 

TherapeuticsMD, Inc. 10-Q [txmd-10q_063019.htm] 

 

Exhibit 10.1

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

Execution Version

 

FINANCING AGREEMENT

 

dated as of April 24, 2019

 

among

 

THERAPEUTICSMD, INC.
as the Borrower,

 

CERTAIN SUBSIDIARIES OF BORROWER
as Guarantors,

 

VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

 

AND

 

TPG SPECIALTY LENDING, INC.,
as Administrative Agent

 

 

 

 

TABLE OF CONTENTS

 

  Page     Article I DEFINITIONS AND INTERPRETATION 1 Section 1.1    Definitions
1 Section 1.2    Accounting and Other Terms 30 Section 1.3    Interpretation,
etc. 31 Section 1.4    Time References 32       Article II LOANS 32 Section
2.1    Term Loans 32 Section 2.2    Use of Proceeds 34 Section 2.3    Evidence
of Debt; Register; Lenders’ Books and Records; Notes 34 Section 2.4    Interest
35 Section 2.5    Conversion/Continuation 36 Section 2.6    Default Interest 36
Section 2.7    Fees 37 Section 2.8    Repayment of Term Loans 37 Section 2.9   
Voluntary Prepayments and Commitment Reductions 37 Section 2.10    Mandatory
Prepayments 38 Section 2.11    Application of Prepayments 39 Section 2.12   
General Provisions Regarding Payments 40 Section 2.13    Ratable Sharing 42
Section 2.14    Increased Costs; Capital Adequacy 42 Section 2.15    Taxes;
Withholding, etc. 43 Section 2.16    Obligation to Mitigate 46 Section 2.17   
Defaulting Lenders 47 Section 2.18    Removal or Replacement of a Lender 47
Section 2.19    Making or Maintaining LIBOR Rate Loans 48       Article III
CONDITIONS PRECEDENT 50 Section 3.1    Closing Date 50 Section 3.2    Conditions
to Each Credit Extension 53       Article IV REPRESENTATIONS AND WARRANTIES 54
Section 4.1    Organization; Requisite Power and Authority; Qualification 54
Section 4.2    Capital Stock and Ownership 54 Section 4.3    Due Authorization
55 Section 4.4    No Conflict 55 Section 4.5    Governmental Consents 55 Section
4.6    Binding Obligation 55 Section 4.7    Historical Financial Statements 55
Section 4.8    [Reserved] 55 Section 4.9    No Material Adverse Effect 56
Section 4.10    Adverse Proceedings, etc. 56 Section 4.11    Payment of Taxes 56
Section 4.12    Properties, Title 56 Section 4.13    Environmental Matters 56

 



- i - 

 

 

Section 4.14    No Defaults 57 Section 4.15    Material Contracts 57 Section
4.16    Governmental Regulation 57 Section 4.17    Margin Stock 57 Section
4.18    Employee Benefit Plans 57 Section 4.19    Certain Fees 58 Section
4.20    Solvency 58 Section 4.21    [Reserved] 58 Section 4.22    Compliance
with Statutes, etc. 58 Section 4.23    Intellectual Property 58 Section 4.24   
Insurance 59 Section 4.25    Common Enterprise 59 Section 4.26    Permits, Etc.
59 Section 4.27    Bank Accounts and Securities Accounts 59 Section 4.28   
Security Interests 59 Section 4.29    PATRIOT ACT and FCPA 60 Section 4.30   
Managerial Assistance and Related Persons 60 Section 4.31    Disclosure 60
Section 4.32    Use of Proceeds 61 Section 4.33    Regulatory Compliance 61
Section 4.34    Government Contracts 62 Section 4.35    Health Care Regulatory
Laws 62       Article V AFFIRMATIVE COVENANTS 64 Section 5.1    Financial
Statements and Other Reports 64 Section 5.2    Existence 68 Section 5.3   
Payment of Taxes and Claims 68 Section 5.4    Maintenance of Properties 68
Section 5.5    Insurance 69 Section 5.6   Books and Records; Inspections 69
Section 5.7    Lenders Meetings and Conference Calls 70 Section 5.8   
Compliance with Laws 70 Section 5.9    Environmental 70 Section 5.10   
Subsidiaries 71 Section 5.11    Further Assurances 71 Section 5.12    Control
Agreements 71 Section 5.13    Post-Closing Matters 72       Article VI NEGATIVE
COVENANTS 72 Section 6.1    Indebtedness 72 Section 6.2    Liens 72 Section
6.3    Material Contracts 72 Section 6.4    No Further Negative Pledges 72
Section 6.5    Restricted Junior Payments 72 Section 6.6    Restrictions on
Subsidiary Distributions 73 Section 6.7    Investments 73 Section 6.8   
Financial Covenants 73 Section 6.9    Fundamental Changes; Disposition of
Assets; Acquisitions 74 Section 6.10    Disposal of Subsidiary Interests 75
Section 6.11    Sales and Lease Backs 75 Section 6.12    Transactions with
Shareholders and Affiliates 75

 



- ii - 

 

 

Section 6.13    Conduct of Business 76 Section 6.14    Changes to Certain
Agreements and Organizational Documents 76 Section 6.15    Accounting Methods 76
Section 6.16    Deposit Accounts 76 Section 6.17    Prepayments of Certain
Indebtedness 76 Section 6.18    Anti-Terrorism Laws 76 Section 6.19   
Anti-Corruption Laws 77 Section 6.20    Real Property 77       Article VII
GUARANTY 77 Section 7.1    Guaranty of the Obligations 77 Section 7.2   
Contribution by Guarantors 77 Section 7.3    Payment by Guarantors 77 Section
7.4    Liability of Guarantors Absolute 78 Section 7.5    Waivers by Guarantors
79 Section 7.6    Guarantors’ Rights of Subrogation, Contribution, etc. 80
Section 7.7    Subordination of Other Obligations 80 Section 7.8    Continuing
Guaranty 81 Section 7.9    Authority of Guarantors or Company 81 Section 7.10   
Financial Condition of Company 81 Section 7.11    Bankruptcy, etc. 81 Section
7.12    Discharge of Guaranty Upon Sale of Guarantor 82       Article VIII
EVENTS OF DEFAULT 82 Section 8.1    Events of Default 82 Section 8.2    Remedies
84 Section 8.3    Rights Not Exclusive 85       Article IX ADMINISTRATIVE AGENT
85 Section 9.1    Appointment of Administrative Agent 85 Section 9.2    Powers
and Duties 85 Section 9.3    General Immunity 85 Section 9.4    Administrative
Agent Entitled to Act as Lender 86 Section 9.5    Lenders’ Representations,
Warranties and Acknowledgment 87 Section 9.6    Right to Indemnity 87 Section
9.7    Successor Administrative Agent 88 Section 9.8    Collateral Documents and
Guaranty 89 Section 9.9    Agency for Perfection 89 Section 9.10    Reports and
Other Information; Confidentiality; Disclaimers 90 Section 9.11    Protective
Advances 91       Article X MISCELLANEOUS 91 Section 10.1    Notices 91 Section
10.2    Expenses 92 Section 10.3    Indemnity 93 Section 10.4    Set-Off 93
Section 10.5    Amendments and Waivers 94 Section 10.6    Successors and
Assigns; Participations 95 Section 10.7    Independence of Covenants 97 Section
10.8    Survival of Representations, Warranties and Agreements 98 Section
10.9    No Waiver; Remedies Cumulative 98

 



- iii - 

 

 

Section 10.10    Marshalling; Payments Set Aside 98 Section 10.11   
Severability 98 Section 10.12    Obligations Several; Independent Nature of
Lenders’ Rights 98 Section 10.13    Headings 98 Section 10.14    APPLICABLE LAW
99 Section 10.15    CONSENT TO JURISDICTION 99 Section 10.16    WAIVER OF JURY
TRIAL 99 Section 10.17    Confidentiality 100 Section 10.18    Usury Savings
Clause 101 Section 10.19    Counterparts 101 Section 10.20    Effectiveness 101
Section 10.21    PATRIOT Act Notice 102

 

- iv - 

 

 

APPENDICES: A-1 Initial Term Loan Commitments   A-2 Delayed Draw A-1 Term Loan
Commitments   A-3 Delayed Draw A-2 Term Loan Commitments   B Notice Addresses  
  SCHEDULES:     4.1 Jurisdictions of Organization and Qualification   4.2
Capital Stock and Ownership   4.12 Real Property   4.13 Environmental Matters  
4.15 Material Contracts   4.23(b)-(c) Intellectual Property   4.24 Insurance  
4.27 Bank Accounts and Securities Accounts   4.34 Government Contracts   5.13
Certain Post Closing Matters   6.1 Certain Indebtedness   6.2 Certain Liens  
6.6 Certain Loans and Advances to Employees   6.7 Certain Investments   6.12
Certain Affiliate Transactions       EXHIBITS: A-1 Funding Notice   A-2
Conversion/Continuation Notice   B Compliance Certificate   C Assignment
Agreement   D Certificate Regarding Non-Bank Status   E Closing Date Certificate
  F Solvency Certificate

 

- v - 

 

 

FINANCING AGREEMENT

 

This FINANCING AGREEMENT, dated as of April 24, 2019, is entered into by and
among THERAPEUTICSMD, INC., a Nevada Corporation (“Company” or “Borrower”), and
certain Subsidiaries of Borrower, as Guarantors, the Lenders from time to time
party hereto and TPG SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).

 

W I T N E S E T H:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend to Company (a) an initial term loan in an
aggregate principal amount not exceeding $200,000,000 and (b) delayed draw term
loans in an aggregate principal amount not exceeding $100,000,000, in each case
the proceeds of which will be used as described in Section 2.2;

 

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Administrative Agent, for the benefit of Secured Parties, a first priority Lien
on all of its assets (except as otherwise set forth in the Collateral
Documents), including a pledge of all of the Capital Stock of each of its
Subsidiaries; and

 

WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to
Administrative Agent, for the benefit of Secured Parties, a first priority Lien
on all of their respective assets (except as otherwise set forth in the
Collateral Documents), including a pledge of all of the Capital Stock of each of
their respective Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Article I

DEFINITIONS AND INTERPRETATION

 

Section 1.1        Definitions. The following terms used herein, including in
the preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (i) (A) the rate per annum equal to the
Intercontinental Exchange Benchmark Administration Ltd. (or such other Person
that takes over the administration of such rate) LIBOR Rate (“ICE LIBOR”), as
published by a nationally recognized service such as the Dow Jones Market
Service (Telerate), Reuters or Bloomberg (or such other commercially available
source providing quotations of ICE LIBOR as may be reasonably designated by the
Administrative Agent from time to time), or a comparable or successor rate used
generally in the market for syndicated commercial loans that has been reasonably
approved by the Administrative Agent in consultation with the Borrower (such
rate, the “Alternate Benchmark Rate”), at approximately 11:00 a.m., London time
on the Interest Rate Determination Date, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) on the Interest Rate
Determination Date, by (ii) an amount equal to (A) one, minus (B) the Applicable
Reserve Requirement, and (b) 2.70% per annum. Any such determination of LIBOR
shall be conclusive absent manifest error.

 



 - 1 -

 

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time by written notice to Borrower in
accordance with Section 10.1(a) as the account into which the Loan Parties shall
make all payments to Administrative Agent under this Agreement and the other
Loan Documents.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of Borrower or any of its
Subsidiaries, threatened in writing against Borrower or any of its Subsidiaries
or any property of Borrower or any of its Subsidiaries.

 

“Affected Lender” has the meaning specified in Section 2.19(b).

 

“Affected Loans” has the meaning specified in Section 2.19(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the securities having ordinary voting power for
the election of directors of such Person, or (b) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Notwithstanding
anything herein to the contrary, in no event shall Administrative Agent or any
Lender or any of their Affiliates or Related Funds be considered an “Affiliate”
of any Loan Party.

 

“Aggregate Amounts Due” has the meaning specified in Section 2.13.

 

“Aggregate Payments” has the meaning specified in Section 7.2.

 

“Agreement” means this Financing Agreement and any annexes, exhibits and
schedules attached hereto as it may be amended, supplemented or otherwise
modified from time to time in accordance with and subject to the terms and
conditions of this Agreement.

 

“Alternate Benchmark Rate” has the meaning set forth in the definition of
Adjusted LIBOR Rate.

 

“Annovera” means (a) the ANNOVERA (segesterone acetate/ethinyl estradiol vaginal
system) product approved for commercialization in the U.S. as of the Closing
Date and (b) any other vaginal system being developed or commercialized by the
Company (or any Affiliate thereof that is controlled by the Company), or any of
its licensees or sub-licensees (now or in the future) (in the case of such
licensees or sub-licensees, solely with respect to development or
commercialization pursuant to agreements with the Company or any of its
Subsidiaries) that contains segesterone acetate and/or ethinyl estradiol (and in
the case of clause (a) and clause (b) above, including any of their respective
derivatives, polymorphs, isomers, prodrugs, metabolites, esters, salts and other
forms, formulations, and methods of delivery thereof), commercialized by the
Company (or any Affiliate thereof that is controlled by the Company), or any of
its licensees or sub-licensees (now or in the future) (in the case of such
licensees or sub-licensees, solely with respect to development or
commercialization pursuant to agreements with the Company or any of its
Subsidiaries) in any country of the world under any brand name for any
indication.

 



 - 2 -

 

 

“Annovera Agreement” means that certain License Agreement, dated July 30, 2018,
between Company and The Population Council, Inc., as amended from time to time
in accordance with the terms hereof.

 

“Annovera Patents” means the U.S. and foreign patents and pending patent
applications owned or in-licensed by Company or any of its Subsidiaries, now or
in the future, that relate to, or otherwise may be useful in connection with,
the research, development, manufacture, use, or sale of Annovera.

 

“Anti-Corruption Laws” means all Requirements of Law concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, as amended, and the anti-bribery and
anti-corruption laws and regulations of those jurisdictions in which the Loan
Parties do business.

 

“Anti-Terrorism Laws” means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the “Bank Secrecy Act”), (c) the USA Patriot
Act, (d) the laws, regulations and Executive Orders administered by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
(e) the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
and implementing regulations by the United States Department of the Treasury,
(f) any law prohibiting or directed against terrorist activities or the
financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (g)
any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.

 

“Applicable Margin” means (a) with respect to a Term Loan that is a LIBOR Rate
Loan, 7.75% and (b) with respect to a Term Loan that is a Base Rate Loan, 6.75%.

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator having appropriate
jurisdiction. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
any other interest rate of a Loan is to be determined, or (b) any category of
extensions of credit or other assets which include LIBOR Rate Loans. A LIBOR
Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on LIBOR Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 



 - 3 -

 

 

“Application Event” means the (a) occurrence of an Event of Default and (b) the
election by Administrative Agent or the Required Lenders during the continuance
of such Event of Default to require that payments and proceeds of Collateral be
applied pursuant to Section 2.12(f).

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or sublicense (including a
Permitted Product Transaction) or other disposition to (other than to a Loan
Party), or any exchange of property with, any Person, in one transaction or a
series of transactions, of all or any part of any Loan Party’s businesses,
assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, including,
without limitation, the Capital Stock of any Loan Party. For purposes of
clarification, “Asset Sale” shall include (a) the sale or other disposition for
value of any contracts, (b) any disposition of property through a “plan of
division” under the Delaware Limited Liability Company Act or any comparable
transaction under any similar law, (c) the early termination or modification of
any contract resulting in the receipt by any Loan Party of a cash payment or
other consideration in exchange for such event, (d) any sale of accounts (or any
rights thereto (including, without limitation, any rights to any residual
payment stream with respect thereto)) by any Loan Party or Subsidiary of
Borrower and (e) any royalty monetization transaction with respect to licenses
or sublicenses of the intellectual property owned or controlled by the Company
or any of its Subsidiaries, including but not limited to sales of royalty
streams, royalty bonds and other royalty financings, synthetic royalty and
revenue interest transactions and hybrid monetization transactions.

 

Notwithstanding the foregoing, none of the following items will be deemed to be
an Asset Sale:

 

(i)an issuance of Capital Stock by a Subsidiary of the Company to the Company or
to another Loan Party;

 

(ii)use or transfer of Cash or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

 

(iii)the licensing or sublicensing of patents, trademarks, know-how or other
intellectual property or general intangibles related thereto (in each case,
other than a Permitted Product Transaction) in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
the Company or any of its Subsidiaries (provided that any exclusive license of
patents that effectively constitutes a transfer of the related patent shall be
deemed to be an Asset Sale); and

 

(iv)the lease, assignment or sublease of any real or personal property (other
than a Permitted Product Transaction) in the ordinary course of business which
do not materially interfere with the ordinary conduct of the business of the
Company or any of its Subsidiaries.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C.

 

“Assignment Letter” means that certain Assignment Side Letter, dated as of the
date hereof, among Borrower, Administrative Agent and Lenders.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer or other substantially comparable
title.

 



 - 4 -

 

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (c) the Adjusted LIBOR Rate (which rate shall
be calculated based upon an Interest Period of three months and to be determined
on a daily basis) plus 1%, and (d) 5.20% per annum. Any change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBOR Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means Administrative Agent and each Lender.

 

“Bijuva” means (a) the BIJUVA (estradiol and progesterone) product approved for
commercialization in the U.S. as of the Closing Date, and (b) any other product
being developed or commercialized for the treatment of vasomotor symptoms by the
Company (or any Affiliate thereof that is controlled by the Company), or any of
its licensees or sub-licensees (now or in the future) (in the case of such
licensees or sub-licensees, solely with respect to development or
commercialization pursuant to agreements with the Company or any of its
Subsidiaries) that contains estradiol and progesterone (and in the case of
clause (a) and clause (b) above, including any of their respective derivatives,
polymorphs, isomers, prodrugs, metabolites, esters, salts and other forms,
formulations, and methods of delivery thereof), commercialized in any country of
the world under any brand name.

 

“Bijuva Patents” means the U.S. and foreign patents and pending patent
applications owned or in-licensed by Company or any of its Subsidiaries, now or
in the future, that relate to, or otherwise may be useful in connection with,
the research, development, manufacture, use, or sale of Bijuva..

 

“Blocked Person” means any Person:

 

(a)       that is publicly identified (i) on the most current list of “Specially
Designated Nationals and Blocked Persons” published by OFAC or resides, is
organized or chartered, or has a place of business in a country or territory
subject to OFAC sanctions or embargo program or (ii) as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Anti-Terrorism Law;

 

(b)       that is owned or controlled by, or that owns or controls, or that is
acting for or on behalf of, any Person described in clause (a) above;

 

(c)       which any Lender is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; and

 

(d)       that is affiliated or associated with a Person described in clauses
(a), (b) or (c) above.

 

“Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.

 



 - 5 -

 

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in either such state are authorized or required by
law or other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP as in effect on December 31, 2018, is or should be
accounted for as a capital lease on the balance sheet of that Person or (b) as
lessee which is a transaction of a type commonly known as a “synthetic lease”
(i.e., a transaction that is treated as an operating lease for accounting
purposes but with respect to which payments of rent are intended to be treated
as payments of principal and interest on a loan for federal income Tax
purposes).

 

“Capital Stock” means any and all shares, equity interests, economic
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), including, without limitation, partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other written arrangements or rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit D.

 

“Change of Control” means, at any time, any of the following occurrences:

 

(a)       any Person or “group” (within the meaning of Rules 13d 3 and 13d 5
under the Exchange Act) (i) shall have acquired beneficial ownership of 50.1% or
more on a fully diluted basis of the voting interest in the Capital Stock of
Borrower or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors (or similar governing
body) of Borrower;

 



 - 6 -

 

 

(b)       except pursuant to a transaction permitted by this Agreement, Borrower
shall cease to beneficially own and control, directly or indirectly, 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
each Loan Party;

 

(c)       the majority of the seats (other than vacant seats) on the Board of
Directors (or similar governing body) of Borrower cease to be occupied by
Persons who either (i) were members of the Board of Directors of Borrower on the
Closing Date, or (ii) were nominated for election by the Board of Directors of
Borrower, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or

 

(d)       any “change of control” or similar event shall occur under, and as
defined in or set forth in the documents evidencing or governing, (i) the
Capital Stock of Borrower if, as a result of such change of control or similar
event, Borrower is required to make a payment of $5,000,000 or more or (ii) any
Indebtedness in an individual principal amount of $5,000,000 or more owed by
Borrower or any of its Subsidiaries.

 

“Closing Date” means the date on which the Initial Term Loans are made, which is
April 24, 2019.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock to the extent permitted under any Loan Document) and
all interests therein and proceeds thereof now owned or hereafter acquired by
any Person upon which a Lien is granted or purported to be granted by such
Person pursuant to the Collateral Documents as security for the Obligations.

 

“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to Administrative Agent.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Collateral Access Agreements, if any, any Control Agreement, and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to
Administrative Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations,
in each case, as such Collateral Documents may be amended or otherwise modified
from time to time, in accordance with and subject to the terms and conditions
hereof and thereof.

 

“Commitment” means the Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



 - 7 -

 

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, license, undertaking, agreement or other instrument to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, executed and delivered by Borrower or a
Guarantor Subsidiary, Administrative Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Extension” means the making of a Loan.

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Declined Proceeds” means the amount of Net Proceeds received in connection with
a Waivable Mandatory Prepayment for which a Lender has elected to waive its
right to prepayment in accordance with Section 2.11(b).

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Term Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Term
Loans of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default or violation of Section
9.5(c), as applicable, and ending on the earliest of the following dates: (a)
the date on which all Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable, in each case, in
accordance with and subject to the terms and conditions of this Agreement, (b)
the date on which (i) the Default Excess with respect to such Defaulting Lender
shall have been reduced to zero (whether by the funding by such Defaulting
Lender of any Defaulted Loans of such Defaulting Lender or by the non pro rata
application of any voluntary or mandatory prepayments of the Loans in accordance
with and subject to the terms and conditions of Section 2.9 or Section 2.10 or
by a combination thereof), and (ii) such Defaulting Lender shall have delivered
to Company and Administrative Agent a written reaffirmation of its intention to
honor its obligations hereunder with respect to its Commitments, (c) the date on
which Company, Administrative Agent and Required Lenders waive all Funding
Defaults of such Defaulting Lender in writing and (d) if such Defaulting Lender
is a Defaulting Lender solely due to a violation of Section 9.5(c), the date on
which Administrative Agent shall have waived all violations of Section 9.5(c) by
such Defaulting Lender in writing.

 



 - 8 -

 

 

“Defaulted Loan” has the meaning specified in Section 2.17.

 

“Defaulting Lender” has the meaning specified in Section 2.17.

 

“Default Rate” means any interest payable pursuant to Section 2.6.

 

“Delayed Draw A-1 Term Loan” means the Term Loan funded after the Closing Date
pursuant to Section 2.1(a)(ii).

 

“Delayed Draw A-1 Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund the Delayed Draw Term Loan and “Delayed Draw A-1 Term Loan
Commitments” means such commitments of all such Lenders in the aggregate. The
amount of each Lender’s Delayed Draw A-1 Term Loan Commitment, if any, is set
forth on Appendix A-3 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Delayed Draw A-1 Term Loan Commitments as of the Closing
Date is $50,000,000.

 

“Delayed Draw A-2 Term Loan” means the Term Loan funded after the Closing Date
pursuant to Section 2.1(a)(iii).

 

“Delayed Draw A-2 Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund the Delayed Draw Term Loan and “Delayed Draw A-2 Term Loan
Commitments” means such commitments of all such Lenders in the aggregate. The
amount of each Lender’s Delayed Draw A-2 Term Loan Commitment, if any, is set
forth on Appendix A-4 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Delayed Draw A-2 Term Loan Commitments as of the Closing
Date is $50,000,000.

 

“Delayed Draw Term Loan” means, collectively, the Delayed Draw A-1 Term Loan and
the Delayed Draw A-2 Term Loan.

 

“Delayed Draw Term Loan Commitment” means, collectively, the Delayed Draw A-1
Term Loan Commitment and the Delayed Draw A-2 Term Loan Commitment.

 

“Delayed Draw Term Loan Commitment Period” means the time period commencing on
the Closing Date through and including the Delayed Draw Term Loan Commitment
Termination Date.

 

“Delayed Draw Commitment Termination Date” means the earliest to occur of (a)
the date the Term Loan Commitments are permanently reduced to zero in accordance
with and pursuant to Section 2.12(b) or 2.13, (b) the date of the termination of
the Term Loan Commitments in accordance with and pursuant to Section 8.1, (c)
solely in the case of the Delayed Draw A-1 Term Loan Commitment, January 23,
2020 (or such later date as may be consented to by the Required Lenders in their
sole discretion) and (d) solely in the case of the Delayed Draw A-2 Term Loan
Commitment, March 31, 2020 (or such later date as may be consented to by the
Required Lenders in their sole discretion).

 



 - 9 -

 

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disputes” has the meaning set forth in Section 4.23(d).

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Capital Stock that would constitute Disqualified Capital Stock, in
each case of clauses (a) through (d), prior to the date that is 91 days after
the Term Loan Maturity Date.

 

“Disqualified Institution” means (a) any Person designated by Borrower as a
“Disqualified Institution” by written notice delivered to Administrative Agent
prior to the Closing Date and consented to by Administrative Agent and the named
Affiliates of each such Person which are clearly identifiable as such on the
basis of each such Affiliate’s name, (b) those Persons that are competitors of
any Loan Party or any Subsidiary thereof, and its named Affiliates, in each case
to the extent identified by Borrower to Administrative Agent in writing prior to
the Closing Date and consented to by the Administrative Agent, and the named
Affiliates of each such Person which are clearly identifiable as such on the
basis of such Affiliate’s name or (c) any other Person as Borrower and
Administrative Agent shall mutually agree after the Closing Date; provided, that
(x) the Persons described in clause (b) above shall not include any Person that
is engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business and
(y) “Disqualified Institution” shall exclude any Person that Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to Administrative Agent from time to time.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (b) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which other entity extends
credit or buys loans as one of its or its Affiliates’ businesses, and (c) any
other Person (other than a natural Person); provided, (i) neither Borrower nor
any Affiliate of Borrower shall, in any event, be an Eligible Assignee, (ii) no
Person owning or controlling any trade debt or Indebtedness of any Loan Party
(other than the Obligations) or any Capital Stock of any Loan Party (in each
case, unless approved by Administrative Agent) shall, in any event, be an
Eligible Assignee and (iii) no Disqualified Institution shall be an Eligible
Assignee so long as no Event of Default has occurred and is continuing.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any other Person, involving (a)
any actual or alleged violation of any Environmental Law; (b) any Hazardous
Material or any actual or alleged Hazardous Materials Activity; (c) injury to
the environment, natural resource, any Person (including wrongful death) or
property (real or personal) in connection with Hazardous Materials or actual or
alleged violations of Environmental Laws; or (d) actual or alleged Releases or
threatened Releases of Hazardous Materials either (i) on, at or migrating from
any assets, properties or businesses currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries or any predecessor in interest, (ii)
from adjoining properties or businesses, or (iii) onto any facilities which
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries or any predecessor in interest.

 



 - 10 -

 

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (a) the manufacture, generation, use,
storage, transportation, treatment, disposal or Release of Hazardous Materials;
or (b) occupational safety and health, industrial hygiene, land use or the
protection of the environment, human, plant or animal health or welfare.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equity Issuance” means, without duplication, either (a) the sale or issuance by
Borrower of any shares of its Capital Stock or (b) the receipt by Borrower of
any cash capital contributions in respect of Capital Stock of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) [reserved]; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition of liability on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the withdrawal of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) [reserved]; (i) the assertion of a material claim (other than routine
claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 



 - 11 -

 

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Account” means (i) Deposit Accounts and Securities Accounts the
balance of which consists exclusively of (a) withheld income Taxes and federal,
state or local employment Taxes in such amounts as are required to be paid to
the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of the Company or any of its
Subsidiaries, and (b) any payroll accounts, health care reimbursement accounts
and employee benefits accounts, including any accounts containing amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of the Company or any of
its Subsidiaries, (ii) all segregated Deposit Accounts constituting (and the
balance of which consists solely of funds set aside in connection with) tax
accounts, fiduciary accounts and trust accounts and (iii) any Deposit Accounts
and Securities Accounts, amounts on deposit in which do not exceed $100,000
individually or $500,000 in the aggregate at any one time or (iv) any Deposit
Accounts that contain accounts receivable arising from any Governmental Payor
where Administrative Agent may not under applicable Law obtain a security
interest in or lien on such Deposit Account receiving the proceeds of such
accounts receivable; provided, that amounts in such Deposit Account referred to
in this subclause (iv) are automatically transferred on each Business Day into a
Deposit Account that is not an Excluded Account.

 

“Excluded Taxes” has the meaning specified in Section 2.15(b).

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under that certain Credit and Security Agreement, dated as of May 1, 2018,
between the Loan Parties, MidCap Financial Trust, as agent, and the lenders from
time to time party thereto, as amended prior to the Closing Date.

 

“Extraordinary Receipts” means any cash received by Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.10(a) or (b) hereof), including, without
limitation, (a) foreign, United States, state or local Tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action (including, without
limitation, infringement proceeds, breach of contract claims, damages (including
treble damages), settlement amounts and other payments) received by Company from
any of its existing or future licensees under any license or settlement
agreement or recovered by Company, in each case, pursuant to any enforcement of
any of the Product Patents or any license agreement relating thereto against
third parties), and (d) condemnation awards (and payments in lieu thereof), (e)
indemnity payments not received in the ordinary course of business, and (f) any
purchase price adjustment received in connection with any purchase agreement
entered into in connection with the acquisition by a Loan Party of (i) any
Capital Stock of another Person or (ii) all or substantially all of the assets
of another Person.

 



 - 12 -

 

 

“Facility Fee” has the meaning set forth in the Fee Letter.

 

“Fair Share” has the meaning specified in Section 7.2.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

 

“FDA Laws” means all applicable statutes, rules, regulations, standards,
guidelines, policies and orders and Requirements of Law administered,
implemented, enforced or issued by FDA or any comparable Governmental Authority.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day.

 

“Federal Healthcare Program Laws” means collectively, federal Medicare or
federal or state Medicaid statutes, Sections 1128, 1128A, 1128B, 1128C or 1877
of the SSA (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1320a-7c and 1395nn), the
federal TRICARE statute (10 U.S.C. § 1071 et seq.), the civil False Claims Act
of 1863 (31 U.S.C. § 3729 et seq.), criminal false claims statutes (e.g., 18
U.S.C. §§ 287 and 1001), the Program Fraud Civil Remedies Act of 1986 (31 U.S.C.
§ 3801 et seq.), HIPAA, or related regulations or other Requirements of Law that
directly or indirectly govern the health care industry, programs of Governmental
Authorities related to healthcare, health care professionals or other health
care participants, or relationships among health care providers, suppliers,
distributors, manufacturers and patients, and the pricing, sale and
reimbursement of health care items or services.

 

“Fee Letter” means the letter agreement, dated as of the Closing Date, between
Company and Administrative Agent, as amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with and subject to the
terms and conditions hereof and thereof.

 



 - 13 -

 

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.

 

“Flood Hazard Property” means any real property subject to a mortgage in favor
of Administrative Agent, for the benefit of the Secured Parties, and located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Flow of Funds Agreement” means that certain Flow of Funds Agreement, dated as
of the Closing Date, executed by each Loan Party, the Administrative Agent, each
Lender and any other person party thereto, in form and substance reasonably
satisfactory to the Administrative Agent, in connection with the disbursement of
Loan proceeds in accordance with Section 2.2.

 

“Foreign Official” means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.

 

“Funding Default” has the meaning specified in Section 2.17.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Governmental Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act, any other
state or federal health care program and any other Governmental Authority which
maintains a payment or reimbursement program, and in which any Loan Party or
Subsidiary thereof directly participates.

 

“Grantor” has the meaning specified in the Pledge and Security Agreement.

 

“Guaranteed Obligations” has the meaning specified in Section 7.1.

 



 - 14 -

 

 

“Guarantor” means, subject to Section 5.10, each Subsidiary of Borrower and each
other Person which guarantees, pursuant to Article VII or otherwise, all or any
part of the Obligations.

 

“Guarantor Subsidiary” means each Guarantor.

 

“Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance reasonably satisfactory to
Administrative Agent, made by any other Guarantor for the benefit of the Secured
Parties guaranteeing all or part of the Obligations.

 

“Hazardous Materials” means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or have an adverse effect on, the environment or risk to
human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; (e) any raw materials, building components
(including, without limitation, asbestos-containing materials) and manufactured
products containing hazardous substances listed or classified as such under
Environmental Laws; and (f) any substance or materials that are otherwise
regulated under Environmental Law.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
the Health Information Technology for Economic and Clinical Health Act (Title
XIII of the American Recovery and Reinvestment Act of 2009), and other state or
local laws regulating the privacy and/or security of patient-identifying health
care information, including with respect to notification of breach of privacy or
security of such information,

 

“Historical Financial Statements” means as of the Closing Date, (a) the audited
consolidated financial statements of Borrower and its Subsidiaries, for the
Fiscal Year ended December 31, 2018 consisting of consolidated balance sheets
and the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Year, and (b) the internally prepared, unaudited
consolidated financial statements of Borrower and its Subsidiaries for each
fiscal month ended January 31, 2019, February 28, 2019 and March 31, 2019,
consisting of a consolidated balance sheet and the related consolidated
statements of income and cash flows for such fiscal month, in the case of
clauses (a) and (b), certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments.

 



- 15 -



 

“Imvexxy” means (a) the IMVEXXY (estradiol vaginal inserts) product approved for
commercialization in the U.S. as of the Closing Date, and (b) any other vaginal
product being developed or commercialized for the treatment of vaginal atrophy
by the Company (or any Affiliate thereof that is controlled by the Company), or
any of its licensees or sub-licensees (now or in the future) (in the case of
such licensees or sub-licensees, solely with respect to development or
commercialization pursuant to agreements with the Company or any of its
Subsidiaries) that contains estradiol as the sole active ingredient (and in the
case of clause (a) and clause (b) above, including any of their respective
derivatives, polymorphs, isomers, prodrugs, metabolites, esters, salts and other
forms, formulations, and methods of delivery thereof), commercialized in any
country of the world under any brand name.

 

“Imvexxy Patents” means the U.S. and foreign patents and pending patent
applications owned or in-licensed by Company or any of its Subsidiaries, now or
in the future, that relate to, or otherwise may be useful in connection with,
the research, development, manufacture, use, or sale of Imvexxy..

 

“Increased Cost Lenders” has the meaning specified in Section 2.18.

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP as in effect on December 31, 2018; (c) all obligations of
such Person evidenced by notes, bonds or similar instruments or upon which
interest payments are customarily paid and all obligations in respect of notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money; (d) any obligation owed for all or
any part of the deferred purchase price of property or services, including any
earn-outs or other deferred payment obligations in connection with an
acquisition (excluding (i) trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade terms and (ii)
accruals for payroll and other liabilities accrued in the ordinary course of
business), in each case, if such obligation or earn-outs are classified as a
liability on the balance sheet of such Person in accordance with GAAP; (e) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person; (f) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person; (g) the
face amount of any letter of credit or letter of guaranty issued, bankers’
acceptances facilities, surety bonds and similar credit transactions issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (h) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (i) any guarantee of such Person the primary purpose or
intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged; (j) any liability of such Person for
an obligation of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, or capital
contributions or otherwise) or (ii) to maintain the solvency or any balance
sheet item, level of income or financial condition of another if, in the case of
any agreement described under subclauses (i) or (ii) of this clause (j), the
primary purpose or intent thereof is as described in clause (i) above; and (k)
all obligations of such Person in respect of any exchange traded or over the
counter derivative transaction, including, without limitation, any Interest Rate
Agreement, whether entered into for hedging or speculative purposes and (l)
Disqualified Capital Stock. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly
non-recourse to such Person.

 



- 16 -



 

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented out-of-pocket fees and disbursements of
counsel for Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted in writing against any such Indemnitee, in any
manner relating to or arising out of (a) this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Loan Documents (including any
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (b) the statements contained in the proposal
letter delivered by any Lender to Company prior to the Closing Date with respect
to the transactions contemplated by this Agreement; or (c) any Environmental
Claim or any Hazardous Materials Activity relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of Borrower or any of its Subsidiaries.

 

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.3.

 

“Indemnitee Agent Party” has the meaning specified in Section 9.6.

 

“Initial Term Loan” means the Term Loan funded on the Closing Date pursuant to
Section 2.1(a)(i).

 

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund the Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all such Lenders in the aggregate. The amount of each
Lender’s Initial Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Initial
Term Loan Commitments as of the Closing Date is $200,000,000.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Loan Parties
and their Subsidiaries in favor of Administrative Agent for the benefit of the
Secured Parties in form and substance satisfactory to Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each Fiscal Quarter, commencing on the first such date to occur
after the Closing Date; (b) with respect to any LIBOR Rate Loan, (i) the last
Business Day of each Fiscal Quarter, commencing on the first such date to occur
after the Closing Date and (ii) the last day of each Interest Period applicable
to such Loan; and (c) with respect to each Loan, the final maturity date of the
Loans (whether by scheduled maturity, acceleration or otherwise).

 



- 17 -



 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of three months (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (i) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (b)(iii) and (b)(iv) of this definition, end on the last Business Day of
a calendar month; and (iii) no Interest Period with respect to any portion of
any Term Loan shall extend beyond Term Loan Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (a) for the purpose
of hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the securities or Capital Stock or all or substantially all of the assets of any
other Person (or of any division or business line of such other Person); (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person, of any Capital Stock of
such Person; (c) any direct or indirect loan, advance or capital contributions
by Borrower or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (d) any direct or indirect Guarantee of any obligations of any
other Person. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto in accordance with and subject to
the terms and conditions hereof pursuant to an Assignment Agreement other than
any Person that ceases to be a party hereto pursuant to any Assignment
Agreement.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 



- 18 -





 

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of securities or Capital Stock, any purchase
option, call or similar right of a third party with respect to such securities
or Capital Stock.

 

“Loan” means any Term Loan.

 

“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office, and with respect to Company, in
which it will be charged with the Term Loan made to, and all other Obligations
incurred by the Loan Parties.

 

“Loan Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Flow of Funds Agreement, any Guaranty, the
Intercompany Subordination Agreement, and all other material documents,
instruments or agreements executed and delivered by a Loan Party for the benefit
of Administrative Agent or any Lender in connection herewith.

 

“Loan Party” means Company or any Guarantor.

 

“Loan Party Partner” has the meaning set forth in Section 4.33(a).

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business
operations, properties, assets, condition (financial or otherwise) or
liabilities of Borrower and its Subsidiaries taken as a whole; (b) the ability
of any Loan Party to fully and timely perform its obligations under any Loan
Document to which it is a party; (c) the legality, validity, binding effect, or
enforceability against a Loan Party of a Loan Document to which it is a party;
(d) the Collateral or the validity, perfection or priority of Administrative
Agent’s Liens on the Collateral except as expressly permitted in the Collateral
Documents; (e) the rights, remedies and benefits available to, or conferred
upon, Administrative Agent and any Lender or any other Secured Party under any
Loan Document; (f) any Product; and (g) the Product Patents for a particular
Product (taken as a whole); or (h) any Registration by the FDA.

 

“Material Contract” means any contract or other written arrangement to which
Borrower or any of its Subsidiaries is a party (other than the Loan Documents),
now or in the future, for which breach, non-performance, cancellation or failure
to renew would reasonably be expected to have a Material Adverse Effect, which,
as of the Closing Date, are those contracts and arrangements listed on Schedule
4.15.

 

“Material Regulatory Liabilities” means (a)(i) any Liabilities arising from the
violation of FDA Laws, Public Health Laws, Federal Health Care Program Laws, and
other applicable comparable Requirements of Law, or the terms, conditions of or
requirements applicable to any Registrations (including costs of actions
required under applicable Requirements of Law, including FDA Laws and Federal
Health Care Program Laws, or necessary to remedy any violation of any terms or
conditions applicable to any Registrations), including, but not limited to,
withdrawal of approval, recall, revocation, suspension, import detention and
seizure of any Product, and (ii) any loss of recurring annual revenues as a
result of any loss, suspension or limitation of any Registrations, which, in the
case of the foregoing clauses (i) and (ii), exceed $1,000,000, individually or
in the aggregate, or (b) any Material Adverse Effect.

 



- 19 -



 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to Administrative Agent, made by a Loan Party in favor of
Administrative Agent for the benefit of the Secured Parties, securing the
Obligations and delivered to Administrative Agent.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to: (i)
all Cash payments received by Borrower or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide costs or expenses incurred in connection
with such Asset Sale that are properly attributable to such Asset Sale to the
extent paid or payable to non-Affiliates, including (A) income or gains Taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale during the Tax period the sale occurs, (B) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (C) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Borrower or any of its Subsidiaries in connection with such Asset
Sale , and (D) any reasonable and documented out-of-pocket fees or expenses
incurred in connection therewith; provided that upon release of any such
reserve, the amount released shall be considered Net Proceeds; and (b) with
respect to any insurance, condemnation, taking or other casualty proceeds, an
amount equal to: (i) any Cash payments or proceeds received by Borrower or any
of its Subsidiaries (A) under any casualty or business interruption insurance
policies in respect of any covered loss thereunder, or (B) as a result of the
condemnation or taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (A) any actual costs or expenses incurred by
Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(B) any bona fide costs or expenses incurred in connection with any sale of such
assets as referred to in clause (b)(i)(B) of this definition to the extent paid
or payable to non-Affiliates, including income Taxes payable as a result of any
gain recognized in connection therewith and properly attributable thereto.

 

“Non-US Lender” has the meaning specified in Section 2.15(e)(i).

 

“Note” means a promissory note evidencing the Initial Term Loan or a Delayed
Draw Term Loan, as applicable.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means all obligations of every nature of each Loan Party and its
Subsidiaries from time to time owed to the Administrative Agent (including
former Administrative Agents), the Lenders or any of them, under any Loan
Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Loan Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Loan
Party for such interest in the related bankruptcy proceeding), the Prepayment
Premium (if any), fees, expenses, indemnification or otherwise and whether
primary, secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance).

 



- 20 -



 

“OFAC” has the meaning specified in the definition of “Anti-Terrorism Laws”.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” has the meaning specified therefor in Section 2.15(b).

 

“Other Taxes” has the meaning specified in Section 2.15(c).

 

“Participant Register” has the meaning specified in Section 10.6(h)(ii).

 

“PATRIOT Act” has the meaning specified in Section 4.29.

 

“Payment Office” means Administrative Agent’s office located at 888 7th Avenue,
35th Floor New York, New York 10106, or such other office or offices of
Administrative Agent as may be designated in writing from time to time by
Administrative Agent to Collateral Agent and Company.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate in form reasonably satisfactory to
Administrative Agent that provides information with respect to the assets of
each Loan Party.

 

“Permitted Acquisition” means any acquisition by Company or any of its wholly
owned Guarantor Subsidiaries, whether by purchase, merger or otherwise, of all
or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided,

 

(a)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(b)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 



- 21 -



 

(c)           in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Guarantor Subsidiary of Company in
connection with such acquisition shall be owned 100% by Company or a Guarantor
Subsidiary thereof, and Company shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of Company, each of the actions set
forth in Section 5.10 and/or Section 5.11, as applicable;

 

(d)           Borrower and its Subsidiaries shall be in compliance with the
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended;

 

(e)           Company shall have delivered to Administrative Agent at least 10
days (or such shorter period as agreed to by Administrative Agent in writing)
prior to such proposed acquisition, such information and documents that
Administrative Agent may reasonably request, including, without limitation,
financial information with respect to such acquired assets and drafts of the
respective acquisition agreements related thereto;

 

(f)           the acquisition shall have been approved by the Board of Directors
or other governing body or controlling Person of the Person acquired or the
Person from whom such assets or division is acquired; and

 

(g)           the total consideration (excluding any portion thereof paid with
proceeds of an Equity Issuance) paid in connection with all such acquisitions
consummated since the Closing Date shall not exceed $50,000,000.

 

“Permitted Indebtedness” means:

 

(a)           the Obligations;

 

(b)           Permitted Intercompany Investments;

 

(c)           Indebtedness incurred by Borrower or any of its Subsidiaries
arising from agreements providing for indemnification or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Company or any such Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or Asset Sales permitted hereunder;

 

(d)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business and Indebtedness constituting
guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of Borrower and its Subsidiaries;

 

(e)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;

 

(f)           Indebtedness described in Schedule 6.1, and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

 

(g)           Indebtedness in an aggregate amount not to exceed at any time
$1,000,000 with respect to (i) Capital Leases and (ii) purchase money
Indebtedness (including any Indebtedness acquired in connection with a Permitted
Acquisition); provided that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease or by the asset acquired in connection with
the incurrence of such Indebtedness;

 



- 22 -



 

(h)           Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
period;

 

(i)           contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
any Loan Party incurred in connection with the consummation of one or more
Permitted Acquisitions;

 

(j)           Indebtedness of a Person whose assets or Capital Stock are
acquired by the Borrower or any of its Subsidiaries in a Permitted Acquisition
in an aggregate amount not to exceed $1,000,000 at any one time outstanding;
provided, that such Indebtedness (i) is either purchase money Indebtedness or a
Capital Lease with respect to equipment or mortgage financing with respect to a
facility, (ii) was in existence prior to the date of such Permitted Acquisition,
and (iii) was not incurred in connection with, or in contemplation of, such
Permitted Acquisition;

 

(k)           unsecured Indebtedness owing to the seller party to a Permitted
Acquisition that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such Indebtedness does not exceed $10,000,000 at any
one time outstanding, and (ii) such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably acceptable to the Administrative
Agent, and (iii) such Indebtedness is otherwise on terms and conditions
(including all economic terms and the absence of covenants) reasonably
acceptable to the Administrative Agent;

 

(l)           other Indebtedness of Borrower and its Subsidiaries, which is
unsecured and subordinated to the Obligations in a manner satisfactory to
Administrative Agent in an aggregate amount not to exceed at any time
$5,000,000; and

 

(m)           Indebtedness incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations.

 

“Permitted Intercompany Investments” means Investments by (a) a Loan Party to or
in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party, and (c) a Subsidiary that is not a
Loan Party to or in a Loan Party, so long as, in the case of a loan or an
advance, the parties thereto are party to an Intercompany Subordination
Agreement.

 

“Permitted Investments” means:

 

(a)           Investments in Cash and Cash Equivalents;

 

(b)           equity Investments owned as of the Closing Date in any Subsidiary;

 

(c)           Permitted Intercompany Investments;

 



- 23 -



 

(d)           loans and advances to employees of Borrower and its Subsidiaries
(i) made in the ordinary course of business, and (ii) any refinancings of such
loans after the Closing Date, in each case, in an aggregate amount not to exceed
$1,000,000;

 

(e)           Permitted Acquisitions;

 

(f)           Investments described in Schedule 6.7 as of the Closing Date;

 

(g)           any Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business or received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Company or any of its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes;

 

(h)           loans and advances by Borrower or any of its Subsidiaries in lieu
of, and not in excess of the amount of (after giving effect to any other such
loans or advances or Restricted Junior Payments in respect thereof), Restricted
Junior Payments to the extent permitted to be made to Borrower or any of its
Subsidiaries in accordance with Section 6.5(a), (b) or (c); and

 

(i)           so long as no Event of Default has occurred and is continuing or
would result therefrom, other Investments (other than any Investment
constituting a disposition or contribution of the Products or the Product
Patents) in an aggregate amount not to exceed $10,000,000 at any time
outstanding.

 

“Permitted Liens” means:

 

(a)           Liens in favor of Administrative Agent for the benefit of Secured
Parties granted pursuant to any Loan Document;

 

(b)           Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made, so long as
the aggregate amount of such Taxes does not exceed $1,000,000;

 

(c)           statutory Liens of landlords, banks (and rights of set off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business for amounts not yet overdue;

 

(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations, so long as
no foreclosure, sale or similar proceedings have been commenced with respect to
any portion of the Collateral on account thereof;

 

(e)           easements, rights of way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

 

(f)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

 



- 24 -



 

(g)           Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(h)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases entered into in the
ordinary course of business;

 

(i)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)           Liens described in Schedule 6.2; provided that any such Lien shall
only secure the Indebtedness that it secures on the Closing Date and any
Permitted Refinancing Indebtedness in respect thereof;

 

(l)           Liens securing Capital Leases or purchase money Indebtedness
permitted pursuant to clause (g) of the definition of Permitted Indebtedness;
provided, any such Lien shall encumber only the asset subject to such Capital
Lease or the asset acquired with the proceeds of such Indebtedness;

 

(m)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;

 

(n)           Liens assumed by Borrower and its Subsidiaries in connection with
a Permitted Acquisition that secure Indebtedness permitted by clause (j) of the
definition of Permitted Indebtedness;

 

(o)           other Liens incurred in the ordinary course of business of the
Company or any Subsidiary of the Company with respect to obligations that do not
exceed $1,000,000 at any one time outstanding;

 

(p)           Liens securing any judgments, writs or warrants of attachment or
similar process not constituting an Event of Default under Section 8.1(h); and

 

(q)           Liens that are contractual rights of setoff relating to purchase
orders entered into with customers, vendors or suppliers of such Person in the
ordinary course of business.

 

“Permitted Product Transaction” means a transaction that includes the granting
of a license or sublicense of any rights under any Product Patents or
Registrations pursuant to a Product Agreement.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Company or any of its Subsidiaries; provided that:

 

(a)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

 

(b)           such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

 



- 25 -



 

(c)           if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness is subordinated in right of payment to,
the Obligations on terms at least as favorable to the Administrative Agent and
the Lenders as those contained in the documentation governing the Indebtedness
being renewed, refunded, refinanced, replaced, defeased or discharged; and

 

(d)           such Indebtedness is incurred either by the Company or by the
Subsidiary who is the obligor on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Grantors in favor of Administrative Agent for the benefit of the Secured
Parties, as it may be amended, supplemented or otherwise modified from time to
time in accordance with and subject to the terms and conditions hereof and
thereof.

 

“Prepayment Premium” has the meaning specified in the Fee letter.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

 

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing in accordance with Section 10.1 to Company and
each Lender.

 

“Products” means Annovera, Bijuva and Imvexxy.

 

“Product Agreement” means any agreement entered into between Company or any of
its Subsidiaries with another Person that includes the granting of a license or
sublicense of any rights under any Product Patents or Registrations that allows
such Person to develop or commercialize a Product outside the United States.

 

“Product Patents” means the Annovera Patents, Bijuva Patents and Imvexxy
Patents.

 

“Product Revenue” means, for any period, (a) the consolidated gross revenues of
Borrower and its Subsidiaries generated solely through the commercial sale of
Products by Borrower and its Subsidiaries during such period, less, without
duplication, (b)(i) trade, quantity and cash discounts allowed by Borrower, (ii)
discounts, refunds, rebates, charge backs, retroactive price adjustments and any
other allowances which effectively reduce net selling price, (iii) product
returns and allowances, (iv) allowances for shipping or other distribution
expenses, (iv) set-offs and counterclaims, and (v) any other similar and
customary deductions used by Borrower in determining net revenues, all, in
respect of (a) and (b), as determined in accordance with GAAP and calculated on
a basis consistent with the Historical Financial Statements delivered to
Administrative Agent prior to the Closing Date.

 



- 26 -



 

“Pro Rata Share” means, with respect to:

 

(a) (i) a Lender’s obligation to make the Initial Term Loan and such Lender’s
right to receive payment of the Facility Fee in respect thereof, the percentage
obtained by dividing (A) such Lender’s Initial Term Loan Commitment by (B) the
Total Initial Term Loan Commitment; (ii) a Lender’s obligation to make a Delayed
Draw A-1 Term Loan and such Lender’s right to receive payment of the Facility
Fee in respect thereof, the percentage obtained by dividing (A) such Lender’s
Delayed Draw A-1 Term Loan Commitment by (B) the aggregate amount of the
Lenders’ Delayed Draw A-1 Term Loan Commitments; and (iii) a Lender’s obligation
to make a Delayed Draw A-2 Term Loan and such Lender’s right to receive payment
of the Facility Fee in respect thereof, the percentage obtained by dividing (A)
such Lender’s Delayed Draw A-1 Term Loan Commitment by (B) the aggregate amount
of the Lenders’ Delayed Draw A-2 Term Loan Commitments;

 

(b) a Lender’s right to receive payments of interest, fees (other than the
Facility Fee) and principal with respect to a Term Loan, the percentage obtained
by dividing (i) the aggregate unpaid principal amount of such Lender’s portion
of the Term Loan, by (ii) the aggregate unpaid principal amount of the Term
Loan; and

 

(c) all other matters the percentage obtained by dividing (i) the sum of such
Lender’s Delayed Draw Term Loan Commitment and the unpaid principal amount of
such Lender’s portion of the Term Loan, by (ii) the sum of the Total Delayed
Draw Term Loan Commitment and the aggregate unpaid principal amount of the Term
Loan.

 

“Protective Advances” has the meaning specified in Section 9.11.

 

“Public Health Laws” means all Requirements of Law relating to the procurement,
development, clinical and non-clinical evaluation, product approval or
licensure, manufacture, production, analysis, distribution, dispensing,
importation, exportation, use, handling, quality, sale, labeling, promotion, or
post market requirements of any drug, biologic or other product (including,
without limitation, any ingredient or component of the foregoing products)
subject to regulation under the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
et seq.) and the Public Health Service Act (42 U.S.C. et seq.), including
without limitation the regulations promulgated by the FDA at Title 21 of the
Code of Federal Regulations and guidance, compliance policies and other
guidelines issued by the FDA.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents (other than restrictions created by the
Collateral Documents) of the Loan Parties that is in Deposit Accounts or in
Securities Accounts, or any combination thereof, which such Deposit Account or
Securities Account is subject to a Control Agreement and is maintained by a
branch office of the bank or securities intermediary located within the United
States.

 

“Recipient” means Administrative Agent or any Lender.

 

“Register” has the meaning specified in Section 2.3(b).

 

“Registrations” shall mean authorizations, approvals, licenses, permits,
certificates, or exemptions of or issued by any Governmental Authority
(including pre-market approval applications, pre-market notifications,
investigational new drug applications, product recertifications, manufacturing
approvals and authorizations, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent), and all applications for any of the
foregoing, that are required for the research, development, manufacture,
commercialization, distribution, marketing, storage, transportation, pricing,
Government Authority reimbursement, use and sale of Products.

 



- 27 -



 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulatory Action” means an administrative or regulatory enforcement action,
proceeding or investigation, warning letter, untitled letter, Form 483
inspectional observations or other notice of violation letter, recall, seizure,
Section 305 notice or other similar written communication, or consent decree,
issued by the FDA.

 

“Reinvestment Amounts” has the meaning specified term in Section 2.10(a)(ii).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (c) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (d) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or (e)
perform any other actions authorized or required by Environmental Law or
Governmental Authority.

 

“Replacement Lender” has the meaning specified in Section 2.18.

 

“Required Lenders” means Lenders whose Pro Rata Share (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%.

 

“Required Prepayment Date” has the meaning specified in Section 2.11(a).

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case having appropriate jurisdiction over and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class, together with any payment or
distribution pursuant to a “plan of division” under the Delaware Limited
Liability Act or any comparable transaction under any similar law; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Borrower or any of its Subsidiaries that is not a Loan Party now or
hereafter outstanding; (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Borrower or any of its Subsidiaries that
is not a Loan Party now or hereafter outstanding and (d) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any subordinated Indebtedness.

 



- 28 -



 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities Account” means a securities account (as defined in the UCC).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (a)(i) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (ii) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date or with
respect to any transaction contemplated or undertaken after the Closing Date;
and (iii) such Person has not incurred and does not intend to incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Deposit Accounts” means each Deposit Account (other than any Excluded
Account) of the Loan Parties held at Bank of America, N.A.

 

“Specified Product Component” means that portion of each of Annovera, Bijuva and
Imvexxy described in clause (a) of each definition thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding), imposed by any
Governmental Authority, including all interest, penalties, additions to tax or
other liabilities with respect thereto.

 



- 29 -



 

“Term Loan” means, collectively, the Initial Term Loan and each Delayed Draw
Term Loan.

 

“Term Loan Commitment” means, collectively, the Initial Term Loan Commitment and
the Delayed Draw Term Loan Commitments.

 

“Term Loan Maturity Date” means the earlier of (a) March 31, 2024 and (b) the
date that the Term Loan shall become due and payable in full hereunder, whether
by acceleration or otherwise.

 

“Terminated Lender” has the meaning specified in Section 2.18.

 

“Total Delayed Draw Term Loan Commitment” means the sum of the amounts of the
Lenders’ Delayed Draw Term Loan Commitments.

 

“Total Initial Term Loan Commitment” means the sum of the amounts of the
Lenders’ Initial Term Loan Commitments.

 

“Transaction Costs” means the reasonable and documented fees, costs and expenses
payable by Borrower or any of its Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Loan Documents.

 

“Type of Loan” means with respect to any Term Loan, a Base Rate Loan or a LIBOR
Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“U.S.” or “United States” means the United States of America.

 

“Waivable Mandatory Prepayment” has the meaning specified in Section 2.11(b).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(a)           the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

(b)           the then outstanding principal amount of such Indebtedness.

 

Section 1.2             Accounting and Other Terms.



 

(a)           Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to Sections 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with any reconciliation statements provided for in
Section 5.1(f), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements. Notwithstanding the foregoing, or
anything else to the contrary in this Agreement or in any other Loan Document to
the contrary for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof.

 



- 30 -



 

(b)           All terms used in this Agreement which are defined in Article 8 or
Article 9 of the UCC as in effect from time to time in the State of New York and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein, provided that terms used herein which are defined in the UCC
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute.

 

(c)           For purposes of determining compliance with any incurrence or
expenditure tests set forth in this Agreement, any amounts so incurred or
expended (to the extent incurred or expended in a currency other than Dollars
($)) shall be converted into Dollars on the basis of the exchange rates (as
shown on the Bloomberg currency page for such currency or, if the same does not
provide such exchange rate, by reference to such other recognized and publicly
available service for displaying exchange rates as may be reasonably selected by
Administrative Agent or, in the event no such service is available, on such
other basis as is reasonably satisfactory to Administrative Agent) as in effect
on the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate Dollar limitation provided for therein (and to the
extent the respective incurrence or expenditure test regulates the aggregate
amount outstanding at any time and it is expressed in terms of Dollars, all
outstanding amounts originally incurred or spent in currencies other than
Dollars shall be converted into Dollars on the basis of the exchange rates (as
shown on the Bloomberg currency page for such currency or, if the same does not
provide such exchange rate, by reference to such other recognized and publicly
available service for displaying exchange rates as may be reasonably selected by
Administrative Agent or, in the event no such service is available, on such
other basis as is reasonably satisfactory to Administrative Agent) as in effect
on the date of any new incurrence or expenditures made under any provision of
any such Section that regulates the Dollar amount outstanding at any time).

 

Section 1.3           Interpretation, etc. Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference. References herein to any Section, Appendix, Schedule
or Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any right or interest in or to assets
and properties of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
or Guaranteed Obligations shall mean the payment or repayment in full in
immediately available funds of (i) the principal amount of, and interest accrued
and unpaid with respect to, all outstanding Loans, together with the payment of
any premium applicable to the repayment of the Loans, including any Prepayment
Premium, (ii) all costs, expenses, or indemnities payable pursuant to Section
10.2 or Section 10.3 of this Agreement that have accrued and are unpaid
regardless of whether demand has been made therefor and (iii) all fees, charges,
expense reimbursement and other Obligations that have accrued hereunder or under
any other Loan Document and are unpaid and are payable hereunder and (b) the
receipt by Administrative Agent of cash collateral from any Loan Party in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to an Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys’
fees and legal expenses), such cash collateral to be in such amount as Agents
reasonably determine is appropriate to secure such contingent Obligations.
Notwithstanding anything in the Agreement to the contrary, (A) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (B)
all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities shall, in each case, be deemed to be enacted,
adopted, issued, phased in or effective after the date of this Agreement
regardless of the date enacted, adopted, issued, phased in or effective. Unless
the context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document) and (b)
any reference to any law or regulation shall (i) include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time. This Section 1.3 shall apply, mutatis mutandis, to all Loan Documents.

 

- 31 -



 



Section 1.4            Time References. Unless otherwise indicated herein, all
references to time of day refer to Central Standard Time or Central daylight
saving time, as in effect in Dallas, Texas on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to Administrative Agent or any Lender, such period
shall in any event consist of at least one full day.

 

Article II

LOANS

 

Section 2.1            Term Loans.

 

(a)           Loan Commitment. Subject to the terms and conditions hereof:

 

(i)           each Lender severally agrees to make, on the Closing Date, an
Initial Term Loan to Company in an amount equal to such Lender’s Initial Term
Loan Commitment;

 

(ii)          each Lender severally agrees to make, after the Closing Date and
at any time prior to the Delayed Draw Term Loan Commitment Termination Date, a
Delayed Draw A-1 Term Loan to Company in an aggregate amount equal to such
Lender’s Delayed Draw A-1 Term Loan Commitment; and

 

(iii)         each Lender severally agrees to make, after the Closing Date and
at any time prior to the Delayed Draw Term Loan Commitment Termination Date, a
Delayed Draw A-2 Term Loan to Company in an aggregate amount equal to such
Lender’s Delayed Draw A-2 Term Loan Commitment.

 

Company may make only one borrowing under the Initial Term Loan Commitment which
shall be on the Closing Date. Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Section 2.9,
all amounts owed hereunder with respect to the Term Loan shall be paid in full
no later than the Term Loan Maturity Date. Each Lender’s Initial Term Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Initial Term Loan
Commitment on such date in an amount equal to such Lender’s Pro Rata Share
(calculated in accordance with clause (a)(i) of the definition thereof) of such
funded Initial Term Loan. Each Lender’s Delayed Draw A-1 Term Loan Commitment
shall be permanently reduced immediately and without further action upon the
funding of each Delayed Draw A-1 Term Loan after the Closing Date in an amount
equal to such Lender’s Pro Rata Share (calculated in accordance with clause
(a)(ii) of the definition thereof) of such funded Delayed Draw A-1 Term Loan.
Each Lender’s Delayed Draw A-1 Term Loan Commitment shall terminate immediately
and without further action on the earlier to occur of (i) the Term Loan Maturity
Date and (ii) the applicable Delayed Draw Term Loan Commitment Termination Date
after giving effect to the funding of such Lender’s Delayed Draw A-1 Term Loan
Commitment, if any, on such date. Each Lender’s Delayed Draw A-2 Term Loan
Commitment shall be permanently reduced immediately and without further action
upon the funding of each Delayed Draw A-2 Term Loan after the Closing Date in an
amount equal to such Lender’s Pro Rata Share (calculated in accordance with
clause (a)(iii) of the definition thereof) of such funded Delayed Draw A-2 Term
Loan. Each Lender’s Delayed Draw A-2 Term Loan Commitment shall terminate
immediately and without further action on the earlier to occur of (i) the Term
Loan Maturity Date and (ii) the applicable Delayed Draw Term Loan Commitment
Termination Date after giving effect to the funding of such Lender’s Delayed
Draw A-2 Term Loan Commitment, if any, on such date.

 



- 32 -



 

(b)           Borrowing Mechanics for Term Loans.

 

(i)           Company shall deliver to Administrative Agent a fully executed
Funding Notice no later than three Business Days prior to the Closing Date (or
such shorter period permitted by Administrative Agent), with respect to Term
Loans made on the Closing Date. Following the Closing Date (and subject to the
conditions set forth in Section 3.2), whenever Company desires that Lenders make
a Delayed Draw Term Loan, Company shall deliver to Administrative Agent a fully
executed and delivered Funding Notice at least 15 Business Days in advance of
the proposed Credit Date (or such shorter period consented to by Administrative
Agent). Except as otherwise provided herein, a Funding Notice for a Term Loan
that is a LIBOR Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and Company shall be bound to make a borrowing in
accordance therewith. Promptly upon receipt by Administrative Agent of any such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing. Administrative Agent and Lenders (A) may act without liability upon
the basis of written or facsimile notice believed by Administrative Agent in
good faith to be from Company (or from any Authorized Officer thereof designated
in writing purportedly from Company to Administrative Agent), (B) shall be
entitled to rely conclusively on any Authorized Officer’s authority to request a
Term Loan on behalf of Company until Administrative Agent receives written
notice to the contrary, and (C) shall have no duty to verify the authenticity of
the signature appearing on any written Funding Notice.

 

(ii)           Each Lender shall make its Initial Term Loan available to
Administrative Agent not later than 12:00 p.m. on the applicable Credit Date, by
wire transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Term Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Company at Administrative
Agent’s Principal Office or to such other account as may be designated in
writing to Administrative Agent by Company.

 

(c)           During the Delayed Draw Term Loan Commitment Period, drawings
under the (i) Delayed Draw A-1 Term Loan Commitment shall be (A) made on not
more than 1 date and (B) made in an aggregate amount not exceeding $50,000,000
and (ii) Delayed Draw A-2 Term Loan Commitment shall be (A) made on not more
than 1 date and (B) made in an aggregate amount not exceeding $50,000,000, and
in each case for clauses (i) and (ii) shall be subject to the satisfaction of
the conditions set forth in Section 3.2.

 



- 33 -



 

(d)           Pro Rata Shares; Availability of Funds.

 

(i)           Pro Rata Shares. All Loans shall be made by Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder nor shall any Term
Loan Commitment of any Lender be increased or decreased as a result of a default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

(ii)           Availability of Funds. Unless Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.1(d)(ii) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments hereunder or
to prejudice any rights that Company may have against any Lender as a result of
any default by such Lender hereunder.

 

Section 2.2            Use of Proceeds. The proceeds of the Term Loans made on
and after the Closing Date shall be applied by Company for working capital,
capital expenditures and general corporate purposes of Borrower and its
Subsidiaries. No portion of the proceeds of the Term Loan shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors of the Federal Reserve System or any other regulation thereof or to
violate the Exchange Act.

 

Section 2.3            Evidence of Debt; Register; Lenders’ Books and Records;
Notes.

 

(a)           Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Term Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Company, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect Company’s Obligations in respect of any Term Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(b)           Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the principal amount of the Term Loans (and stated interest therein) of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by Company at any reasonable time and from time to time upon
reasonable prior notice, and Administrative Agent shall notify Company in
writing following any updates to the Register made from time to time.
Administrative Agent shall record in the Register the Term Loans, and each
repayment or prepayment in respect of the principal amount of the Term Loans,
and any such recordation shall be conclusive (absent manifest error) and binding
on Company and each Lender, and Company, Administrative Agent and Lenders shall
treat each Person whose name is recorded in the Register pursuant to and in
accordance with the terms and conditions hereof as a Lender hereunder for any
purposes of this Agreement; provided, failure to make any such recordation, or
any error in such recordation, or any failure to provide notice of any updates
to the Register, shall not affect Company’s Obligations in respect of any Term
Loan. Company hereby designates the entity serving as Administrative Agent to
serve as Company’s non-fiduciary agent solely for purposes of maintaining the
Register as provided in this Section 2.3, and Company hereby agrees that, to the
extent such entity serves in such capacity, the entity serving as Administrative
Agent and its officers, directors, employees, agents and affiliates shall
constitute “Indemnitees.”

 



- 34 -



 

(c)           Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company’s receipt of such notice) a Note or Notes.

 

Section 2.4            Interest.

 

(a)           Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)           if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or

 

(ii)           if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the
Applicable Margin.

 

(b)           The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by Company and notified to Administrative Agent and Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be. If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to Administrative Agent
in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

 

(c)           In connection with LIBOR Rate Loans there shall be no more than
five Interest Periods outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR
Rate Loan) will be automatically converted into a Base Rate Loan on the last day
of the then current Interest Period for such Loan (or if outstanding as a Base
Rate Loan will remain as, or (if not then outstanding) will be made as, a Base
Rate Loan). In the event Company fails to specify an Interest Period for any
LIBOR Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, Company shall be deemed to have selected an Interest Period of three
months. At any time that a Default or an Event of Default has occurred and is
continuing, Company no longer shall have the option to request that any portion
of the Loans be a LIBOR Rate Loan and such LIBOR Rate Loans shall automatically
convert to Base Rate Loans on the last day of the then current Interest Period.
As soon as practicable after 10:00 a.m. (New York City time) on each Interest
Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing) to Company and each
Lender.

 



- 35 -



 

(d)           Interest payable hereunder shall be computed on the basis of a 360
day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan, the date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day's interest shall be paid on that Loan.

 

(e)           Except as otherwise set forth herein, interest on each Term Loan
shall be payable in cash and in arrears (i) on each Interest Payment Date; (ii)
upon any prepayment of that Term Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity.

 

Section 2.5            Conversion/Continuation.

 

(a)           Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, Company shall have the
option:

 

(i)       to convert at any time all or any part of any Term Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, a LIBOR Rate Loan may only
be converted on the expiration of the Interest Period applicable to such LIBOR
Rate Loan unless Company shall pay all amounts due under Section 2.17 in
connection with any such conversion; or

 

(ii)      upon the expiration of any Interest Period applicable to any LIBOR
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a LIBOR Rate Loan.

 

(b)           Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith.

 

Section 2.6            Default Interest. Upon Company's receipt of written
notice thereof from Administrative Agent following the occurrence and during the
continuance of an Event of Default, the principal amount of all Term Loans
outstanding and, to the extent permitted by applicable law, any accrued and
unpaid interest payments on the Term Loans or any fees or other amounts owed
hereunder (including any Prepayment Premium, if applicable), shall from and
after the first date of the occurrence of such Event of Default bear interest
(including post petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2.0% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the Term Loans. All interest payable at the Default Rate shall be payable in
cash on demand. Payment or acceptance of the Default Rate of interest provided
for in this Section 2.6 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Default or Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

- 36 - 

 

 



Section 2.7           Fees.

 

(a)          Company agrees to pay to Administrative Agent all fees payable by
it in the Fee Letter in the amounts and at the times specified therein.

 

(b)          All fees referred to in Section 2.7(a) shall be calculated on the
basis of a 360 day year and the actual number of days elapsed.

 

Section 2.8           Repayment of Term Loans. Commencing on June 30, 2023 and
on the last day of each Fiscal Quarter ending thereafter, the Borrower shall
repay the principal amount of the Term Loan in an amount equal to 25.0% of the
aggregate principal balance of the Term Loan on June 30, 2023, which payments
shall be applied as follows: (a) first, the principal of the Initial Term Loan
until paid in full, (b) second, the principal of the Delayed Draw A-1 Term Loan
until paid in full and (c) third, the principal of the Delayed Draw A-2 Term
Loan until paid in full. Notwithstanding the foregoing, the Term Loan, together
with all other amounts owed hereunder with respect thereto, shall be paid in
full no later than the Term Loan Maturity Date.

 

Section 2.9            Voluntary Prepayments and Commitment Reductions.

 

(a)           Voluntary Prepayments.

 

(i)       Subject to the terms of the Fee Letter, Company may prepay at any time
the Term Loan on any Business Day in whole or in part (together with any amounts
due pursuant to Section 2.19(c)), in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount.

 

(ii)       All such prepayments shall be made (A) upon not less than one
Business Day's prior written notice in the case of Base Rate Loans and (B) upon
not less than three Business Days' prior written notice in the case of LIBOR
Rate Loans, in each case given to Administrative Agent by 3:00 p.m. on the date
required (and Administrative Agent will promptly transmit such notice to each
Lender). Upon the giving of any such notice, the principal amount of the Term
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied to the
Term Loans as directed by the Borrower.

 

(b)           Voluntary Commitment Reductions.

 

(i)       Company may, upon not less than three Business Days' prior written to
Administrative Agent (which original written notice Administrative Agent will
promptly transmit to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part any unused portion of the
Delayed Draw Term Loan Commitments; provided, any such partial reduction of the
Delayed Draw Term Loan Commitments shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

(ii)       Company's notice to Administrative Agent shall designate (A) the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction and (B) whether such termination or reduction is for
the Delayed Draw A-1 Term Loan Commitment and/or the Delayed Draw A-2 Term Loan
Commitment, and such termination or reduction of the Delayed Draw Term Loan
Commitments shall be effective on the date specified in Company's notice and
shall reduce the Delayed Draw Term Loan of each Lender proportionately to its
Pro Rata Share thereof.

 

- 37 - 

 

 



Section 2.10           Mandatory Prepayments.

 

(a)           Asset Sales.

 

(i)       No later than the fifth Business Day following the date of receipt by
any Loan Party of any Net Proceeds from one or more Asset Sales constituting a
Permitted Product Transaction in excess of $40,000,000 in the aggregate for all
such Permitted Product Transactions, Company shall prepay the Term Loan as set
forth in Section 2.11(a) in an aggregate amount equal to such Net Proceeds in
excess of $40,000,000.

 

(ii)       No later than the fifth Business Day following the date of receipt by
any Loan Party of any Net Proceeds from Asset Sales in excess of $5,000,000 in
the aggregate in any Fiscal Year that do not constitute a Permitted Product
Transaction, Company shall prepay the Term Loans set forth in Section 2.11(a) in
an aggregate amount equal to such Net Proceeds in excess of $5,000,000 in such
Fiscal Year; provided, so long as (i) no Default or Event of Default shall have
occurred and be continuing, (ii) Company has delivered Administrative Agent
prior written notice of Company's intention to apply such monies (the
“Reinvestment Amounts”) to reinvest in or to the costs of purchase of other
assets used or useful in the business of the Loan Parties including capital
expenditures, (iii) the monies are held in a Deposit Account subject to a
Control Agreement, and (iv) the Loan Parties complete such reinvestment or
purchase within 365 days after the initial receipt of such monies, the Loan
Parties shall have the option to apply such monies to the reinvestment in or the
costs of purchase of other assets used or useful in the business of the Loan
Parties (including capital expenditures) unless and to the extent that such
applicable period shall have expired without such reinvestment or purchase being
made or completed, in which case, any such amounts not so used to reinvest or
purchase shall be paid to Administrative Agent and applied in accordance with
Section 2.11(a).

 

(iii)       Nothing contained in this Section 2.10(a) shall permit Borrower or
any of its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.9.

 

(b)           Insurance/Condemnation Proceeds. No later than the fifth Business
Day following the date of receipt by any Loan Party, or Administrative Agent as
loss payee, of any Net Proceeds from insurance or any condemnation, taking or
other casualty in excess of $5,000,000 in the aggregate in any Fiscal Year,
Company shall prepay the Term Loan in an aggregate amount equal to such Net
Proceeds in excess of $5,000,000 in the aggregate in any Fiscal Year; provided,
(i) so long as no Default or Event of Default shall have occurred and be
continuing, (ii) Company has delivered Administrative Agent prior written notice
of Company's intention to apply the Reinvestment Amounts to reinvest in or the
costs of purchase of other assets used or useful in the business of the Loan
Parties (including capital expenditures), (iii) the monies are held in a Deposit
Account subject to a Control Agreement, and (iv) the Loan Parties complete such
reinvestment or purchase within 365 days after the initial receipt of such
monies, the Loan Parties shall have the option to apply such monies to the
reinvestment in or costs of purchase of other assets used or useful in the
business of the Loan Parties (including capital expenditures) unless and to the
extent that such applicable period shall have expired without such reinvestment
or purchase being made or completed, in which case, any such amounts not so used
to reinvest or purchase shall be paid to Administrative Agent and applied in
accordance with Section 2.11(a).

 

(c)           Issuance of Debt. On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (in each case, other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 6.1), Company
shall prepay the Term Loans as set forth in Section 2.11(a) in an aggregate
amount equal to 100% of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith, in
each case, paid to non-Affiliates, including reasonable legal fees and expenses.

 

- 38 - 

 

 



(d)           Extraordinary Receipts. On the date of receipt by Borrower or any
of its Subsidiaries of any Extraordinary Receipts in excess of $5,000,000 in the
aggregate in any Fiscal Year, Company shall prepay the Terms Loan as set forth
in Section 2.11(a) in the amount of such Extraordinary Receipts in excess of
$5,000,000.

 

(e)           Prepayment Certificate. Concurrently with any prepayment of the
Term Loan pursuant to Section 2.10(a) through Section 2.10(d), Company shall
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds and
compensation owing to Lenders pursuant to the Fee Letter, if any, as the case
may be. In the event that Company shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, Company shall
promptly make an additional prepayment of the Loans, and Company shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

 

Section 2.11           Application of Prepayments.

 

(a)           Application of Prepayments of Term Loans. Except in connection
with any Waivable Mandatory Prepayment provided for in Section 2.11(b), so long
as no Application Event has occurred and is continuing, any mandatory prepayment
of any Loan pursuant to Section 2.10, in each case, shall be applied as follows:

 

first, to prepay accrued and unpaid interest on the Term Loan;

 

second, to pay any Prepayment Premium payable thereon; and

 

third, to prepay (A) first, the principal of the Initial Term Loan to the
installments thereof on a pro rata basis until paid in full, (B) second, the
principal of the Delayed Draw A-1 Term Loan to the installments thereof on a pro
rata basis until paid in full and (C) third, the principal of the Delayed Draw
A-2 Term Loan to the installments thereof on a pro rata basis until paid in
full.

 

(b)           Waivable Mandatory Prepayment. Anything contained herein to the
contrary notwithstanding, in the event Company is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans pursuant to
Section 2.8 and Section 2.10, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which Company is required to make such
Waivable Mandatory Prepayment, Company shall notify Administrative Agent of the
amount of such prepayment, and Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Term Loan of the amount of such
Lender's Pro Rata Share of such Waivable Mandatory Prepayment and such Lender's
option to refuse such amount. Each such Lender may exercise such option by
giving written notice to Company and Administrative Agent of its election to do
so on or before the first Business Day prior to the Required Prepayment Date (it
being understood that any Lender which does not notify Company and
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, Company shall pay to Administrative Agent the amount of the
Waivable Mandatory Prepayment, which amount shall be applied (i) in an amount
equal to that pro rata portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loans of such Lenders (which prepayment shall be applied in accordance with
Section 2.11(a)), and (ii) to the extent of any excess, to Company for working
capital and general corporate purposes.

 

(c)           At any time an Application Event has occurred and is continuing,
all payments shall be applied pursuant to Section 2.12(f). Nothing contained
herein shall modify the provisions of Section 2.12(b) regarding the requirement
that all prepayments be accompanied by accrued interest on the principal amount
being prepaid to the date of such prepayment and any applicable Prepayment
Premium, or any requirement otherwise contained herein to pay all other amounts
as the same become due and payable in accordance with and subject to the terms
and conditions herein.

 

- 39 - 

 

 



Section 2.12           General Provisions Regarding Payments.

 

(a)           All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than 3:00 p.m. to Administrative Agent's Account; funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next Business Day unless otherwise consented to by
Administrative Agent.

 

(b)           All payments in respect of the principal amount of any Term Loan
shall be accompanied by payment of accrued and unpaid interest on the principal
amount being repaid or prepaid, any applicable Prepayment Premium and all other
amounts due and payable hereunder with respect to the principal amount being
repaid or prepaid.

 

(c)           Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender's applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

 

(d)           Subject to the provisos set forth in the definition of “Interest
Period”, whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(e)           Administrative Agent shall deem any payment by or on behalf of
Company hereunder that is not made in same day funds prior to 3:00 p.m. to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with and subject to the terms and conditions of Section 8.1(a).
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the Default Rate determined pursuant to Section 2.6 from the
date such amount was due and payable until the date such amount is paid in full.

 

(f)           At any time an Application Event has occurred and is continuing,
or the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Administrative Agent hereunder
or under any Collateral Document in respect of any of the Obligations,
including, but not limited to all proceeds received by Administrative Agent in
respect of any sale, any collection from, or other realization upon all or any
part of the Collateral, shall be applied in full or in part as follows:

 

- 40 - 

 

 



first, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium), expense reimbursements, indemnities and other amounts then
due and payable to the Administrative Agent until paid in full;

 

second, ratably to pay interest then due and payable in respect of Protective
Advances until paid in full;

 

third, ratably to pay principal of Protective Advances then due and payable
until paid in full;

 

fourth, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium) and indemnities then due and payable to the Lenders with a
Term Loan Commitment until paid in full;

 

fifth, ratably to pay interest then due and payable in respect of the Term Loan
until paid in full;

 

sixth, ratably to pay (A) first, the principal of the Initial Term Loan until
paid in full, (B) second, the principal of the Delayed Draw A-1 Term Loan until
paid in full and (C) third, the principal of the Delayed Draw A-2 Term Loan
until paid in full;

 

seventh, ratably to pay the Obligations in respect of any Prepayment Premium
then due and payable to the Lenders with a Term Loan Commitment until paid in
full;

 

eighth, to the ratable payment of all other Obligations then due and payable
until paid in full; and

 

ninth, to Company or as otherwise directed by applicable law.

 

(g)           For purposes of Section 2.12(f) (other than clause eighth, of
Section 2.12(f)), “paid in full” means payment in cash of all amounts due and
payable under the Loan Documents in accordance with and subject to the terms and
conditions thereof, including loan fees, service fees, professional fees,
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.

 

(h)           In the event of a direct conflict between the priority provisions
of Section 2.12(f) and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of Section 2.12(f) shall control and govern.

 

(i)           Borrower hereby authorizes Administrative Agent to charge
Company's accounts with Administrative Agent or any of its Affiliates in order
to cause timely payment to be made to Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose). The Lenders and Company also hereby
authorize Administrative Agent to, and Administrative Agent may, from time to
time upon prior notice to Company, charge the Loan Account with any amount due
and payable by Company under any Loan Document. Each of the Lenders and Company
agrees that Administrative Agent shall have the right to make such charges
whether or not any Default or Event of Default shall have occurred and be
continuing or whether any of the conditions precedent in Section 3.2 have been
satisfied. Any amount charged to the Loan Account shall be deemed a Loan
hereunder made by the Lenders to Company, funded by Administrative Agent on
behalf of the Lenders and subject to Section 2.2. The Lenders and Company
confirm that any charges which Administrative Agent may so make to the Loan
Account as herein provided will be made as an accommodation to Company and
solely at Administrative Agent's discretion, provided that Administrative Agent
shall from time to time upon the request of Collateral Agent, charge the Loan
Account of Company with any amount due and payable under any Loan Document.

 

- 41 - 

 

 



(j)            Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

Section 2.13          Ratable Sharing. Lenders hereby agree among themselves
that, except as otherwise provided in the Collateral Documents with respect to
amounts realized from the exercise of rights with respect to Liens on the
Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Term Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set off or banker's lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender having Term Loans, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders having Term Loans in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker's lien, set off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 

Section 2.14           Increased Costs; Capital Adequacy.

 

(a)           Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.15 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order) by any Governmental Authority having
appropriate jurisdiction, or any determination of a court or Governmental
Authority having appropriate jurisdiction, in each case that becomes effective
after the date hereof, or compliance by such Lender with any guideline, request
or directive issued or made after the date hereof by any central bank or other
governmental or quasi-Governmental Authority (whether or not having the force of
law): (i) subjects such Recipient (or its applicable lending office) to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(ii)-(iv) of the definition of Excluded Taxes and (C) Connection Income Taxes)
with respect to this Agreement or any of the other Loan Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to LIBOR Rate Loans that are reflected in the
definition of Adjusted LIBOR Rate); or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender or such other Recipient of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Lender or such
other Recipient (or its applicable lending office) with respect thereto; then,
in any such case, Company shall promptly pay to such Lender or such other
Recipient, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
or such other Recipient for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender or such other Recipient shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender or such other Recipient under this Section 2.14(a),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

- 42 - 

 

 



(b)           Capital Adequacy Adjustment. In the event that any Lender shall
have determined that the adoption, effectiveness, phase in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, in each case,
having appropriate jurisdiction or compliance by any Lender (or its applicable
lending office) with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender's
Term Loans or other obligations hereunder with respect to the Term Loan to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Company from such Lender of the
statement referred to in the next sentence, Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after Tax basis for such reduction. Such Lender
shall deliver to Company (with a copy to Administrative Agent) in accordance
with Section 10.1 a written statement, setting forth in reasonable detail the
basis for calculating the additional amounts owed to Lender under this Section
2.14(b), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

 

Section 2.15           Taxes; Withholding, etc. 

 

(a)           For purpose of this Section, the term “applicable law” includes
FATCA.

 

- 43 - 

 

 



(b)           Withholding of Taxes. All sums payable by or on account of any
Obligation of any Loan Party hereunder and under the other Loan Documents shall
(except to the extent required by applicable law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax, other than, to the
extent required by applicable law, any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (i) Taxes imposed on or measured by the Recipient's net income
(however denominated), franchise Taxes, and branch profits Taxes, imposed on the
Recipient, in each case, (A) by the jurisdiction (or any political subdivision
thereof) under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (B) as the result of any other present
or former connection between such Recipient and the jurisdiction imposing such
Tax, other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document (“Other Connection
Taxes”), (ii) in the case of a Lender, United States federal income withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which such Lender becomes a party hereto (other than
pursuant to an assignment request by the Company under Section 2.18) or such
Lender changes its lending office, except that this clause (ii) shall not apply
to the extent that, pursuant to this Section 2.15 amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such recipient Lender's failure to
comply with Section 2.15(e) and (iv) withholding Taxes imposed under FATCA (all
such Taxes described in clauses (i)-(iv) above, collectively or individually,
“Excluded Taxes”). If any Loan Party or any other Person is required by law to
make any deduction or withholding on account of any Indemnified Tax from any sum
paid or payable by or on account of any obligation of any Loan Party to
Administrative Agent or any Lender under any of the Loan Documents: (1) Company
shall notify Administrative Agent of any such requirement or any change in any
such requirement as soon as Company becomes aware of it; (2) Company shall pay
any such Tax in accordance with applicable law, such payment to be made (if the
liability to pay is imposed on any Loan Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender; (3) the sum
payable by such Loan Party shall be increased to the extent necessary to ensure
that, after the making of that deduction, withholding or payment (including such
deductions or withholdings applicable to additional sums payable under this
Section), Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (4) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, Company shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority.

 

(c)           Other Taxes. The Loan Parties shall pay to the relevant
Governmental Authorities any present or future stamp, court, intangible,
recording, filing or similar Taxes or documentary Taxes or any other excise or
property Taxes that arise from any payment made hereunder or from the execution,
delivery or registration, performance or enforcement of, or from the receipt or
perfection of a security interest under or otherwise with respect to, this
Agreement or any other Loan Document (“Other Taxes”), provided that the
definition of “Other Taxes” shall exclude Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.18). Within thirty days after paying any such Other Taxes, each Loan
Party shall deliver to Administrative Agent and any Lender evidence satisfactory
to Administrative Agent and Lenders that such Other Taxes have been paid to the
relevant Governmental Authority.

 

(d)           Tax Indemnification. The Loan Parties hereby jointly and severally
indemnify and agree to hold Administrative Agent and Lender harmless from and
against all Indemnified Taxes (including, without limitation, Indemnified Taxes
imposed or asserted on or attributable to any amounts payable under this Section
2.15) paid by Administrative Agent or Lender or required to be withheld or
deducted from a payment to Administrative Agent or such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally asserted. Such indemnification
shall be paid within ten days from the date on which Administrative Agent or
Lender makes written demand therefor specifying in reasonable detail the nature
and amount of such Indemnified Taxes and such written demand shall be conclusive
absent manifest error.

 

- 44 - 

 

 



(e)           Evidence of Exemption From or Reduction of U.S. Withholding Tax.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to Company and Administrative Agent, at the time or times reasonably requested
by Company or Administrative Agent, properly completed and executed
documentation reasonably requested by Company or Administrative Agent as will
permit such payments to be made without, or at a reduced rate, of withholding.
In addition, any Lender, if reasonably requested by Company or Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Company or Administrative Agent to enable them to
determine whether such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)       Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for United States federal income tax purposes (a
“Non-US Lender”) shall deliver to Administrative Agent and Company, on or about
the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or about the date such Person becomes a Lender
hereunder, and at such other times as may be necessary in the determination of
Administrative Agent or Company (in its reasonable exercise of its discretion),
(i) two original copies of Internal Revenue Service Form W-8IMY (with
appropriate attachments), W-8BEN, W-8BEN-E or W-8ECI (or any successor forms),
as applicable, properly completed and duly executed by such Lender to establish
that such Lender is not subject to, or eligible for a reduction of, deduction or
withholding of United States federal income Tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Loan Documents, and (ii) if such Lender is claiming exemption from United
States federal income Tax under Section 871(h) or 881(c) of the Internal Revenue
Code, a Certificate Regarding Non-Bank Status (to the effect that such Non-US
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code), properly completed and duly executed by such Lender. Each Lender required
to deliver any forms or certificates with respect to United States federal
income Tax withholding matters pursuant to this Section 2.15(e) hereby agrees,
from time to time after the initial delivery by such Lender of such forms or
certificates, whenever a lapse in time or change in circumstances renders such
forms or certificates obsolete or inaccurate in any material respect, that such
Lender shall deliver to Administrative Agent and Company, two new original
copies of Internal Revenue Service Form W-8IMY (with appropriate attachments
thereto), W-8BEN, W-8BEN-E or W-8ECI, as applicable, and, if applicable, a
Certificate Regarding Non-Bank Status (or any successor forms), and other
supplementary documentation reasonably requested by Borrower or Administrative
Agent, as the case may be, properly completed and duly executed by such Lender,
or notify Administrative Agent and Company of its legal inability to deliver any
such forms or certificates. Notwithstanding the above, a Non-US Lender shall not
be required to deliver any form pursuant to Section 2.15(e)(ii) that such Non-US
Lender is not legally able to deliver.

 

(iii)       If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to Company and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Company or Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Company or Administrative Agent as may be necessary for
Company and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender's obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.15(e)(iii), FATCA shall include
any amendments made to FATCA after the date of this Agreement. Notwithstanding
the above, a Lender shall not be required to deliver any form or other form of
documentation pursuant to this Section 2.15(e)(iii) that such Non-US Lender is
not legally able to deliver.

 

- 45 - 

 

 



(iv)       Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income Tax purposes shall deliver to Administrative Agent and Company, on or
about the Closing Date (in the case of each such Lender listed on the signature
pages hereof on the Closing Date) or on or about the date such Person becomes a
Lender hereunder, and at such other times as may be necessary in the
determination of Administrative Agent or Company (in its reasonable exercise of
its discretion), two original copies of Internal Revenue Service Form W-9 (or
any successor forms) properly completed and duly executed by such Lender to
establish that such Lender is not subject to United States backup withholding
Taxes with respect to any payments to such Lender of principal, interest, fees
or other amounts payable under any of the Loan Documents.

 

(f)           Treatment of Certain Refunds. If a recipient determines in its
discretion exercised in good faith that it has received a refund of any Taxes
(including any Tax credit in lieu of a refund) that were indemnified by any Loan
Party or with respect to which a Loan Party paid additional amounts pursuant to
this Section, it shall pay the amount equal to such refund to the applicable
Loan Party (but only to the extent of indemnity payments or additional amounts
actually paid by such Loan Party with respect to the Taxes giving rise to the
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
recipient and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund). Loan Parties shall, upon
request by the recipient, repay to the recipient such amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) if the recipient is required to repay such
refund to the Governmental Authority. Notwithstanding anything herein to the
contrary, no recipient shall be required to pay any amount to a Loan Party if
such payment would place it in a less favorable net after-Tax position than it
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. In no event shall Administrative Agent or any Lender be
required to make its Tax returns (or any other information relating to its Taxes
that it deems confidential) available to any Loan Party.

 

(g)           Survival. Each party's obligations under this Section 2.15 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by or replacement of a Lender, the termination of the Loan or
Commitment, and the repayment, satisfaction, discharge or full payment of any
obligations under any Loan Document.

 

Section 2.16          Obligation to Mitigate. Each Lender agrees that after the
officer of such Lender responsible for administering its Term Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.13, 2.14, 2.15 or 2.19, it will, to the
extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, and to the extent it would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender, use reasonable efforts to (a) make, issue,
fund or maintain its Credit Extensions, including any Affected Loans, through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender pursuant to
Section 2.13, 2.14, 2.15 or 2.19 would be materially reduced and if, as
determined by such Lender in its sole discretion exercised in good faith, the
making, issuing, funding or maintaining of such Term Loans through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Term Loans or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.16 unless Company agrees to pay all reasonable
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by Company pursuant to this Section 2.16 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to Company
(with a copy to Administrative Agent) shall be conclusive absent manifest error.

 

- 46 - 

 

 



Section 2.17          Defaulting Lenders. Anything contained herein to the
contrary notwithstanding, in the event that any Lender violates any provision of
Section 9.5(c), or, other than at the direction or request of any regulatory
agency or authority having appropriate jurisdiction, defaults (in each case, a
“Defaulting Lender”) in its obligation to fund (a “Funding Default”) a Term Loan
(in each case, a “Defaulted Loan”), then (a) during any Default Period with
respect to such Defaulting Lender, such Defaulting Lender shall be deemed not to
be a “Lender” for purposes of voting on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents; and (b) to
the extent permitted by applicable law, until such time as the Default Excess,
if any, with respect to such Defaulting Lender shall have been reduced to zero,
(i) any voluntary prepayment of the Term Loans shall, if Administrative Agent so
directs at the time of making such voluntary prepayment, be applied to Term
Loans of other Lenders as if such Defaulting Lender had no Term Loans
outstanding and the outstanding Term Loans of such Defaulting Lender were zero,
and (ii) any mandatory prepayment of the Term Loans shall, if Administrative
Agent so directs at the time of making such mandatory prepayment, be applied to
the Term Loans of other Lenders (but not to the Term Loans of such Defaulting
Lender) as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender, it being understood and agreed that Company shall be entitled
to retain any portion of any mandatory prepayment of the Term Loans that is not
paid to such Defaulting Lender solely as a result of the operation of the
provisions of this clause (b). No Term Loan Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.17, performance by Company of its obligations hereunder and the
other Loan Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.17. The rights and
remedies against a Defaulting Lender under this Section 2.17 are in addition to
other rights and remedies which Company may have against such Defaulting Lender
with respect to any Funding Default and which Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default or
violation of Section 9.5(c).

 

Section 2.18           Removal or Replacement of a Lender. Anything contained
herein to the contrary notwithstanding, in the event that: (a) (i) any Lender
(an “Increased Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.14, 2.15 or 2.16, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company's request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Company's request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Administrative Agent and
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders (each a “Non-Consenting Lender”) whose consent is required shall
not have been obtained; then, with respect to each such Increased Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Administrative Agent may (which, in the case of an Increased-Cost Lender, only
after receiving written request from Company to remove such Increased-Cost
Lender), by giving written notice to Company and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Term Loans in full
to one or more Eligible Assignees (each a “Replacement Lender”) in accordance
with the provisions of Section 10.6 and Terminated Lender shall pay any fees
payable thereunder in connection with such assignment; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender and (B) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.7 (except for any Prepayment Premium (as
defined in the Fee Letter)); (2) on the date of such assignment, Company shall
pay any amounts payable to such Terminated Lender pursuant to Section 2.14 or
2.15 (except for any Prepayment Premium (as defined in the Fee Letter)); and (3)
in the event such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender. Upon the prepayment
of all amounts owing to any Terminated Lender, such Terminated Lender shall no
longer constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

- 47 - 

 

 



Section 2.19           Making or Maintaining LIBOR Rate Loans.

 

(a)           Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have made good faith efforts to implement an
Alternate Benchmark Rate and Administrative Agent shall have reasonably
determined (which determination shall be final and conclusive and binding upon
all parties hereto), on any Interest Rate Determination Date with respect to any
LIBOR Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Rate Loans on the basis provided for in the definition
of Adjusted LIBOR Rate, Administrative Agent shall on such date give notice (by
facsimile or by telephone confirmed in writing) in accordance with Section 10.1
of this Agreement to Company and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, LIBOR Rate Loans until such time
as Administrative Agent notifies Company and Lenders that the circumstances
giving rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Company with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Company.

 

(b)           Illegality or Impracticability of LIBOR Rate Loans. In the event
that on any date any Lender shall have reasonably determined (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with Company and Administrative Agent)
that the making, maintaining or continuation of its LIBOR Rate Loans (i) has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by facsimile or by telephone confirmed in writing) in accordance
with Section 10.1 of this Agreement to Company and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (A) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, LIBOR Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (B) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Company pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Affected Lender shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (C) the Affected
Lender's obligation to maintain its outstanding LIBOR Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (D) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, Company shall have the option,
subject to the provisions of Section 2.19(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.19(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, LIBOR Rate Loans in accordance
with the terms hereof.

 

- 48 - 

 

 



(c)           Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by such Lender (which
request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender) a borrowing
of any LIBOR Rate Loan does not occur on a date specified therefor in a Funding
Notice, or a conversion to or continuation of any LIBOR Rate Loan does not occur
on a date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (iii) if any prepayment of any of its LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by
Company.

 

(d)           Booking of LIBOR Rate Loans. Any Lender may make, carry or
transfer LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

 

(e)           Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.19 and under Section 2.14
shall be made as though such Lender had actually funded each of its relevant
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (a)(i) of the definition of Adjusted LIBOR Rate
in an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.19 and under Section 2.14.

 

(f)            Provisions with Respect to LIBOR. If prior to the commencement of
any Interest Period for any LIBOR Rate Loan,

 

(i)       the Administrative Agent shall have reasonably determined that
adequate and reasonable means do not exist for ascertaining LIBOR for such
Interest Period, including, without limitation, because the Administrative Agent
reasonably determines that either inadequate or insufficient quotations of the
London interbank offered rate exist or the use of “LIBOR” has been discontinued
(any determination of Administrative Agent to be conclusive and binding absent
manifest error), or

 

- 49 - 

 

 



(ii)       the Administrative Agent shall have received notice from the Required
Lenders that LIBOR does not adequately and fairly reflect the cost to such
Lenders of making, funding or maintaining their LIBOR Rate Loans for such
Interest Period,

 

then the Administrative Agent shall give written notice to Borrower and to the
Lenders as soon as practicable thereafter. Until the Administrative Agent shall
notify Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) the obligations of the Lenders to make LIBOR Rate
Loans, or to continue or convert outstanding Loans as or into LIBOR Rate Loans,
shall be suspended and (B) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto.

  

Article III

CONDITIONS PRECEDENT

 

Section 3.1            Closing Date. The obligation of each Lender to make a
Credit Extension on the Closing Date is subject to the satisfaction, or waiver
in accordance with Section 10.5, of the following conditions on or before the
Closing Date:

 

(a)           Loan Documents. Administrative Agent shall have received copies of
each Loan Document originally executed and delivered by each applicable Loan
Party for each Lender party to this Agreement on the Closing Date.

 

(b)           Organizational Documents; Incumbency. Administrative Agent shall
have received a Secretary's Certificate for each Loan Party attaching (i) copies
of each Organizational Document of such Loan Party and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, each dated the Closing Date or a recent date prior thereto; (ii)
signature and incumbency certificates of the officers of such Person executing
the Loan Documents to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of such Loan Party approving and authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary (or other duly authorized officer) as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority (A) of such Loan Party's jurisdiction
of incorporation, organization or formation and (B) in each jurisdiction in
which it is qualified as a foreign corporation or other entity to do business
(solely in the case of this subclause (B), except in jurisdictions where the
failure to be so qualified or in good standing has not had, and would not be
reasonably expected to have, a Material Adverse Effect), each dated a recent
date prior to the Closing Date; and (v) such other documents as Administrative
Agent may reasonably request.

 

(c)           Organizational and Capital Structure. The organizational structure
and capital structure of Borrower and its Subsidiaries shall be as set forth on
Schedule 4.2.

 

(d)           Sources and Uses. On or prior to the Closing Date, Company shall
have delivered to Administrative Agent Company's reasonable best estimate of all
sources and uses of Cash and other proceeds of Term Loans on the Closing Date.

 

(e)           Governmental Authorizations and Consents. Each Loan Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary in connection with the transactions contemplated
by the Loan Documents and each of the foregoing shall be in full force and
effect and in form and substance reasonably satisfactory to Administrative
Agent.

 

- 50 - 

 

 



(f)            Personal Property Collateral. In order to create in favor of
Administrative Agent, for the benefit of Secured Parties, a valid, perfected
first priority security interest (subject to any exceptions permitted in the
Collateral Documents) in the personal property Collateral, Administrative Agent
shall have received:

 

(i)       evidence reasonably satisfactory to Administrative Agent of the
compliance by each Loan Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including, without limitation,
their obligations to authorize or execute, as the case may be as required under
the applicable Collateral Documents, and deliver UCC financing statements,
originals of securities (including stock certificates, if any, representing
pledged Capital Stock along with appropriate endorsements), instruments and
chattel paper, and any agreements governing deposit and/or securities accounts
as provided therein and a duly executed authorization to pre-file UCC-1
financing statements which is effective as of the Closing Date), together with
appropriate financing statements on Form UCC-1 in form for filing in such office
or offices as may be necessary or, in the reasonable discretion of
Administrative Agent, desirable to perfect the security interests purported to
be created by each Pledge and Security Agreement and (B) evidence reasonably
satisfactory to Administrative Agent of filing of such UCC-1 financing
statements; provided, that such evidence of filing will not require the receipt
on the Closing Date of certified copies of the filed UCC-1 financing statements;

 

(ii)       a completed Perfection Certificate dated the Closing Date and
executed by an Authorized Officer of each Loan Party, together with all
attachments contemplated thereby, including the results of a recent search, by a
Person satisfactory to Administrative Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any assets or property
of any Loan Party in the jurisdictions specified in the Perfection Certificate,
together with copies of all such filings disclosed by such search; and

 

(iii)       evidence that each Loan Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including, without limitation,
evidence that Bank of America, N.A. has agreed to the forms of, and is prepared
to sign on or promptly after the Closing Date, one or more Control Agreements in
respect of the Specified Deposit Accounts) and made or caused to be made any
other filing and recording reasonably required by Administrative Agent, in each
case, to the extent required by, and subject to the terms and conditions of, the
Pledge and Security Agreement or any other Collateral Document in effect on the
Closing Date.

 

(g)           Financial Statements. Lenders shall have received from Borrower
(i) the Historical Financial Statements (it being agreed that the financial
statement for the month ended March 31, 2019 shall, if not available prior to
the Closing Date, be delivered to Administrative Agent promptly upon it becoming
available after the Closing Date) and (ii) pro forma consolidated balance sheets
of Borrower and its Subsidiaries as at the Closing Date, and reflecting the
transactions contemplated by the Loan Documents to occur on or prior to the
Closing Date, which pro forma financial statements shall be in form and
substance reasonably satisfactory to Administrative Agent.

 

(h)           Evidence of Insurance. Administrative Agent shall have received a
certificate from Company's insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect.

 

- 51 - 

 

 



(i)            Opinions of Counsel to Loan Parties. The Administrative Agent and
its counsel shall have received copies of originally executed written opinions
of DLA Piper LLP (US), counsel for Loan Parties, and such other applicable
counsel for Loan Parties, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent (and each Loan Party
hereby instructs each such counsel to deliver such opinions to Administrative
Agent and Lenders).

 

(j)            Fees. Substantially contemporaneously with the initial funding of
the Term Loan on the Closing Date, Company shall have paid to Administrative
Agent, the fees and expenses then due and payable pursuant to Section 2.7 and
Section 10.2.

 

(k)           Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate of the chief financial officer (or
other substantially similar title) of Borrower substantially in the form of
Exhibit F, dated as of the Closing Date and addressed to Administrative Agent
and Lenders.

 

(l)            Closing Date Certificate. Company shall have delivered to
Administrative Agent an originally executed copy of the Closing Date
Certificate, together with copies of all attachments thereto.

 

(m)           No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments (including any Regulatory Action), pending or threatened in any
court or before any arbitrator or Governmental Authority that singly or in the
aggregate, would have a Material Adverse Effect or would result in any Material
Regulatory Liability.

 

(n)           Minimum Qualified Cash. Administrative Agent shall have received
evidence reasonably satisfactory to it that the Company shall have unrestricted
Cash and Cash Equivalents (other than restrictions created by the Collateral
Documents) of at least $50,000,000 immediately after giving effect to any Credit
Extensions to be made on the Closing Date, including the payment of all
Transaction Costs required to be paid in Cash on the Closing Date.

 

(o)           No Material Adverse Effect. Since December 31, 2018, no event,
circumstance or change shall have occurred that has caused or has resulted in,
either in any case or in the aggregate, a Material Adverse Effect.

 

(p)           Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
reasonably acceptable by Administrative Agent and its counsel and communicated
in writing to the Loan Parties and their counsel as such shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel.

 

(q)           Bank Regulations. Administrative Agent shall have received all
documentation and other information reasonably requested that is required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, and all such
documentation and other information shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(r)           Funding Notice. Administrative Agent shall have received a fully
executed and delivered Funding Notice.

 

(s)           Representations and Warranties. The representations and warranties
contained herein and in each other Loan Document or certificate delivered to
Administrative Agent or any Lender pursuant hereto or thereto on or prior to the
date hereof shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as the date hereof to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date.

 

- 52 - 

 

 



(t)           No Default or Event of Default. No event shall have occurred and
be continuing or would result from the consummation of the transactions
contemplated herein that would constitute an Event of Default or a Default.

 

(u)           No Contravention. The making of the Term Loan shall not contravene
any law, rule or regulation of any Governmental Authority having appropriate
jurisdiction over the Administrative Agent or any Lender that is applicable to
Administrative Agent or any Lender.

 

(v)           Existing Indebtedness. Substantially contemporaneously with the
initial funding of the Term Loan on the Closing Date, Borrower and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness, (ii)
terminated any commitments to lend or make other extensions of credit
thereunder, and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Borrower and its Subsidiaries thereunder being repaid on
the Closing Date.

 

(w)           Registrations. All Registrations from the FDA in respect of the
Products shall be valid and subsisting and in full force and effect.

 

Each Lender, by delivering its signature page to this Agreement and funding the
Term Loan on the Closing Date, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document,
instrument or agreement required to be approved by Administrative Agent,
Required Lenders and/or Lenders, as applicable, on the Closing Date.

 

Section 3.2           Conditions to Each Credit Extension.

 

(a)           Conditions Precedent. The obligation of each Lender to make any
Loan on any date following the Closing Date is subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

 

(i)       Administrative Agent shall have received a fully executed and
delivered Funding Notice;

 

(ii)       as of such Credit Date, the representations and warranties contained
herein and in each other Loan Document or certificate delivered to any Agent or
any Lender pursuant hereto or thereto on or prior to the Credit Date shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of that
Credit Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date;

 



- 53 - 

 

 

(iii)       as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;

 

(iv)       Administrative Agent shall have received evidence reasonably
satisfactory to it that the Company shall have unrestricted Cash and Cash
Equivalents (other than restrictions created by the Collateral Documents) of at
least $60,000,000 immediately after giving effect to any Credit Extensions to be
made on such Credit Date;

 

(v)       solely in respect of any Delayed Draw A-1 Term Loan, Company shall
have delivered, on or prior to December 31, 2019, evidence demonstrating [***];
and

 

(vi)       solely in respect of any Delayed Draw A-2 Term Loan, the Chief
Financial Officer of Company shall have delivered a certificate (together with
such other evidence as is reasonably requested by Administrative Agent)
representing and warranting, and otherwise demonstrating to the reasonable
satisfaction of Administrative Agent, that the Product Revenue for the Fiscal
Quarter ending December 31, 2019 is greater than $11,000,000.

 

(b)           Notices. Any Notice shall be executed by an Authorized Officer of
Company in a writing delivered to Administrative Agent.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct:

 

Section 4.1            Organization; Requisite Power and Authority;
Qualification. Each of Borrower and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 4.1, (b) has all requisite corporate
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby and, in the case of Company, to make the borrowings hereunder, and (c)
is qualified to do business and in good standing in every jurisdiction wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and would
not be reasonably expected to have, a Material Adverse Effect.

 

Section 4.2            Capital Stock and Ownership. The Capital Stock of each of
Borrower and its Subsidiaries has been duly authorized and validly issued and,
if applicable, is fully paid and non-assessable. Except as set forth on Schedule
4.2, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which Borrower or any of its Subsidiaries is a
party requiring, and there is no membership interest or other Capital Stock of
Borrower or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Borrower or any of its Subsidiaries of
any additional membership interests or other Capital Stock of Borrower or any of
its Subsidiaries or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Borrower or any of its Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of Borrower and each of its
Subsidiaries in their respective Subsidiaries.

 

- 54 - 

 

 



Section 4.3           Due Authorization. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary corporate or
limited liability, as applicable, action on the part of each Loan Party that is
a party thereto.

 

Section 4.4            No Conflict. The execution, delivery and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not (a) violate any provision of any law or any governmental rule or
regulation of any Governmental Authority that is applicable to Borrower or any
of its Subsidiaries, any of the Organizational Documents of Borrower or any of
its Subsidiaries, or any order, judgment or decree of any court or other agency
of government of any Governmental Authority that is binding on Borrower or any
of its Subsidiaries; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
Contractual Obligation of Borrower or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of Administrative Agent, on behalf of
Secured Parties); (d) result in any default, non-compliance, suspension
revocation, impairment, forfeiture or non-renewal of any material permit,
license, authorization or approval of any Governmental Authority having
appropriate jurisdiction that is applicable to its operations or any of its
properties; or (e) require any approval or consents of stockholders, members or
partners of Borrower or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders.

 

Section 4.5            Governmental Consents. The execution, delivery and
performance by Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to Administrative Agent for filing and/or recordation, as of the
Closing Date.

 

Section 4.6            Binding Obligation. Each Loan Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally or by equitable principles
relating to enforceability.

 

Section 4.7           Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments. As of the Closing Date, neither
Borrower nor any of its Subsidiaries has any contingent liability or liability
for taxes, long term lease or unusual forward or long term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Subsidiaries taken as a whole.

 

Section 4.8           [Reserved].

 

- 55 - 

 

 

Section 4.9          No Material Adverse Effect. Since December 31, 2018, no
event, circumstance or change has occurred or has resulted in, either in any
case or in the aggregate, a Material Adverse Effect.

 

Section 4.10        Adverse Proceedings, etc. As of the Closing Date, there are
no Adverse Proceedings that (a) relate to any Loan Document or the transactions
contemplated hereby or thereby or (b) individually or in the aggregate, could
materially impair the Administrative Agent's security interest in the
Collateral, the Borrower's and its Subsidiaries' respective rights, powers or
remedies with respect to applicable Products or would otherwise reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries is in violation of or in default with respect to any final
judgments, writs, injunctions, decrees, rules, laws or regulations of any
Governmental Authority having appropriate jurisdiction except to the extent such
violation or default could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 4.11        Payment of Taxes. Except as otherwise permitted under
Section 5.3, all U.S. federal and material state and local income tax returns
and other material reports of Borrower and its Subsidiaries required to be filed
by any of them have been timely filed, all such tax returns are true, complete
and correct in all material respects, and all U.S. federal and material state
and local Taxes shown as due and payable on such tax returns and all
assessments, fees and other governmental charges upon Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Borrower knows of no proposed Tax assessment against Borrower or any of its
Subsidiaries which is not being actively contested by Borrower or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

Section 4.12        Properties, Title. Each of Borrower and its Subsidiaries has
(a) good, sufficient, marketable and legal title to (in the case of fee
interests in real property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and valid title
to (in the case of all other personal property), all of their respective
properties and assets reflected in their respective Historical Financial
Statements referred to in Section 4.7 and in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for (i) assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.9 or (ii) defects in title
or interests which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All such properties and assets
are in working order and condition, ordinary wear and tear excepted, and except
as permitted by this Agreement or any of the Collateral Documents, all such
non-leasehold properties and assets are free and clear of Liens. As of the
Closing Date, Schedule 4.12 contains a true, accurate and complete list of all
real property owned or leased by Borrower and its Subsidiaries or where
Collateral or books and records are located.

 

Section 4.13        Environmental Matters. In each case of the following
sub-clauses (a)-(d), except as any such failure or exception to the applicable
representation and warranty would not reasonably be expected to result in a
Material Adverse Effect:

 

(a)         No Environmental Claim has been asserted against any Loan Party or
any predecessor in interest nor has any Loan Party received notice of any
threatened or pending Environmental Claim against Loan Party or any predecessor
in interest.

 

(b)        There has been no Release of Hazardous Materials and there are no
Hazardous Materials present in violation of Environmental Law at any of the
properties currently owned or operated by any Loan Party.

 



 - 56 -

 

 

(c)         The operation of the business of, and each of the properties owned
or operated by, each Loan Party are in compliance with all Environmental Laws.

 

(d)        Each Loan Party holds and is in compliance Governmental
Authorizations required under any Environmental Laws in connection with the
operations carried on by it and the properties owned or operated by it.

 

Section 4.14        No Defaults. Neither Borrower nor any of its Subsidiaries
(a) is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and (b) no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except , in each case of
the foregoing subclauses (a)-(b), where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.15        Material Contracts.

 

(a)       Schedule 4.15 contains a true, correct and complete list of all the
Material Contracts in effect on the Closing Date, which Material Contracts,
together with any updates provided pursuant to Section 5.1(l), are in full force
and effect and no defaults givng any party thereto the right to terminate such
Material Contract currently exist thereunder (other than as described in
Schedule 4.15 or in such updates).

 

(b)       Except as described in Schedule 4.15, each Material Contract is a
legal, valid and binding obligation of Borrower, its Subsidiaries and, to the
knowledge of Borrower, each other party thereto, is enforceable in accordance
with its terms and is in full force and effect, subject bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles. Neither the Borrower nor its Subsidiaries, nor to the knowledge of
the Authorized Officers of Borrower or its Subsidiaries, any other party to any
Material Contract, is or was in material breach or default, under the terms of
any Material Contract, and no condition existed or exists which, with the giving
of notice or the lapse of time or both, could constitute a material breach or
default by Borrower or any of its Subsidiaries thereunder.

 

Section 4.16        Governmental Regulation. Neither Borrower nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Borrower nor any of its Subsidiaries
is required to register as a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

Section 4.17        Margin Stock. Neither Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
No part of the proceeds of the Term Loans made to such Loan Party will be used
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

Section 4.18        Employee Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that would reasonably be expected to result in a
Material Adverse Effect.

 



 - 57 -

 

 

Section 4.19        Certain Fees. No broker's or finder's fee or commission will
be payable with respect hereto or any of the transactions contemplated hereby.

 

Section 4.20        Solvency. The Loan Parties, on a consolidated basis, are
and, upon the incurrence of the Credit Extension by the applicable Loan Party on
the Closing Date and on each date on which this representation and warranty is
made, will be, Solvent.

 

Section 4.21        [Reserved].

 

Section 4.22        Compliance with Statutes, etc. Each of Borrower and its
Subsidiaries is in compliance with (i) its Organizational Documents and (ii) all
applicable laws, statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities having appropriate
jurisdiction, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 4.23        Intellectual Property.

 

(a)       Each of Borrower and its Subsidiaries own, or hold licenses in, all
trademarks, trade secrets, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted.

 

(b)       Schedule 4.23(b) sets forth a true, correct and complete listing in
all material respects of all U.S. and foreign Product Patents as of the Closing
Date, and identifies the owner of each such Product Patent and the Product to
which such Product Patent relates. As of the Closing Date and except as
identified in Schedule 4.23(b), (i) the owner listed on Schedule 4.23(b) for
each Product Patent is the exclusive owner of such patent/application and no
Third Party has any right, title, interest or ownership claim in such Product
Patent, (ii) to the best of Borrower's and its Subsidiaries' knowledge, the
Product Patents are valid, subsisting, and enforceable; (iii) except for those
patent applications that that are abandoned or lapse, in the case of provisional
patent applications, in the due course of patent prosecution and in accordance
with the reasonable business judgment of the Company and its subsidiaries in
executing a comprehensive patent strategy designed to maximize and maintain
exclusivity of the Products, none of the Product Patents have lapsed or been
abandoned, cancelled or expired; (iv) Company has taken commercially reasonable
steps to maintain such Product Patents, including by timely filing fees and
responses; (v) each individual associated with the filing and prosecution of the
Product Patents, including the named inventors, has complied in all material
respects with all applicable duties of candor and good faith in dealing with any
patent office, including the USPTO, in those jurisdictions where such duties
exist.

 

(c)       As of the Closing Date, Schedule 4.23(c) sets forth a true, correct
and complete listing, under separate headings, of all material written
Contractual Obligations (i) under which Company or its Subsidiaries uses or
licenses any Product Patents that any other Person owns, or owes any royalties
or other payments to any Person for the use of any Product Patents, (ii) under
which Company or its Subsidiaries have granted any Person any right or interest
in any Product Patents, and (iii) that otherwise limit the Company or its
Subsidiaries' use of or rights in the Product Patents (including co-existence
agreements and covenants not to sue). Company may update this list to add
additional licenses, so long as such amendment occurs by written notice to
Administrative Agent, and subject to Company's obligations and restrictions
under this Agreement.

 

(d)       There is no opposition, interference, reexamination, derivation or
other post-grant proceeding, injunction, claim, suit, action, subpoena, hearing,
inquiry, investigation (by the International Trade Commission or otherwise),
complaint, arbitration, mediation, demand, decree or other dispute,
disagreement, proceeding or claim (collectively, “Disputes”) that is pending or
currently threatened in writing, that challenges the scope, validity,
enforceability, ownership, or inventorship of the Product Patents. Company and
its Subsidiaries have not received any written notice that there is any, and to
the knowledge of the Authorized Officers of the Borrower and its Subsidiaries
there is no, Person who is or claims to be an inventor under any of the Product
Patents who is not a named inventor thereof.

 



 - 58 -

 

 

(e)       To the best of Borrower's knowledge, there is no past, pending or
threatened, and no event has occurred or circumstance exists that (with or
without notice or lapse of time, or both) could reasonably be expected to give
rise to or serve as a basis for any, action, suit, or proceeding, or any
investigation or written claim by any Person that claims or alleges that the
manufacture, use, marketing, sale, offer for sale, importation or distribution
of any Product, once marketed, does or could infringe on any patent or other
intellectual property rights of any other Person or constitute misappropriation
of any other Person's trade secrets or other intellectual property rights
anywhere in the world.

 

Section 4.24        Insurance. Each of Borrower and its Subsidiaries
(a) maintains insurance to such extent and against such risks, as is customary
with companies in the same or similar businesses, (b) is covered by workmen's
compensation insurance in the amount required by applicable law, (c) maintains
commercial general liability insurance, which shall include product liability
insurance, in the amount customary with companies in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, and (d) maintains such other insurance as may be
required by any Governmental Authority. Schedule 4.24 sets forth a list of all
insurance maintained by each Loan Party on the Closing Date.

 

Section 4.25        Common Enterprise. Each Loan Party expects to derive benefit
(and its Board of Directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from the
credit extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of a group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

Section 4.26        Permits, Etc. Each Loan Party has, and is in compliance
with, all permits, licenses, authorizations, approvals, entitlements and
accreditations required by any Governmental Authority having appropriate
jurisdiction for such Person to own, lease, manage or operate, or to acquire,
each business currently owned, leased, managed or operated, or to be acquired,
by such Person, except for any such permits, licenses, authroizations,
approvals, entitlements and accreditations which, if not obtained, could not
reasonably be expected to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization, approval, entitlement
or accreditation, and there is no claim that any thereof is not in full force
and effect, except, in each case, to the extent any such condition, event or
claim could not be reasonably be expected to have a Material Adverse Effect.

 

Section 4.27        Bank Accounts and Securities Accounts. Schedule 4.27 sets
forth a complete and accurate list in all material aspects as of the Closing
Date of all deposit, checking and other bank accounts, all securities and other
accounts maintained with any broker dealer and all other similar accounts
maintained by each Loan Party, together with a description thereof in reasonable
detail (i.e., the bank or broker dealer at which such deposit or other account
is maintained and the account number and the purpose thereof).

 

Section 4.28        Security Interests. The Collateral Documents create in favor
of Administrative Agent, for the benefit of Secured Parties, a legal, valid and
enforceable security interest in the Collateral secured thereby. Upon the filing
of the UCC-1 financing statements described in Section 3.1(f), the posssession
by the Administrative Agent of any certificated Capital Stock or instrument
owned by such Loan Party, the recording of the Collateral Assignments for
Security referred to in each Pledge and Security Agreement in the United States
Patent and Trademark Office and the United States Copyright Office and the
taking of all other actions required by the Pledge and Security Agreement, as
applicable, such security interests in and Liens on the Collateral granted
thereby shall be perfected, first priority (subject to any Permitted Liens)
security interests, and no further recordings or filings are or will be required
in connection with the creation, perfection or enforcement of such security
interests and Liens, other than (a) the filing of continuation statements in
accordance with applicable law, (b) the recording of the Collateral Assignments
for Security pursuant to each Pledge and Security Agreement in the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights, and (c) the recordation of
appropriate evidence of the security interest in the appropriate foreign
registry with respect to all foreign intellectual property and all other
recordings and filings required in any jurisdiction other than the U.S. in order
to create, register or perfect any such security interests, in each case, so
long as Administrative Agent has not required any Loan Party to create, register
or perfect such security interests in accordance with Section 5.11.

 



 - 59 -

 

 

Section 4.29        PATRIOT ACT and FCPA. To the extent applicable, each Loan
Party is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act ) of 2001 (the “PATRIOT Act”). Neither
the Loan Parties nor any of their officers, directors, employees, agents or
shareholders acting on the Loan Parties' behalf shall use the proceeds of the
Loans to make any payments, directly or indirectly (including through any third
party intermediary), to any Foreign Official in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”). None of the Loan
Parties nor any Affiliates of any Loan Parties that are controlled by the Loan
Parties, is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Loan Parties, nor any Affiliates of any Loan Parties that are controlled by the
Loan Parties, or their respective agents acting or benefiting in any capacity in
connection with the Loans or other transactions hereunder, is a Blocked Person.
None of the Loan Parties, nor any of their agents acting in any capacity in
connection with the Loans or other transactions hereunder (A) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to any OFAC Sanctions Programs.

 

Section 4.30        Managerial Assistance and Related Persons. Each Loan Party
represents and warrants that (a) TSL has offered to make available to each of
them “significant managerial assistance” (as defined in Section 2(a)(47) of the
Investment Company Act of 1940) and, to the extent any Loan Party accepts such
offer from TSL, the scope, terms and conditions of such significant managerial
assistance are set forth in a separate agreement between such Loan Party and TSL
and (b) it is not a “person” related to TSL as described in Section 57(b) or
57(e) of the Investment Company Act of 1940.

 

Section 4.31        Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates or
written statements made or furnished to Lenders by or on behalf of Borrower or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby when taken as a whole contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Notwithstanding anything to the contrary in the
foregoing, it is hereby understood and agreed by each party to this Agreement
that any projections, budgets, estimates, pro forma financial information, any
other forward-looking statements or information of a general economic or
industry nature contained in such materials are based upon good faith estimates
and assumptions believed by Company to be reasonable at the time made, it being
recognized by Lenders that such projections, budgets, estimates, pro forma
financial information and forward looking statements are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections, budgets, estimates, pro forma financial information and forward
looking statements may differ from the projected results and such differences
may be material. There are no facts known (or which should upon the reasonable
exercise of diligence be known) to any Authorized Officer of the Company (other
than matters of a general economic nature) that, individually or in the
aggregate, are material and pertinent in the transactions contemplated hereby or
the Products that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

 



 - 60 -

 

 

Section 4.32        Use of Proceeds. The proceeds of the Term Loan shall be
applied by Company for working capital, capital expenditures, and general
corporate purposes of Borrower and its Subsidiaries. No portion of the proceeds
of any Credit Extension shall be used in any manner that causes or might cause
such Credit Extension or the application of such proceeds to violate Regulation
T, Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

 

Section 4.33        Regulatory Compliance.

 

(a)       Each of Borrower and its Subsidiaries have all Registrations from the
FDA, comparable foreign counterparts or any other Governmental Authority
required to conduct their respective businesses as currently conducted, except
where the failure to have all such Registrations would not reasonably be
expected to, individually or in the aggregate, result in Material Regulatory
Liabilities. Each of such Registrations is valid and subsisting in full force
and effect. To the knowledge of Borrower and its Subsidiaries, neither the FDA
nor any comparable Governmental Authority is considering limiting, suspending,
or revoking such Registrations or changing the marketing classification or
labeling of any Products under such Registrations. To the knowledge of the
Borrower and its Subsidiaries, there is no false or materially misleading
information or significant omission in any Product application or other
notification, submission or report to the FDA or any comparable Governmental
Authority that was not corrected by subsequent submission, and all such
applications, notifications, submissions and reports provided by Borrower and
its Subsidiaries were true, complete, and correct in all material respects as of
the date of submission to FDA or any comparable Governmental Authority. Borrower
and its Subsidiaries have not failed to fulfill and perform their material
obligations which are due under each such Registration, and, no event has
occurred or condition or state of facts exists which would constitute a breach
or default under any such Registration, in each case that would reasonably be
expected to cause the revocation, termination or suspension or material
limitation of any such Registration. To the knowledge of the Borrower and its
Subsidiaries, any third party that develops, researches, manufactures,
commercializes, distributes, sells or markets Products pursuant to an agreement
with Borrower or its Subsidiaries (a “Loan Party Partner”) is in compliance with
all Registrations from the FDA and any comparable Governmental Authority insofar
as they pertain to Products, and each such Loan Party Partner is in compliance
with applicable Public Health Laws, except where the failure to so be in
compliance would not reasonably be expected to, individually or in the
aggregate, result in Material Regulatory Liabilities

 

(b)       Each of Borrower and its Subsidiaries is in compliance, and has been
in compliance, with all Public Health Laws, except to the extent that any such
non-compliance, individually or in the aggregate, could not reasonably be
expected to result in Material Regulatory Liabilities.

 



 - 61 -

 

 

(c)       To the extent applicable, all products designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold, marketed or delivered by or on behalf of Borrower or any of
its Subsidiaries, that are subject to the jurisdiction of the FDA have been and
are being designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, sold, marketed or delivered in
compliance in all material respects with the Public Health Laws. To the
knowledge of Borrower and its Subsidiaries, there are no defects in the design
or technology embodied in any Products that are reasonably expected to prevent
the safe and effective performance of any such Product for its intended use
(other than such limitations specified in the applicable package insert), except
for such defects that would not reasonably be expected to, individually or in
the aggregate, result in Material Regulatory Liabilities or other Liabilities.
None of the Products has been the subject of any products liability or warranty
action against Borrower or its Subsidiaries.

 

(d)       Neither Borrower nor any of its Subsidiaries is currently subject to
any material obligation arising pursuant to a Regulatory Action and, to the
knowledge of Borrower and its Subsidiaries, no such material obligation or
Regulatory Action has been threatened by a Governmental Authority in writing. In
addition, and without limitation on the foregoing, except as set forth on
Schedule 4.33(d) neither Borrower nor any of its Subsidiaries has received any
written notice or communication from the FDA, comparable foreign counterparts or
any other Governmental Authority alleging material non-compliance with any
Public Health Law or comparable foreign laws.

 

(e)       Except as set forth on Schedule 4.33(e), (i) neither Borrower nor any
of its Subsidiaries has received any written notice or communication from the
FDA or any other Governmental Authority alleging material noncompliance with any
Public Health Law, including without limitation any Form FDA 483, notice of
inspectional observation, notice of adverse finding, notice of violation,
warning letters, untitled letters or other notices from the FDA and (ii) to the
knowledge of Borrower and its Subsidiaries, no Loan Party Partner has received
any written notice or communication from the FDA or any other Governmental
Authority alleging material noncompliance with any Public Health Law, including
without limitation any Form FDA 483, notice of inspectional observation, notice
of adverse finding, notice of violation, warning letters, untitled letters or
other notices from the FDA relating to such Loan Party Partner's work for
Borrower or such Subsidiary. No Product has been seized, withdrawn, recalled,
detained, or subject to a suspension (other than in the ordinary course of
business) of research, manufacturing, distribution or commercialization
activity. Neither Borrower nor any of its Subsidiaries is aware of any facts or
circumstances that are reasonably likely to result in any recall of any Product.

 

Section 4.34        Government Contracts. Except as set forth on Schedule 4.34
as of the Closing Date hereof, neither Borrower nor any of its Subsidiaries is a
party to any contract or agreement with any Governmental Authority and none of
Borrower's or such Subsidiary's accounts receivables or other rights to receive
payment are subject to the Federal Assignment of Claims Act (31 U.S.C. Section
3727) or any similar state, county or municipal law.

 

Section 4.35        Health Care Regulatory Laws.

 

(a)       None of Borrower and its Subsidiaries, nor, to their knowledge, any
officer, director, managing employee or agent (as those terms are defined in 42
C.F.R. § 1001.1001) thereof, is a party to, or bound by, any written order,
individual integrity agreement, corporate integrity agreement or other formal
written agreement with any Governmental Authority concerning their compliance
with Federal Health Care Program Laws.

 



 - 62 -

 

 

(b)       None of Borrower and its Subsidiaries, nor any officer, director,
managing employee or agent (as those terms are defined in 42 C.F.R. § 1001.1001)
thereof, nor to the knowledge of Borrower and its Subsidiaries, any Loan Party
Partner: (i) has been charged with or convicted of any criminal offense relating
to the delivery of an item or service under any Federal Health Care Program;
(ii) has had a civil monetary penalty assessed against it, him or her under
Section 1128A of the SSA; (iii) has been listed on the U.S. General Services
Administration published list of parties excluded from federal procurement
programs and non-procurement programs; or (iv) to the knowledge of Borrower and
its Subsidiaries, is the target or subject of any current or potential
investigation relating to any of the foregoing or any Federal Health Care
Program-related offense. None of Borrower and its Subsidiaries, nor any officer,
director, managing employee or agent (as those terms are defined in 42 C.F.R.
§ 1001.1001) thereof, nor any Loan Party Partner, has been debarred, excluded,
disqualified or suspended from participation in any Federal Health Care Program
or under any FDA Laws (including 21 U.S.C. § 335a).

 

(c)       None of Borrower and its Subsidiaries, nor any officer, director,
managing employee or agent (as those terms are defined in 42 C.F.R. § 1001.1001)
thereof, nor to the knowledge of Borrower and its Subsidiaries, any Loan Party
Partner, has engaged in any activity that is in material violation of any
Federal Health Care Program Laws, including the following:

 

(i)       knowingly and willfully making or causing to be made a false statement
or representation of a material fact in any application for any benefit or
payment;

 

(ii)       knowingly and willfully making or causing to be made a false
statement or representation of a material fact for use in determining rights to
any benefit or payment;

 

(iii)       knowingly and willfully soliciting or receiving any remuneration
(including any kickback, bribe, or rebate), directly or indirectly, overtly or
covertly, in cash or kind (1) in return for referring an individual to a person
for the furnishing or arranging for the furnishing of any item or service for
which payment may be made in whole or in part under any Federal Health Care
Program; or (2) in return for purchasing, leasing, or ordering, or arranging, or
arranging for or recommending purchasing, leasing, or ordering any good,
facility, service or item for which payment may be made in whole or in part
under any Federal Health Care Program in violation of 42 U.S.C. Section
1320a-7b(b); or

 

(iv)       knowingly and willfully offering or paying any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind, to any person to induce such person (1) to refer
an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a
Federal Health Care Program; or (2) to purchase, lease, order or arrange for or
recommend purchasing, leasing or ordering any good, facility, service or item
for which payment may be made in whole or in part under a Federal Health Care
Program in violation of 42 U.S.C. Section 1320a-7b(b).

 

(d)       To the knowledge of Borrower and its Subsidiaries, no person has filed
or has threatened to file against Borrower or any of its Subsidiaries, an action
relating to any FDA Law, Public Health Law or Federal Health Care Program Law
under any whistleblower statute, including without limitation, under the False
Claims Act of 1863 (31 U.S.C. § 3729 et seq.).

 

(e)       Each of Borrower and its Subsidiaries is in compliance in all material
respects with HIPAA, and the provisions of all business associate agreements (as
such term is defined by HIPAA) to which it is a party, and has implemented
reasonably adequate policies, procedures and training designed to assure
continued compliance and to detect non-compliance, except where the failure to
implement such policies, procedures, and training would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

 - 63 -

 



 

Article V

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than any such
contingent obligations or liabilities hereunder that by the express terms
thereof survive such payment in full of all Obligations), each Loan Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article V.

 

Section 5.1        Financial Statements and Other Reports. Unless otherwise
provided below, Borrower will deliver to Administrative Agent (for delivery to
the Lenders):

 

(a)       Cash Reports. Promptly, but in any event within 5 Business Days, after
the end of each fiscal month of the Company, a report (which report may consist
of bank statements) of the current Cash and Cash Equivalent balances (including
the balances in each Deposit Account of each Loan Party) of the Company and its
Subsidiaries, which report shall identify (i) unrestricted (other than
restrictions created by the Collateral Documents) and restricted Cash and Cash
Equivalents and (ii) those accounts that constitute Qualified Cash; provided,
that at any time the current Cash and Cash Equivalent balances of the Company
and its Subsidiaries is less than $75,000,000, Administrative Agent may request
at any time, and the Company shall promptly provide, a report of at least 95% of
the current Cash and Cash Equivalent balances of the Company and its
Subsidiaries, which report shall identify unrestricted (other than restrictions
created by the Collateral Documents) and restricted Cash and Cash Equivalents
(or, if greater, all Cash and Cash Equivalent balances required to satisfy the
covenant set forth in Section 6.8).

 

(b)       Quarterly Financial Statements. As soon as available, and in any event
(i) within 45 days after the end of the first three Fiscal Quarters of each
Fiscal Year and (ii) within 60 days after the end of the fourth Fiscal Quarter
of each Fiscal Year, the consolidated balance sheets of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, statements of income and cash flows of Borrower and its
Subsidiaries for such Fiscal Quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification with respect thereto;

 

(c)       Annual Financial Statements. As soon as available, and in any event
within 120 days after the end of each Fiscal Year, (i) the consolidated balance
sheets of Borrower and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders' equity and cash
flows of Borrower and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, in reasonable detail, together with a Financial Officer Certification with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon of Grant Thornton LLP or other independent certified public
accountants of recognized national standing selected by Borrower, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit (other than with respect to or resulting from
an upcoming maturity of Indebtedness), and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP);

 

(d)       Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Section 5.1(b) or
Section 5.1(c), a duly executed and completed Compliance Certificate;

 



 - 64 -

 

 

Notwithstanding the foregoing, the obligations in paragraphs (b), (c) and (d) of
this Section 5.1 may be satisfied with respect to financial information of
Borrower and its Subsidiaries by furnishing Borrower's Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, to the extent such information is
in lieu of information required to be provided under Section 5.1(c), such
materials are accompanied by an opinion of Grant Thornton LLP or other
independent certified public accountants of recognized national standing
selected by Borrower, and reasonably satisfactory to Administrative Agent, which
opinion shall meet the standards set forth in Section 5.1(c).

 

(e)       Product Information. As soon as available, and in any event within 45
days after the end of each Fiscal Quarter of each Fiscal Year (including the
fourth Fiscal Quarter of any Fiscal Year), a description of (i) the aggregate
number of Product units sold by the Loan Parties and the gross and net revenues
with respect thereto presented on a monthly basis and (ii) the number of Product
units sold by VitaCare Prescription Services, Inc. and the gross and net
revenues with respect thereto presented on a monthly basis.

 

(f)       Statements of Reconciliation after Change in Accounting Principles.
If, as a result of any change in accounting principles and policies from those
used in the preparation of the Historical Financial Statements, the information
contained in the consolidated financial statements of Borrower and its
Subsidiaries delivered pursuant to Section 5.1(b) or Section 5.1(c) (to the
extent such information is applicable to the calculation of Product Revenue for
purposes of determining the Borrower's compliance with Section 6.8(b)) will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;

 

(g)       Notice of Default. Promptly (but in any event within five (5) Business
Days) upon any Authorized Officer of Borrower obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
written notice has been given to Borrower with respect thereto; (ii) that any
Person has given any written notice to Borrower or any of its Subsidiaries or
taken any other action which is reasonably likely to cause an Event of Default
to occur pursuant to Section 8.1(b) of this Agreement; or (iii) of the
occurrence of any event or change that has caused or resulted in any case or in
the aggregate, a Material Adverse Effect or Material Regulatory Liabilities, a
certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action Company has taken, is
taking and proposes to take with respect thereto;

 

(h)       Notice of Litigation. Promptly (but in any event within five (5)
Business Days) upon any Authorized Officer of Company obtaining knowledge of (i)
the institution of, or non-frivolous written threat of, any Adverse Proceeding
or (ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii) which relates to the Products, the Collateral or the
Material Contracts or which could reasonably be expected to result in Material
Regulatory Liabilities, or which seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Company to enable Lenders
and their counsel to evaluate such matters;

 

(i)       ERISA. Promptly (but in any event within five (5) Business Days) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA Event
that would reasonably be expected to result in a material Liability to a Loan
Party, a written notice specifying the nature thereof, what action a Loan Party
or any ERISA Affiliate has taken, is taking or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto;

 

 - 65 -

 

 



(j)       Insurance Report. As soon as practicable and in any event within 30
days after the end of each Fiscal Year, a report in form and substance
reasonably satisfactory to Administrative Agent outlining all material changes
in insurance coverage maintained as of the date of such report by Borrower and
its Subsidiaries compared to the last day of the prior Fiscal Year, and any
material changes to the insurance coverage planned to be maintained by Borrower
and its Subsidiaries in the immediately succeeding Fiscal Year;

 

(k)        Regulatory and Product Notices. Each Loan Party shall promptly (but
in any event within five (5) Business Days) after the receipt or occurrence
thereof notify Administrative Agent of:

 

(i)       any written notice received by Borrower or its Subsidiaries alleging
potential or actual material violations of any Public Health Law by Borrower or
its Subsidiaries,

 

(ii)       any written notice that the FDA (or international equivalent) is
limiting, suspending or revoking any Registration,

 

(iii)       any written notice that Borrower or its Subsidiaries has become
subject to any Regulatory Action (other than any inspection or investigation in
the ordinary course of business),

 

(iv)       the exclusion or debarment from any governmental health care program
or debarment or disqualification by FDA of Borrower or its Subsidiaries or its
or their Authorized Officers,

 

(v)       any written notice addressed to Borrower or any Subsidiary that a
Borrower or any Subsidiary, or any of their licensees or sublicensees (including
licensees or sublicensees under the Product Agreements), is being investigated
or is the subject of any allegation of potential or actual violations of any
Federal Health Care Program Laws, in each case, which could reasonably be
expected to result in a Material Adverse Effect,

 

(vi)       any written notice that any Product of Borrower or its Subsidiaries
has been seized, withdrawn, recalled, detained, or subject to a suspension of
manufacturing, or the commencement of any proceedings in the United States by a
Governmental Authority having appropriate jurisdiction seeking the withdrawal,
recall, suspension, import detention, or seizure of any Product or Products are
pending or threatened in writing against Borrower or its Subsidiaries, or

 

(vii)       changing the market classification or labeling of the Products of
Borrower and its Subsidiaries under any such Registration in a manner materially
adverse to Borrower and its Subsidiaries,

 

except, in each case of (i) through (vii) above, where such action would not
reasonably be expected to have, either individually or in the aggregate,
Material Regulatory Liabilities;

 

(l)       Notice Regarding Material Contracts. Promptly (but in any event within
five (5) Business Days) (i) after a Loan Party or a Subsidiary of a Loan Party
receives a written notice of default or event of default under any Material
Contract giving any party thereto the right to terminate such Material Contract,
(ii) after Loan Party or a Subsidiary of a Loan Party receives or otherwise
becomes aware of any (A) any dispute, purchase price adjustment, indemnity
claim, exercise of rights of set-off or deduction (in each case, not in the
ordinary course of business) or (B) litigation (including litigation threatened
in writing), in each case for clauses (A) and (B) under or with respect any
Material Contract, and (iii) after a new Material Contract is entered into, in
each case of clauses (i) through (iii), furnish a written statement describing
such event, with copies of such notices or new contracts together with all
reasonably pertinent detail and information relating thereto, delivered to
Administrative Agent, and an explanation of any actions being taken with respect
thereto;

 



 - 66 -

 

 

(m)       Information Regarding Collateral. Company will furnish to
Administrative Agent prior written notice of any change (a) in any Loan Party's
legal name or (b) in any Loan Party's corporate identity or corporate structure.
Company agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC that are required in
order for Administrative Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral in
which a security interest may be perfected by the filing of a UCC-1 in the state
of organization or formation of the Company or such applicable Guarantor and for
such Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents. Company
also agrees promptly to notify Administrative Agent if any material portion of
the Collateral is damaged or destroyed;

 

(n)       Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Company shall deliver to Administrative Agent an Officer's
Certificate either confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section
5.1(n) and/or identifying such changes;

 

(o)       Products.

 

(i)            Promptly, but in any event within five (5) Business Days after
the receipt by the Company or any of its Subsidiaries or any Authorized Officer
thereof obtaining knowledge of the occurrence thereof, notice of:

 

(A)       granting any sublicenses under any Product Agreement;

 

(B)       entering into any new Product Agreement (to the extent permitted under
this Agreement); and

 

(C)       any material communications with the FDA that could reasonably be
expected to result in a Material Adverse Effect; and

 

(ii)       Quarterly, in connection with the delivery of the Compliance
Certificate required by Section 5.1(d), copies of royalty reports received for
such quarter pursuant to any Product Agreement;

 

(p)       Regulatory Documentation. Company shall be responsible for, and shall
maintain, with respect to each Product, all submissions to Governmental
Authorities relating to the Products, including clinical studies, tests and
biostudies, including all Product non-disclosure agreements, and the drug master
files, as well as all correspondence with Governmental Authorities with respect
thereto (including Registrations and licenses and regulatory drug lists, and any
amendments or supplements thereto). Concurrent with the delivery of a Compliance
Certificate following the end of each Fiscal Quarter in accordance with Section
5.1(d) and promptly following Administrative Agent's reasonable request from
time to time, Company shall promptly provide to Administrative Agent copies of
any and all regulatory filings submitted to any such Governmental Authorities
and material correspondence sent to or received from Governmental Authorities,
in each case, with respect to the Products;

 



 - 67 -

 

 

(q)       Maintenance of Product Patents. Company shall take all commercially
reasonable steps to maintain the Product Patents, including by timely filing
fees and responses with the United States Patent and Trademark Office or any
applicable foreign counterpart. Company shall provide prompt written notice to
Administrative Agent of any material occurrences with respect to any Product
Patents, and, upon Administrative Agent's request from time to time, shall
promptly provide Administrative Agent with complete and correct copies of any
material correspondence sent by Company to or received from the United States
Patent and Trademark Office or any applicable foreign counterpart with respect
to any Product Patent;

 

(r)       Other Information. (A) Promptly upon their becoming available and in
any event within five (5) Business Days of Borrower's receipt thereof, copies of
(i) all reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Subsidiaries with the Securities and Exchange
Commission or any similar governmental or private regulatory authority and which
is not otherwise publicly available, and (ii) all amendments, waivers, consents,
notices of default and reservations of rights with respect to and received by
Borrower or its Subsidiaries from any holder of its Indebtedness having a
principal amount greater than $5,000,000, (B) subject to any applicable
confidentiality restrictions or restrictions under applicable law, promptly
after submission to any Governmental Authority, all documents and information
furnished to such Governmental Authority in connection with any investigation of
any Loan Party (other than a routine inquiry), and (C) such other information
and data with respect to Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by Administrative Agent in writing in
accordance with Section 10.1 of this Agreement.

 

Section 5.2        Existence. Except as otherwise permitted under Section 6.9,
each Loan Party will, and will cause each of Borrower's Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights
and Governmental Authorizations, qualifications, franchises, licenses and
permits material to its business and to conduct its business in each
jurisdiction in which its business is conducted, except, in each case, which
such failure to do so would not, either individually or in the aggregate, be
reasonably expected to result in a Material Adverse Effect; provided, no Loan
Party or any of Borrower's Subsidiaries shall be required to preserve any such
existence, right or Governmental Authorizations, qualifications, franchise,
licenses and permits if such Person's Board of Directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders.

 

Section 5.3        Payment of Taxes and Claims. Each Loan Party will, and will
cause each of Borrower's Subsidiaries to, (a) file all Tax returns required to
be filed by Borrower or any of its Subsidiaries and (b) pay (i) all Taxes
exceeding $500,000 imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon and (ii) all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay imposition of any penalty, fine
or Lien resulting from the non-payment thereof. No Loan Party will, nor will it
permit any of Borrower's Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Borrower or its
Subsidiaries).

 



 - 68 -

 

 

Section 5.4        Maintenance of Properties. Each Loan Party will, and will
cause each of Borrower's Subsidiaries to (a) maintain or cause to be maintained
in good repair, working order and condition, ordinary wear and tear excepted,
all properties used or useful in the business of Borrower and its Subsidiaries
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except, in each case, to the extent any such
failure to maintain would not reasonably be expected to have a Material Adverse
Effect, and (b) comply at all times with the provisions of all material leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder, except, in each case, to
the extent any such failure to comply could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.5        Insurance.

 

(a)       The Loan Parties will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such commercial general liability insurance, third party property damage
insurance or such other insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Loan Parties as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each such commercial general policy of insurance shall (1) name
Administrative Agent, on behalf of Lenders as an additional insured thereunder
as its interests may appear, and (2) in the case of each property insurance
policy, contain a loss payable clause or endorsement, satisfactory in form and
substance to Administrative Agent, that names Administrative Agent, on behalf of
Secured Parties as the loss payee thereunder. If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, Administrative Agent may, upon
prior written notice to Company, arrange for such insurance, but at Company's
expense and without any responsibility on Administrative Agent's part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the sole
right, in the name of the Lenders, any Loan Party and its Subsidiaries, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

(b)       Each of the insurance policies required to be maintained under this
Section 5.5 shall provide for at least thirty (30) days' prior written notice to
Administrative Agent of the cancellation or substantial modification thereof.
Receipt of such notice shall entitle Administrative Agent (but Administrative
Agent shall not be obligated), upon prior written notice to the Loan Parties, to
renew any such policies, cause the coverages and amounts thereof to be
maintained at levels required pursuant to this Section 5.5 or otherwise to
obtain similar insurance in place of such policies, in each case at the expense
of the Loan Parties and to the extent the Loan Parties have not so renewed such
policies or obtained similar insurance in place therefor.

 



 - 69 -

 

 

Section 5.6        Books and Records; Inspections. Each Loan Party will, and
will cause each of Borrower's Subsidiaries to, (a) maintain at all times at the
chief executive office of Borrower copies of all material books and records of
Borrower and its Subsidiaries, (b) keep adequate books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities and
(c) permit any representatives designated by Administrative Agent or any Lender
(including employees of Administrative Agent, any Lender or any consultants,
auditors, accountants, lawyers and appraisers retained by Administrative Agent)
to visit any of the properties of any Loan Party and any of Borrower's
Subsidiaries to inspect, copy and take extracts from its and their financial and
accounting records, all upon reasonable notice and at such reasonable times
during normal business hours (so long as no Default or Event of Default has
occurred and is continuing) and as often as may reasonably be requested;
provided that, excluding any such visits and inspections during the occurrence
and continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 5.6 and the Administrative Agent shall not, absent the
occurrence and continuance of an Event of Default, exercise such rights more
often than one time during any calendar year. The Loan Parties agree to pay the
reasonable and documented out-of-pocket costs and expenses incurred by the
examiner in connection therewith. Notwithstanding anything to the contrary in
this Section 5.6, none of the Loan Parties or any of their Subsidiaries will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) in respect of which disclosure to the Agents or
any Lender (or their respective representatives) is prohibited by applicable law
or Contractual Obligations that (A) are owed to any Person that is not an
Affiliate of Borrower or its Subsidiaries that is controlled by Borrower or its
Subsidiaries pursuant to a binding agreement to which Borrower or its
Subsidiaries are a party and (B) that have not been waived by such Person
following the use by Borrower or its Subsidiaries of commercailly reasonable
efforts to obtain such waiver or (ii) that is subject to attorney client or
similar privilege or constitutes attorney work product.

 

Section 5.7        Lenders Meetings and Conference Calls.

 

(a)       Borrower will, upon the request of Administrative Agent or Required
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at Company's corporate offices (or at such
other location as may be agreed to by Company and Administrative Agent) at such
time as may be agreed to by Borrower and Administrative Agent.

 

(b)       Within 10 Business Days after delivery of financial statements and
other information required to be delivered pursuant to Section 5.1(b), Borrower
shall, upon request by the Administrative Agent, cause its chief financial
officer or other Authorized Officers to participate in a conference call with
Administrative Agent and all Lenders who choose to participate in such
conference call, during which conference call the chief financial officer or
such Authorized Officer shall review the financial condition of Borrower and its
Subsidiaries and such other matters as Administrative Agent or any Lender may
reasonably request in a reasonable time period in advance of such conference
call.

 

Section 5.8        Compliance with Laws.

 

(a)       Each Loan Party will comply, and shall cause each of Borrower's
Subsidiaries, to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), in each case, non-compliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)       Without limiting the generality of the foregoing, each Loan Party
shall, and shall cause each of Borrower's Subsidiaries to, comply with all FDA
Laws and Public Health Laws, and with all applicable Federal Health Care Program
Laws, in each case, except where the failure to comply would not reasonably be
expected to result, either individually or in the aggregate, in Material
Regulatory Liabilities. All Products developed, manufactured, tested,
investigated, distributed or marketed by or on behalf of the Loan Parties and
Borrower's Subsidiaries that are subject to the jurisdiction of the FDA or any
comparable Governmental Authority have been and shall be developed, tested,
manufactured, investigated, distributed and marketed in compliance with the FDA
Laws and any other Requirement of Law, including, without limitation, pre-market
notification, good manufacturing practices, labeling, advertising,
record-keeping, and adverse event reporting, in each case, except where the
failure to comply would not reasonably be expected to result, either
individually or in the aggregate, in Material Regulatory Liabilities.

 



 - 70 -

 

 

Section 5.9        Environmental.

 

(a)       Each Loan Party shall (i) keep its owned real property free of any
Environmental Liens; (ii) maintain and comply in all material respects with all
Governmental Authorizations required under applicable Environmental Laws, except
as any such failure which could not reasonably be expected to result in a
Material Adverse Effect; and (iii) take all steps to prevent any Release of
Hazardous Materials from any property owned or operated by any Loan Party,
except as any such failure would not reasonably be expected to result in a
Material Adverse Effect.

 

(b)       The Loan Parties shall promptly (but in any event within ten (10)
Business Days) (i) notify Administrative Agent in writing (A) of any material
Environmental Claims asserted against or material Environmental Liabilities and
Costs of any Loan Party, and (B) any notice of Environmental Lien filed against
any owned real property, and (ii) provide such other documents and information
as reasonably requested by Administrative Agent in relation to any matter
pursuant to this Section 5.9(b).

 

Section 5.10        Subsidiaries. In the event that any Person becomes a
Subsidiary of Company, Company (including pursuant to a Permitted Acquisition)
shall (a) within 10 Business Days of such Person becoming a Subsidiary (or such
later time as is consented to by Administrative Agent) cause such Subsidiary to
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent a Counterpart
Agreement, and (b) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(b), 3.1(f) and
3.1(i). With respect to each such Subsidiary, Company shall send to
Administrative Agent written notice within 10 Business Days of such Person
becoming a Subsidiary (or such later time as is consented to by Administrative
Agent) setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Company, and (ii) all of the data required to be
set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company;
provided, such written notice shall be deemed to supplement Schedules 4.1 and
4.2 for all purposes hereof.

 

Section 5.11        Further Assurances. At any time or from time to time upon
the written request of Administrative Agent, each Loan Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things within its control as Administrative Agent may
reasonably request in order to effect fully the purposes of the Loan Documents,
including providing Lenders with any information reasonably requested pursuant
to Section 10.21. In furtherance and not in limitation of the foregoing, each
Loan Party shall take such actions as Administrative Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower's
Subsidiaries and all of the outstanding Capital Stock of Borrower's
Subsidiaries, to the extent permitted under any Loan Document. Notwithstanding
anything to the contrary in the foregoing or anywhere else in this Agreement or
in any other Loan Document, unless requested by the Administrative Agent in its
reasonable discretion, none of the Loan Parties or any of their Subsidiaries
shall be required, nor shall the Administrative Agent or any Lender be
authorized, to take any action with respect to any assets or property of any
Loan Party located outside of the United States.

 

Section 5.12        Control Agreements. Each of Borrower and each Guarantor
Subsidiary shall hold all of its cash and Cash Equivalents in a Deposit Account
or Securities Account (other than any Excluded Accounts) subject to a Control
Agreement. All such Control Agreements shall provide for “springing” cash
dominion with respect to each such account that is not an Excluded Account,
including each disbursement account. With respect to each Control Agreement
providing for “springing” cash dominion, Administrative Agent will not deliver
to the relevant depository institution a notice or other instruction which
provides for exclusive control over such account by Administrative Agent until
an Event of Default has occurred and is continuing.

 



 - 71 -

 

 

Section 5.13        Post-Closing Matters. Company shall, and shall cause each of
the Loan Parties to, satisfy the requirements set forth on Schedule 5.13 on or
before the date specified for such requirement or such later date as is
consented to by Administrative Agent.

 

Article VI

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than any such
contingent obligations or liabilities hereunder that by the express terms
thereof survive such payment in full of all Obligations), such Loan Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article VI.

 

Section 6.1        Indebtedness. No Loan Party shall, nor shall it permit any of
Borrower's Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, in each case, except Permitted Indebtedness.

 

Section 6.2        Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, in each case, except Permitted Liens.

 

Section 6.3        Material Contracts. None of Borrower or any of its
Subsidiaries shall agree to any set-off, counterclaim or other deduction under
or with respect to any Material Contract, other than any such set-off,
counterclaim or other deduction that is in the ordinary course of business and
is explicitly required or permitted by the terms of such Material Contract as in
effect on the date hereof or as amended from time to time in accordance with the
terms hereof. Borrower and its Subsidiaries shall not materially breach any
Material Contract or otherwise default under any Material Contract in such a
manner as could reasonably be expected to give rise to a termination right of
any other party to such Material Contract.

 

Section 6.4        No Further Negative Pledges. Except with respect to (a)
specific property encumbered to secure payment of particular Indebtedness or to
be sold pursuant to an executed agreement with respect to an Asset Sale
permitted under Section 6.9 and (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) no Loan Party nor any of Borrower's
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, in each case, except Permitted Liens.

 

Section 6.5        Restricted Junior Payments. No Loan Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment, in each case, except for:

 

(a)       cashless repurchases of Capital Stock in the ordinary course of
business in Borrower or any Subsidiary thereof deemed to occur upon exercise of
stock options or warrants if such Capital Stock represents a portion of the
exercise price of such options or warrants;

 



 - 72 -

 

 

(b)       any Loan Party may make Restricted Junior Payments in the form of its
payment in cash to the relevant Governmental Authority of any Taxes payable as a
result of the vesting of Capital Stock in connection with equity-based
compensation plans; provided, the aggregate amount of all such Restricted Junior
Payments shall not exceed $10,000,000 during the term of this Agreement; or

 

(c)       Borrower may make payments of cash in lieu of fractional shares in
connection with stock dividends, splits or combinations or conversions or
exercises of convertible securities.

 

Section 6.6        Restrictions on Subsidiary Distributions. Except as provided
herein, no Loan Party shall, nor shall it permit any of Borrower's Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind, in each case, except for
Permitted Liens, on the ability of any Subsidiary of Company to (a) pay
dividends or make any other distributions on any of such Subsidiary's Capital
Stock owned by Company or any other Subsidiary of Company, (b) repay or prepay
any Indebtedness owed by such Subsidiary to Company or any other Subsidiary of
Company, (c) make loans or advances to Company or any other Subsidiary of
Company, or (d) transfer any of its property or assets to Company or any other
Subsidiary of Company other than restrictions (i) in agreements evidencing
purchase money Indebtedness permitted by clause (g) of the definition of
Permitted Indebtedness that impose restrictions on the property so acquired,
(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, and
(iii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement. No Loan Party shall, nor
shall it permit its Subsidiaries to, enter into any Contractual Obligations
which would prohibit a Subsidiary of Borrower from being a Loan Party.

 

Section 6.7        Investments. Borrower shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except Permitted
Investments. Notwithstanding the foregoing, in no event shall any Loan Party
make any Investment which results in or facilitates in any manner any Restricted
Junior Payment not otherwise permitted under the terms of Section 6.5.

 

Section 6.8        Financial Covenants.

 

(a)       Minimum Qualified Cash. At all times, Borrower shall not permit
Qualified Cash to be less than (a) $50,000,000 during the period commencing on
the Closing Date to (but not including) the Credit Date in respect of the first
Delayed Draw Term Loan made hereunder and (b) $60,000,000 thereafter.

 

(b)       Minimum Revenue. Borrower shall not permit Product Revenue for any
Fiscal Quarter set forth below to be less than the amount set forth opposite
such Fiscal Quarter:

 

Fiscal Quarter
Ending Product Revenue     December 31, 2020 $[***]     March 31, 2021 $[***]  
  June 30, 2021 $[***]     September 30, 2021 $[***]     December 31, 2021
$[***]

 



 - 73 -

 

 

Fiscal Quarter
Ending Product Revenue     March 31, 2022 $[***]     June 30, 2022 and each
Fiscal Quarter thereafter $[***]

 

Section 6.9        Fundamental Changes; Disposition of Assets; Acquisitions. No
Loan Party shall, nor shall it permit any of Borrower's Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), including by means
of a “plan of division” under the Delaware Limited Liability Company Act or any
comparable transaction under any similar law, or convey, sell, lease or sub
lease (as lessor or sublessor), exchange, transfer or otherwise dispose of, or
otherwise enter into or consummate any Asset Sale, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever (including, without limitation, any Product (including,
without limitation, any intellectual property rights related thereto) and any
Product Agreement (including, without limitation, any of Company's rights
thereunder)), whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and Capital Expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

 

(a)       any Subsidiary of Borrower may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person. Notwithstanding anything herein to the contrary,
neither Borrower nor any of its Subsidiaries shall divide or enter into any plan
of division pursuant to Section 18-217 of the Delaware Limited Liability Company
Act (or any similar statute or provision under applicable law);

 

(b)       Asset Sales (other than (i) subject to Section 6.9(d), those
constituting Permitted Product Transactions and (ii) any other Asset Sale in
respect of the Products or the Product Patents) in any Fiscal Year, the proceeds
of which are less than $10,000,000 with respect to any single Asset Sale or
series of related Asset Sales made within the same Fiscal Year; provided (A) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by officers of Company
or the Board of Directors of Company (or similar governing body)), (B) no less
than 85% thereof shall be paid in Cash, and (C) if and to the extent required by
Section 2.10(a)(ii), the Net Proceeds thereof shall be applied as required by
Section 2.10(a)(ii);

 

(c)       Permitted Acquisitions and other Permitted Investments;

 

(d)       Asset Sales constituting Permitted Product Transactions; provided that
(i) no Event of Default shall have occurred and be continuing or would result
therefrom (it being understood that this clause (i) shall not prohibit the
continued performance by any Loan Party in the ordinary course of business under
contracts entered into prior to the occurrence of any such Event of Default) and
(ii) the Net Proceeds thereof shall be applied as and to the extent required by
Section 2.10(a)(i).

 



 - 74 -

 

 

(e)       Borrower or any Subsidiary thereof may sell inventory and immaterial
assets in the ordinary course of business;

 

(f)       Dispositions of obsolete or worn out, retired or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business;

 

(g)       Borrower or any Subsidiary thereof may surrender or waive contractual
rights and settle or waive contractual or litigation claims in the ordinary
course of business; and

 

(h)       the sale or discount with recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof.

 

Section 6.10      Disposal of Subsidiary Interests. Except for any sale of all
of its interests in the Capital Stock of any of its Subsidiaries in compliance
with the provisions of Section 6.9, no Loan Party shall, nor shall it permit any
of Borrower’s Subsidiaries to, (a) directly or indirectly sell, assign, pledge
or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to qualify directors if required by applicable law; or (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to another Loan Party (subject to the restrictions on such disposition
otherwise imposed hereunder), or to qualify directors if required by applicable
law.

 

Section 6.11      Sales and Lease Backs. No Loan Party shall, nor shall it
permit any of Borrower’s Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than Borrower or any of its
Subsidiaries) or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than Borrower or any of its Subsidiaries) in connection
with such lease.

 

Section 6.12      Transactions with Shareholders and Affiliates. No Loan Party
shall, nor shall it permit any of Borrower’s Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower or of any such holder; provided, that
the Loan Parties and Borrower’s Subsidiaries may enter into or permit to exist
any such transaction if both Administrative Agent has consented thereto in
writing prior to the consummation thereof and the terms of such transaction are
not less favorable to Borrower or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; further, provided, further, that the foregoing restrictions shall
not apply to any of the following:

 

(a)       any transaction among the Loan Parties expressly permitted hereunder;

 

(b)       reasonable and customary fees paid to members of the Board of
Directors (or similar governing body) of Borrower and its Subsidiaries;

 

(c)       compensation arrangements for officers and other employees of Borrower
and its Subsidiaries entered into in the ordinary course of business;

 

(d)       any transaction between a Loan Party and any direct or indirect holder
of not more than 20% of any class of Capital Stock of Borrower so long as (i)
such transaction is between a Loan Party and a federally regulated financial
institution which occurs on an arm’s length basis in the ordinary course such
Loan Party’s business consistent with past practice, (ii) such transaction
involves the ordinary course financial services provided by such financial
institution to such Loan Party, excluding any loan or other form of Indebtedness
which is not Permitted Indebtedness, and (iii) such transaction is not otherwise
prohibited under the terms of this Agreement; and

 



 - 75 -

 

 

(e)       transactions described in Schedule 6.12.

 

Section 6.13      Conduct of Business. From and after the Closing Date, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Loan Party on the Closing
Date (or any other business reasonably related thereto).

 

Section 6.14     Changes to Certain Agreements and Organizational Documents. No
Loan Party shall (i) amend or permit any amendments to any Loan Party’s
Organizational Documents, including, without limitation, any amendment,
modification or change to any of Loan Party’s Organizational Documents to effect
a division or plan of division pursuant to Section 18-217 of the Delaware
Limited Liability Company Act (or any similar statute or provision under
applicable law); or (ii) amend or permit any amendments by any Loan Parties to,
or terminate or waive any provision of, any Material Contract if such amendment,
termination, or waiver would be materially adverse to Administrative Agent or
the Lenders (it being understood that any amendment to a Material Contract to
permit set-off or other deduction of amounts payable thereunder (other than any
set-off or other deduction in the ordinary course of business that does not
increase the obligations of a Loan Party) shall be deemed to be materially
adverse to the Administrative Agent and the Lenders).

 

Section 6.15      Accounting Methods. The Loan Parties will not and will not
permit any of their Subsidiaries to modify or change its fiscal year or its
method of accounting (other than as may be required to conform to GAAP).

 

Section 6.16      Deposit Accounts. No Loan Party shall establish or maintain a
Deposit Account (other than an Excluded Account) or a Securities Account that is
not subject to a Control Agreement.

 

Section 6.17      Prepayments of Certain Indebtedness. No Loan Party shall,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (a) the Obligations
and (b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Section
6.9.

 

Section 6.18      Anti-Terrorism Laws. None of the Loan Parties (nor any of
their Affiliates that are controlled by the Loan Parties) or agents shall:

 

(a)       conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,

 

(b)       deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs or

 

(c)       engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the OFAC Sanctions Programs, the USA PATRIOT
Act or any other Anti-Terrorism Law.

 

The Company shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming the
Company’s compliance with this Section 6.18.

 



 - 76 -

 

 

Section 6.19      Anti-Corruption Laws. No Loan Party shall use, or permit any
of its Subsidiaries to use, directly or indirectly, any of the proceeds of any
Loan for the purpose of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law.

 

Section 6.20       Real Property. None of the Borrower or any of its
Subsidiaries shall own any real property.

 

Article VII

GUARANTY

 

Section 7.1        Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

Section 7.2        Contribution by Guarantors. All Guarantors desire to allocate
among themselves, in a fair and equitable manner, their obligations arising
under this Guaranty. Accordingly, in the event any payment or distribution is
made on any date by a Guarantor under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Guarantor shall be
entitled to a contribution from each of the other Guarantors in an amount
sufficient to cause each Guarantor’s Aggregate Payments to equal its Fair Share
as of such date. “Fair Share” means, with respect to any Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this Section
7.2, any assets or liabilities of such Guarantor arising by virtue of any rights
to subrogation, reimbursement or indemnification or any rights to or obligations
of contribution hereunder shall not be considered as assets or liabilities of
such Guarantor. “Aggregate Payments” means, with respect to any Guarantor as of
any date of determination, an amount equal to (A) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor from the other Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Guarantor. The allocation among Guarantors of their
obligations as set forth in this Section 7.2 shall not be construed in any way
to limit the liability of any Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

 

Section 7.3        Payment by Guarantors. Subject to Section 7.2, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 



 - 77 -

 

 

Section 7.4        Liability of Guarantors Absolute. Each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a)       this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)       Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

 

(c)       the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

 

(d)       payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)       any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Company or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Loan Documents; and

 



 - 78 -

 

 

(f)       this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

Section 7.5        Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company or any other Guarantor including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 



 - 79 -

 

 

Section 7.6        Guarantors’ Rights of Subrogation, Contribution, etc. Until
the Guaranteed Obligations shall have been indefeasibly paid in full and the
Delayed Draw Term Loan Commitments have been terminated, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Company or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Delayed Draw Term Loan Commitments have been
terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including, without limitation, any
such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Company, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

Section 7.7        Subordination of Other Obligations. Any Indebtedness of
Company or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by such Guarantor after an Event of Default
has occurred and is continuing shall be held in trust for Administrative Agent
on behalf of Beneficiaries and shall forthwith be paid over to Administrative
Agent for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of such Guarantor under any other provision hereof.

 



 - 80 -

 

 

Section 7.8       Continuing Guaranty. This Guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations shall have
been indefeasibly paid in full and the Delayed Draw Term Loan Commitments have
been terminated. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

Section 7.9       Authority of Guarantors or Company. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or
Company or the officers, directors or agents acting or purporting to act on
behalf of any of them.

 

Section 7.10      Financial Condition of Company. Any Credit Extension may be
made to Company or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Company at the time of any such grant or continuation is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of non-payment of the Guaranteed Obligations. Each Guarantor
hereby waives and relinquishes any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of Company now known or hereafter known by any Beneficiary.

 

Section 7.11       Bankruptcy, etc.

 

(a)       So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Company or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Company or any other Guarantor or by any defense which Company
or any other Guarantor may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.

 

(b)       Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Company of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 

(c)       In the event that all or any portion of the Guaranteed Obligations are
paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 



 - 81 -

 

 

Section 7.12     Discharge of Guaranty Upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

 

Article VIII

EVENTS OF DEFAULT

 

Section 8.1         Events of Default. If any one or more of the following
conditions or events shall occur:

 

(a)       Failure to Make Payments When Due. Failure by Company to pay (i) the
principal of and premium, if any, on any Term Loan whether at stated maturity,
by acceleration or otherwise; (ii) when due any installment of principal of any
Term Loan, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (iii) within three (3) Business Days when due any interest on any
Term Loan or any fee or any other amount due hereunder; or

 

(b)       Default in Other Agreements. (i) Failure of any Loan Party or any of
Borrower’s Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$5,000,000 or more or with an aggregate principal amount of $5,000,000 or more,
in each case beyond the grace or cure period, if any, provided therefor; or (ii)
breach or default by any Loan Party with respect to any other material term of
(A) one or more items of Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above, or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness referred
to in clause (i) above, in each case beyond the grace or cure period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) or to
require the prepayment, redemption, repurchase or defeasance of, or to cause
Borrower or any of Borrower’s Subsidiaries to make any offer to prepay, redeem,
repurchase or defease such Indebtedness, prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

 

(c)       Breach of Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in (i) Section 2.2, Section 5.1(a)-(m),
Section 5.1(o)-(r), Section 5.2, Section 5.3, Section 5.5, Section 5.8, Section
5.9, Section 5.12, Section 5.13 or Article VI or (ii) Section 5.4, Section 5.6,
Section 5.7, Section 5.10 or Section 5.11, and, solely in the case of this
clause (ii), such failure shall continue unremedied for 10 Business Days
following notice of such failure; or

 

(d)       Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of Borrower’s Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) as of the date made or deemed made; or

 



 - 82 -

 

 

(e)       Other Defaults Under Loan Documents. Any Loan Party shall default in
the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other Section
of this Section 8.1, and such default shall not have been remedied or waived
within thirty days after the earlier of (i) an Authorized Officer of such Loan
Party becoming aware of such default, or (ii) receipt by Company of written
notice from Administrative Agent of such default; or

 

(f)        Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrowers or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries, and any such event described in the foregoing clause (i) or
(ii) shall continue for sixty days without having been dismissed, bonded or
discharged; or

 

(g)       Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Borrower or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Borrower or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the Board of Directors (or similar
governing body) of Borrower or any of its Subsidiaries shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein; or

 

(h)       Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $5,000,000 or (ii) in the aggregate at any time an amount in excess of
$5,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

 

(i)        Dissolution. Any order, judgment or decree by a Governmental
Authority having appropriate jurisdiction shall be entered against any Loan
Party or any of its Subsidiaries decreeing the dissolution or split up of such
Loan Party or any of its Subsidiaries and such order shall remain undischarged
or unstayed for a period in excess of forty-five days; or

 



 - 83 -

 

 

(j)        Change of Control. A Change of Control shall occur; or

 

(k)       Guaranties, Collateral Documents and other Loan Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Administrative Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Administrative Agent or any Secured Party to
take any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Loan Document to which it is a party; or

 

(l)        Proceedings. The indictment of any Loan Party or any of its
Subsidiaries under any criminal statute, or commencement of criminal or civil
proceedings against any Loan Party or any of its Subsidiaries pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any material portion of the property
of such Person; or

 

(m)       ERISA. The imposition of a Lien pursuant to the Internal Revenue Code
or ERISA on any Loan Party with respect to any Pension Plan or Multiemployer
Plan; or

 

(n)       Material Contracts. The termination of any Material Contract by
Company or any other party thereto unless such Material Contract is
contemporaneously replaced by or substituted with a substantially similar
contract (i) with another Person who is not a Loan Party and (ii) containing
terms and conditions that (A) taken as a whole are substantially similar to or
better than the terms and conditions of the terminated Material Contract or any
other similar Material Contract then in existence or (B) are reasonably
acceptable to Administrative Agent; or

 

(o)       Cessation of Development or Commercialization. At any time prior to
February 15, 2021, Borrower ceases using commercially reasonable efforts to
develop or commercialize any Specified Product Component.

 

Section 8.2        Remedies. Upon the occurrence and during the continuance of
any Event of Default, Administrative Agent shall at the request of the Required
Lenders:

 

(a)       declare all or any portion of the unpaid principal amount of all
outstanding Term Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Loan Party;
and/or

 

(b)       exercise on behalf of themselves and the Lenders all rights and
remedies available to them and the Lenders under the Loan Documents or
applicable law;

 

provided, that upon the occurrence of any event specified in Section 8.1(f) or
(g) above, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of Administrative Agent or any Lender.

 



 - 84 -

 

 

Section 8.3 Rights Not Exclusive. The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

 

Article IX

ADMINISTRATIVE AGENT

 

Section 9.1        Appointment of Administrative Agent.

 

(a)       TSL is hereby appointed Administrative Agent hereunder and under the
other Loan Documents and each Lender hereby authorizes TSL, in such capacity, to
act as its agent in accordance with the terms hereof and the other Loan
Documents to perform, exercise and enforce any and all other rights and remedies
of the Lenders with respect to the Loan Parties, the Obligations or otherwise
related to any of same to the extent reasonably incidental to the exercise by
Administrative Agent of the rights and remedies specifically authorized to be
exercised by Administrative Agent by the terms of this Agreement or any other
Loan Parties.

 

(b)       Administrative Agent hereby agrees to act upon the express conditions
contained herein and the other Loan Documents, as applicable. The provisions of
this Article IX are solely for the benefit of Administrative Agent and Lenders
and no Loan Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder,
Administrative Agent shall act solely as an agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for Borrower or any of its Subsidiaries.

 

Section 9.2        Powers and Duties. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Administrative Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Loan
Documents. Administrative Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees Administrative
Agent shall not have, by reason hereof or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Administrative Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.

 

Section 9.3        General Immunity.

 

(a)       No Responsibility for Certain Matters. Administrative Agent shall not
be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by Administrative Agent to Lenders or by or on behalf of any
Loan Party to Administrative Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Term Loans or the
component amounts thereof. In addition, Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing,
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or participant or prospective Lender or
participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of loans, or disclosure of
confidential information, to, or the restrictions on any exercise of rights or
remedies of, any Disqualified Institution.

 



 - 85 -

 

 

(b)       Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by Administrative Agent under or in connection
with any of the Loan Documents except to the extent caused by Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order. Administrative Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.5) and,
upon receipt of such instructions from Required Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Loan Documents in accordance with the instructions of Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

 

(c)       Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless Administrative Agent shall have received written notice from a Lender or
the Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to any such Default or Event of
Default as may be directed by the Required Lenders in accordance with Article
VIII; provided, however, that unless and until Administrative Agent has received
any such direction, Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.

 

Section 9.4        Administrative Agent Entitled to Act as Lender. The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Term
Loans, Administrative Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include Administrative Agent in
its individual capacity. Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.

 



 - 86 -

 

 

Section 9.5         Lenders’ Representations, Warranties and Acknowledgment.

 

(a)       Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries. Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loans or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

(b)       Each Lender, by delivering its signature page to this Agreement and
funding its Term Loan on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by Administrative Agent, Required Lenders or
Lenders, as applicable on the Closing Date.

 

(c)       Each Lender (i) represents and warrants that as of the Closing Date
neither such Lender nor its Affiliates or Related Funds owns or controls, or
owns or controls any Person owning or controlling, any trade debt or
Indebtedness of any Loan Party other than the Obligations or any Capital Stock
of any Loan Party and (ii) covenants and agrees that from and after the Closing
Date neither such Lender nor its Affiliates and Related Funds shall purchase any
trade debt or Indebtedness of any Loan Party other than the Obligations or
Capital Stock described in clause (i) above without the prior written consent of
Administrative Agent.

 

Section 9.6       Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AGREES TO INDEMNIFY ADMINISTRATIVE AGENT, ITS AFFILIATES AND
ITS RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, MEMBERS, INVESTORS,
ADVISORS, PARTNERS, EMPLOYEES AND AGENTS OF ADMINISTRATIVE AGENT (EACH, AN
“INDEMNITEE AGENT PARTY”), TO THE EXTENT THAT SUCH INDEMNITEE AGENT PARTY SHALL
NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY, FOR AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS) OR DISBURSEMENTS OF
ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST SUCH INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS, RIGHTS AND
REMEDIES OR PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR
OTHERWISE IN ITS CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY WAY RELATING TO
OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
PROVIDED, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE ORDER. IF ANY INDEMNITY FURNISHED TO ANY
INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE OPINION OF SUCH INDEMNITEE
AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH INDEMNITEE AGENT PARTY MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS
INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED; PROVIDED, IN
NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE
AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION,
JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT IN EXCESS OF SUCH LENDER’S PRO
RATA SHARE THEREOF; AND PROVIDED FURTHER, THIS SENTENCE SHALL NOT BE DEEMED TO
REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,
EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.

 



 - 87 -

 

 

Section 9.7        Successor Administrative Agent.

 

(a)       Administrative Agent may resign at any time by giving thirty days’ (or
such shorter period as shall be agreed by the Required Lenders) prior written
notice thereof to Lenders and Company. Upon any such notice of resignation,
Required Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Administrative Agent. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders appoint a successor Administrative Agent from among the
Lenders. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities or Capital Stock and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

 

(b)       Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent, as applicable,
hereunder to an Affiliate of TSL without the prior written consent of, or prior
written notice to, Company or the Lenders; provided that Company and the Lenders
may deem and treat such assigning Administrative Agent as Administrative Agent
for all purposes hereof, unless and until such assigning Administrative Agent
provides written notice to Company and the Lenders of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Administrative Agent hereunder and under the
other Loan Documents.

 



 - 88 -

 

 

(c)       Administrative Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of Section
9.3, Section 9.6 and of this Section 9.7 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of Section
9.3, Section 9.6 and of this Section 9.7 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have the rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 

Section 9.8        Collateral Documents and Guaranty.

 

(a)       Administrative Agent under Collateral Documents and Guaranty. Each
Lender hereby further authorizes Administrative Agent on behalf of and for the
benefit of Lenders, to be the agent for and representative of Lenders with
respect to the Guaranty, the Collateral and the Collateral Documents. Subject to
Section 10.5, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented.

 

(b)       Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, Company,
Administrative Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Administrative Agent, on behalf of Lenders
in accordance with the terms hereof and all powers, rights and remedies under
the Collateral Documents may be exercised solely by Administrative Agent, and
(ii) in the event of a foreclosure by Administrative Agent on any of the
Collateral pursuant to a public or private sale or any sale of the Collateral in
a case under the Bankruptcy Code, Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Administrative
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Administrative Agent at such sale.

 

Section 9.9       Agency for Perfection. Administrative Agent and each Lender
hereby appoints each other Lender as agent and bailee for the purpose of
perfection the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and Administrative Agent and each Lender hereby acknowledges that it
holds possession of or otherwise controls any such Collateral for the benefit of
the Lenders as secured party. Should any Lender obtain possession or control of
any such Collateral, such Lender shall notify Administrative Agent thereof, and,
promptly upon Administrative Agent’s request therefore shall deliver such
Collateral to Administrative Agent or in accordance with Administrative Agent’s
instructions. In addition, Administrative Agent shall also have the power and
authority hereunder to appoint such other sub-agents as may be necessary or
required under applicable state law or otherwise to perform its duties and
enforce its rights with respect to the Collateral and under the Loan Documents.
Each Loan Party by its execution and delivery of this Agreement hereby consents
to the foregoing.

 



 - 89 -

 

 

Section 9.10       Reports and Other Information; Confidentiality; Disclaimers.
By becoming a party to this Agreement, each Lender:

 

(a)       is deemed to have requested that Administrative Agent furnish such
Lender or Administrative Agent, promptly after it becomes available, a copy of
each field audit or examination report with respect to Borrower or its
Subsidiaries (each a “Report” and collectively, “Reports”) prepared by or at the
request of Administrative Agent, and Administrative Agent shall so furnish each
Lender with such Reports,

 

(b)       expressly agrees and acknowledges that Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report,

 

(c)       expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Administrative Agent or other party
performing any audit or examination will inspect only specific information
regarding Borrower and its Subsidiaries and will rely significantly upon
Borrower’ and its Subsidiaries’ books and records, as well as on representations
of such Person’s personnel,

 

(d)       agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 10.17, and

 

(e)       without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Administrative Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Company, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Company, and (ii) to pay and protect, and indemnify,
defend and hold Administrative Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys’ fees and costs)
incurred by Administrative Agent and any such other Lender or Agent preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender or Agent.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Administrative Agent in writing that Administrative Agent provide to such Lender
a copy of any report or document provided by Borrower or its Subsidiaries to
Administrative Agent that has not been contemporaneously provided by Borrower or
such Subsidiary to such Lender, and, upon receipt of such request,
Administrative Agent promptly shall provide a copy of same to such Lender, (y)
to the extent that Administrative Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from Borrower or
its Subsidiaries, any Lender may, from time to time, reasonably request
Administrative Agent to exercise such right as specified in such Lender’s notice
to Administrative Agent, whereupon Administrative Agent promptly shall request
of Company the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Company or such Subsidiary,
Administrative Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Administrative Agent renders to Company a statement regarding
the Loan Account, Administrative Agent shall send a copy of such statement to
each Lender.

 



 - 90 -

 

 

Section 9.11      Protective Advances. Subject to the limitations set forth
below, Administrative Agent is authorized by Company and the Lenders, from time
to time in Administrative Agent’s sole discretion (but Administrative Agent
shall have absolutely no obligation to), to make disbursements or advances to
Company, which Administrative Agent, in its sole discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by Company pursuant to the terms of this Agreement and the
other Loan Documents, including, without limitation, payments of principal,
interest, fees and reimbursable expenses (any of such Loans are in this clause
(c) referred to as “Protective Advances”); provided, that Administrative Agent
shall not make any Protective Advance (other than with respect to the payment of
payroll, insurance premiums and rent or leased properties) unless an Event of
Default has occurred and is continuing or Borrower has consented to the making
of such Protective Advance. Protective Advances may be made even if the
conditions precedent set forth in Article III have not been satisfied. The
interest rate on all Protective Advances shall be at the Base Rate plus the
Applicable Margin for Term Loans. Each Protective Advance shall be secured by
the Liens in favor of Collateral Agent in and to the Collateral and shall
constitute Obligations hereunder. The Protective Advances shall constitute
Obligations hereunder which may be charged to the Loan Account in accordance
with Section 2.12(i). Company shall pay the unpaid principal amount and all
unpaid and accrued interest of each Protective Advance on the earlier of the
Term Loan Maturity Date and the date on which demand for payment is made by the
Administrative Agent. Administrative Agent shall notify each Lender and Company
in writing in advance of each such Protective Advance, which notice shall (y)
include a description of the purpose of such Protective Advance and (z) indicate
the date on or after which such Protective Advance may be made. Without
limitation to its obligations pursuant to Section 9.6, each Lender agrees that
it shall make available to Administrative Agent, upon such Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Protective Advance. If such funds are not made available
to Administrative Agent by such Lender, Administrative Agent shall be entitled
to recover such funds on demand from such Lender, together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Administrative Agent, at the Federal Funds Rate for three Business Days
and thereafter at the Base Rate.

 

Article X

MISCELLANEOUS

 

Section 10.1       Notices.

 

(a)       Notices Generally. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a Loan
Party, Administrative Agent, shall be sent to such Person’s address as set forth
on Appendix B or in the other relevant Loan Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served or sent by United States certified mail, return
receipt, or courier service and shall be deemed to have been given when
delivered in person or by certified mail or courier service and signed for
against receipt thereof; provided, no notice to Administrative Agent shall be
effective until received by Administrative Agent.

 



 - 91 -

 

 

(b)       Electronic Communications.

 

(i)       Administrative Agent and Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it and agreed to in writing
within a reasonable time prior to such delivery of such notice and other
communications; provided that approval of such procedures may be limited to
particular notices or communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

(ii)       Subject to the foregoing clause (i), (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications to Lenders posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

Section 10.2     Expenses. Subject to Section 5.6, whether or not the
transactions contemplated hereby shall be consummated, Company agrees to pay
promptly (a) all of Administrative Agent’s actual and reasonable out-of-pocket
costs and expenses of preparation of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable and
documented out-of-pocket fees, expenses and disbursements of counsel to
Administrative Agent in connection with the negotiation, preparation, execution
and administration of the Loan Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
Company; (c) all the actual documented costs and reasonable expenses of creating
and perfecting Liens in favor of Administrative Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to Administrative Agent and of counsel
providing any opinions that Administrative Agent or Required Lenders may request
in respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (d) all of Administrative Agent ‘s actual documented costs and
reasonable and documented out-of-pocket fees, expenses for, and disbursements of
any of Administrative Agent’s auditors, accountants, or consultants, and all
reasonable and documented out-of-pocket attorneys’ fees (including expenses and
disbursements of outside counsel) incurred by Administrative Agent; (e) all the
actual documented costs and reasonable and documented expenses (including the
reasonable and documented out-of-pocket fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by
Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (f) all the actual documented costs and
reasonable and documented out-of-pocket expenses of Administrative Agent and
Lenders in connection with the attendance at any meetings in connection with
this Agreement and the other Loan Documents (including the meetings referred to
in Section 5.7; (g) all other actual and reasonable and documented out-of-pocket
costs and expenses incurred by Administrative Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence and continuance of a Default or an Event of Default, all costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by Administrative Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents by reason of such
Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 



 - 92 -

 

 

Section 10.3      Indemnity.

 

(a)       IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.2,
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH
LOAN PARTY AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL),
INDEMNIFY, PAY AND HOLD HARMLESS, ADMINISTRATIVE AGENT AND LENDER, THEIR
AFFILIATES AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES,
MEMBERS, INVESTORS, ADVISORS, PARTNERS, EMPLOYEES AND AGENTS OF ADMINISTRATIVE
AGENT AND EACH LENDER (EACH, AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL
INDEMNIFIED LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE; PROVIDED, NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY
INDEMNITEE HEREUNDER WITH RESPECT TO (I) ANY INDEMNIFIED LIABILITIES TO THE
EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL ORDER
SUBJECT TO NO FURTHER APPEAL, OF THAT INDEMNITEE OR ANY OF ITS AFFILIATES OR
(II) ANY SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION
HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). TO THE EXTENT
THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN
THIS SECTION 10.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE
VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.

 

(b)       To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against Lenders, Administrative
Agent and their respective Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

Section 10.4      Set-Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender, and their respective Affiliates
is hereby authorized by each Loan Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
and any other Indebtedness at any time held or owing by such Lender to or for
the credit or the account of any Loan Party (in whatever currency) against and
on account of the obligations and liabilities of any Loan Party to such Lender
hereunder, the participations under the other Loan Documents, including all
claims of any nature or description arising out of or connected hereto, or with
any other Loan Document, irrespective of whether or not (a) such Lender shall
have made any demand hereunder, (b) the principal of or the interest on the Term
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Article II and although such obligations and liabilities, or any of
them, may be contingent or unmatured or (c) such obligation or liability is owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligation or such Indebtedness.

 



 - 93 -

 

 

Section 10.5      Amendments and Waivers.

 

(a)       Required Lenders’ Consent. Subject to Section 10.5(b) and 10.5(b)(i),
no amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of the Borrower,
Administrative Agent and the Required Lenders.

 

(b)       Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)       extend the scheduled final maturity of any Loan or Note;

 

(ii)       waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)       reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.6) or any fee payable hereunder;

 

(iv)       extend the time for payment of any such interest or fees;

 

(v)       reduce the principal amount of any Loan;

 

(vi)       amend, modify, terminate or waive any provision of this Section
10.5(b) or Section 10.5(b)(i);

 

(vii)       amend the definition of “Required Lenders” or “Pro Rata Share”;

 

(viii)       release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Loan Documents;

 

(ix)       subordinate any of the Obligations or any Lien created by this
Agreement or any other Loan Document; or

 

(x)       consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document.

 

(c)       Other Consents. No amendment, modification, termination or waiver of
any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall amend, modify, terminate or waive any provision of
Article IX as the same applies to Administrative agent, or any other provision
hereof as the same applies to the rights or obligations of Administrative Agent,
in each case without the consent of Administrative Agent.

 



 - 94 -

 

 

(d)       Execution of Amendments, etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.5 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a Loan
Party, on such Loan Party.

 

Section 10.6      Successors and Assigns; Participations.

 

(a)       Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns and shall inure to the benefit
of the parties hereto and the successors and permitted assigns of Lenders. No
Loan Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Loan Party without the prior written consent of all
Lenders. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, Indemnitee Agent Parties
under Section 9.6, Indemnitees under Section 10.3, their respective successors
and assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Administrative Agent and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)       Register. Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until an Assignment Agreement effecting the assignment
or transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(c)       Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

 

(i)       to any Person meeting the criteria of clause (a) of the definition of
the term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent in accordance with Section 10.1 of this Agreement; and

 

(ii)       to any Person otherwise constituting an Eligible Assignee with the
consent of Administrative Agent and subject to the terms of the Assignment
Letter; provided, each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than $1,000,000 (or such lesser
amount as may be agreed to by Company and Administrative Agent).

 



 - 95 -

 

 

(d)       Mechanics. The assigning Lender and the permitted assignee thereof
shall execute and deliver to Administrative Agent (i) an Assignment Agreement,
together with such forms or certificates with respect to United States federal
income Tax withholding matters pursuant to Section 2.15(e) as if such assignee
were a Lender, and (ii) a joinder to the Assignment Letter.

 

(e)       Notice of Assignment. Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms or certificates required
by this Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
written notice thereof to Company promptly (and in any event, within 30 days
upon Administrative Agent’s receipt and acceptance thereof; provided, such
assignment shall be effective upon receipt and acceptance by Administrative
Agent notwithstanding whether Administrative Agent delivers notice thereof to
Company) and shall maintain a copy of such Assignment Agreement.

 

(f)       Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws; (iv) such Lender does not own or control,
or own or control any Person owning or controlling, any trade debt or
Indebtedness of any Loan Party other than the Obligations or any Capital Stock
of any Loan Party; and (v) the representations and warranties set forth in
Section 9.5 of this Agreement are true and correct with respect to such Lender
as of the Closing Date or such applicable Effective Date.

 

(g)       Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the later (i) of the “Effective Date” specified in the
applicable Assignment Agreement or (ii) the date such assignment is recorded in
the Register: (A) the permitted assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent such rights and obligations
hereunder have been properly assigned to it pursuant to such Assignment
Agreement and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (B) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Loan Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (C) the Commitments shall be
modified to reflect the Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (D) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Company shall issue and deliver new Notes, if so requested in writing
by the assignee and/or assigning Lender, to such assignee and/or to such
assigning Lender, with appropriate insertions, to reflect the new Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.

 



 - 96 -

 

 

(h)       Participations.

 

(i)       Each Lender shall have the right at any time, without the consent of,
or notice to the Borrower, to sell one or more participations to any Person
(other than Borrower, any of its Subsidiaries or any of its Affiliates) in all
or any part of its Commitments, Loans or in any other Obligation. The holder of
any such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Term Loan or
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of applicability of any post default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Loan
Party of any of its rights and obligations under this Agreement, or (iii)
release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Loan Documents) supporting the
Loans hereunder in which such participant is participating. Company agrees that
each participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.19(c) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.6(c); provided, a participant that would be
a Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless, at the time such participant is claiming such benefits,
Company is notified of the participation sold to such participant and such
participant agrees, for the benefit of Company, to comply with Section 2.15 as
though it were a Lender. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

(ii)       In the event that any Lender sells participations in its Commitments,
Loans or in any other Obligation hereunder in accordance with and subject to the
terms and conditions of the foregoing subclause (i), such Lender shall, acting
solely for this purpose as a non-fiduciary agent of Company, maintain a register
on which it enters the name of all participants in the Commitments, Loans or
Obligations held by it and the principal amount (and stated interest thereon) of
the portion of such Commitments, Loans or Obligations which are the subject of
the participation (the “Participant Register”). A Commitment, Loan or Obligation
hereunder may be participate in whole or in part only by registration of such
participation on the Participant Register (and each Note shall expressly so
provide). The Participant Register shall be available for inspection by Company
at any reasonable time and from time to time upon reasonable prior notice.

 

(i)       Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender or Agent may assign, pledge
and/or grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or Agent or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit or financial
arrangement to or for the account of such Lender or Agent or any of its
Affiliates and any agent, trustee or representative of such Person (without the
consent of, or notice to, or any other action by, any other party hereto),
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided, no
Lender or Agent, as between Company and such Lender or Agent, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge; provided further, in no event shall such Person, agent, trustee or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a “Lender” or “Agent” or be entitled to require the assigning
Lender or Agent to take or omit to take any action hereunder.

 



 - 97 -

 

 

Section 10.7      Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

Section 10.8      Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections,2.14, 2.15, 2.19(c), 10.2,
10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Section 2.13,
9.3(b) and 9.6 shall survive the payment of the Term Loans and the termination
hereof.

 

Section 10.9      No Waiver; Remedies Cumulative. No failure or delay on the
part of Administrative Agent or any Lender in the exercise of any power, right
or privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

Section 10.10     Marshalling; Payments Set Aside. Neither Administrative Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
any Loan Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

Section 10.11    Severability. In case any provision in or obligation hereunder
or any Note or other Loan Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 10.12   Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8, each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Loan
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

Section 10.13    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 



 - 98 -

 

 

Section 10.14   APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

Section 10.15    CONSENT TO JURISDICTION.

 

(a)       ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF
OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
PARTY HERETO IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (IV) AGREES THAT
ADMINSTRATIVE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IF REQUIRED BY LAW.

 

(b)       EACH PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 10.1. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY SUCH PARTY IF GIVEN BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR
MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

 

Section 10.16   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



 - 99 -

 

 

Section 10.17    Confidentiality. Administrative Agent and Lender shall hold all
non-public information (whether delivered prior to or after the Closing Date)
regarding Company and its Subsidiaries and their businesses identified as such
by Company (or in the case of information which has not been identified by
Company as confidential, is similar to other information which has been idenfied
as confidential and which is readily identifiable as confidential) and obtained
by such Lender from Company or its Subsidiaries pursuant to the requirements
hereof in accordance with such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Company that, in any event, Administrative Agent or Lender may make (i)
disclosures of such information to Affiliates of Administrative Agent or Lender
and to their agents, advisors, directors and shareholders (and to other persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation by any such Lender
of any Loans or any participations therein, (iii) disclosure to any rating
agency when required by it, (iv) disclosure to any Lender’s financing sources,
provided that prior to any disclosure, such financing source is informed of the
confidential nature of the information, (v) disclosures of such information to
any actual or potential investors and partners of Administrative Agent any
Lender or their Affiliates, provided that prior to any disclosure, such investor
or partner is informed of the confidential nature of the information, (vi)
disclosures in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder
and (vii) disclosure required or requested in connection with any public
filings, whether pursuant to any securities laws or regulations or rules
promulgated therefor (including the Investment Company Act of 1940 or otherwise)
or representative thereof or by the National Association of Insurance
Commissioners (and any successor thereto) or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, Administrative Agent and Lender shall make reasonable efforts to notify
Company of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information and shall cooperate with any efforts of Company to seek
confidential treatment of such information. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons, without
limitations of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax treatment” and “tax
structure” mean any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates or the parties to a transaction. Notwithstanding the foregoing, on or
after the Closing Date, Administrative Agent and any Lender may, at its own
expense, issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media (which may include use of logos of one or more of the
Loan Parties) (collectively, “Trade Announcements”). No Loan Party shall permit
any of its Affiliates to, issue any Trade Announcement, press release or other
public disclosure using the name, logo or otherwise referring to Administrative
Agent, any Lender or any of its Affiliates without the consent of Administrative
Agent or such Lender, except to the extent required to do so under applicable
Requirements of Law and then, if practicable, only after consulting with
Administrative Agent or such Lender. The obligations of confidentiality set
forth in this Section 10.17 shall survive until the date that is [***] years
following the termination of this Agreement; provided, that notwithstanding the
foregoing, such obligations of confidentiality shall survive until the date that
is [***] years following the Closing Date in respect of (a) [***] and (b) [***].
Any information that remains subject to the confidentiality obligations of this
Section 10.17 that is held by Administrative Agent or any Lender as of the date
of the expiration of the applicable periods set forth in the preceding sentence
shall thereafter be promptly destroyed by Administrative Agent or such Lender;
provided, that any such information that is required to be held by
Administrative Agent or such Lender following the expiration of the applicable
period set forth in the preceding sentence shall continue to be subject to the
confidentiality obligations set forth in this Section 10.17.

 



 - 100 -

 

 

Section 10.18    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.

 

Section 10.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Agreement by
telecopier or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier or electronic mail also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.

 

Section 10.20    Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written notification of such execution and
authorization of delivery thereof.

 



 - 101 -

 

 

Section 10.21    PATRIOT Act Notice. Each Lender and Agent (for itself and not
on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the PATRIOT Act.

 

[Remainder of page intentionally left blank]

 



 - 102 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 



  THERAPEUTICSMD, INC.       By: /s/ Daniel Cartwright   Name: Daniel Cartwright
 

Title: Chief Financial Officer and Treasurer





 

  VITAMEDMD, LLC         By: /s/ Daniel Cartwright     Name: Daniel Cartwright  
Title: Chief Financial Officer and Treasurer

 

  BOCAGREENMD, INC.         By: /s/ Daniel Cartwright     Name: Daniel
Cartwright   Title: Chief Financial Officer and Treasurer

 

  VITACARE PRESCRIPTION SERVICES, INC.         By: /s/ Daniel Cartwright    
Name: Daniel Cartwright   Title: Chief Financial Officer and Assistant Treasurer



 



S-1



 

  TPG SPECIALTY LENDING, INC.,  

as Administrative Agent and Lender

 

  By: /s/ Joshua Easterly   Name: Joshua Easterly   Title: CEO

 



S-2



 

  TOP IV TALENTS, LLC,  

as Lender

 

  By: /s/ Joshua Peck     Name: Joshua Peck     Title: Vice President

 

  TAO TALENTS, LLC,  

as Lender

 

  By: /s/ Joshua Peck     Name: Joshua Peck     Title: Vice President

 



S-3



 

APPENDIX A-1
TO FINANCING AGREEMENT

 

Initial Term Loan Commitment

 

Lender Initial Term Loan Commitment Pro Rata Share       TPG Specialty Lending,
Inc. $[***] [***]%       TOP IV Talents, LLC $[***] [***]%       TAO Talents,
LLC $[***] [***]%       Total $200,000,000.00 100%

 



S-1



 

APPENDIX A-2
TO FINANCING AGREEMENT

 

Delayed Draw A-1 Term Loan Commitments

 

Lender Delayed Draw A-1 Term Loan Commitment Pro Rata Share       TPG Specialty
Lending, Inc. $[***] [***]%       TOP IV Talents, LLC $[***] [***]%       TAO
Talents, LLC $[***] [***]%       Total $50,000,000.00 100%

 



S-1



 

APPENDIX A-3
TO FINANCING AGREEMENT

 

Delayed Draw A-2 Term Loan Commitments

 

Lender Delayed Draw A-2 Term Loan Commitment Pro Rata Share       TPG Specialty
Lending, Inc. $[***] [***]%       TOP IV Talents, LLC $[***] [***]%       TAO
Talents, LLC $[***] [***]%       Total $50,000,000.00 100%

 



S-1



 

APPENDIX B
TO FINANCING AGREEMENT

 

Notice Addresses

 

THERAPEUTICSMD, INC.



6800 Broken Sound Parkway NW
Third Floor
Boca Raton, FL 33487
Attention: Daniel Cartwright, Chief Financial Officer
Email: [***]

 

VITAMEDMD, LLC

BOCAGREENMD, INC.

VITACARE PRESCRIPTION SERVICES, INC.

 

6800 Broken Sound Parkway NW
Third Floor
Boca Raton, FL 33487
Attention: Daniel Cartwright, Chief Financial Officer
Email: [***]

 

in each case, with a copy to:

 

DLA Piper LLP
200 South Biscayne Boulevard
Suite 2500
Miami, FL 33131
Attention: Joshua M. Samek
Email: [***]

 

 



APPENDIX B



 

TPG SPECIALTY LENDING, INC., as

Administrative Agent and a Lender

 

Administrative Agent’s Principal Office:



888 7th Avenue, 35th Floor

New York, NY 10106
Attention: Parker Hooper
Facsimile: [***]
Email: [***]

 

with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue

New York, New York 10022
Attention: Frederic L. Ragucci
Email: [***]

 

TOP IV TALENTS, LLC and

TAO TALENTS, LLC
as Lenders

[***]

[***]
Attention: TSSPOps
Facsimile: [***]

 

with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue

New York, New York 10022
Attention: Frederic L. Ragucci
Email: [***]

 

 



APPENDIX B



 

Schedule 5.13

Post-Closing Matters

 

1.       [***]

 

2.       [***]

 

3.       [***]

 

4.       [***]

 

5.       Not later than the date that is 5 Business Days after the Closing Date,
the Loan Parties shall have (a) delivered to Administrative Agent evidence that
VitaMedMD LLC has irrevocably opted into Article 8 of the UCC and caused the
membership interests therein to be deemed to be securities for purposes of
Article 8 of the UCC, (b) caused such membership interests to be certificated
and (c) delivered such certificated securities (along with appropriate
instruments of transfer) to Administrative Agent.

 

 



APPENDIX B



 

Schedule 4.1

 


Organization

 


Borrower or Guarantor
State of Organization TherapeuticsMD, Inc. Nevada VitaMedMD LLC Delaware
BocaGreenMD, Inc. Nevada VitaCare Prescription Services, Inc. Florida

 

2



 

Schedule 4.2

 

Capital Stock and Ownership

 

1.Existing Options, Warrants, Calls, Rights, Commitments or Other Agreements
Issued by Borrower:1

 

a.2009 Long Term Incentive Compensation Plan, as amended

 

i.Shares Outstanding: 15,128,745

 

ii.Shares Available: 44,300

 

b.Amended and Restated 2012 Stock Incentive Plan

 

i.Shares Outstanding: 7,358,974

 

ii.Shares Available: 2,392,833

 

c.Warrants: 1,832,571

 

2.Organizational and Capital Structure:

 


Borrower or Guarantor
Capitalization TherapeuticsMD, Inc. Publicly Held VitaMedMD LLC 100% –
TherapeuticsMD, Inc. BocaGreenMD, Inc. 100% – TherapeuticsMD, Inc. VitaCare
Prescription Services, Inc. 100% – TherapeuticsMD, Inc.

 



 

1 As of March 31, 2019.

 

3



 

 

Schedule 4.12

 


Properties; title

 


Borrower or Guarantor
Location

Leasehold or Fee



TherapeuticsMD, Inc.

6800 Broken Sound Parkway NW,
Suite 100

Boca Raton, FL 33487

Leasehold TherapeuticsMD, Inc.

6800 Broken Sound Parkway NW,
Suite 125

Boca Raton, FL 33487

Leasehold TherapeuticsMD, Inc.

6800 Broken Sound Parkway NW,
Suite 150

Boca Raton, FL 33487

Leasehold

TherapeuticsMD, Inc. (Lessor);

VitaMedMD LLC (books and
records); BocaGreenMD, Inc.
(books and records)

6800 Broken Sound Parkway NW,
Suite 300

Boca Raton, FL 33487

Leasehold



TherapeuticsMD, Inc. (Lessor);
VitaCare Prescription Services,
Inc. (books and records)

951 Yamato Road

Boca Raton, FL 33487

Leasehold

 



4



 

Schedule 4.15

 

material contracts

 

1.[***]

 

2.[***]

 

3.[***]

 

4.[***]

  

5



 

Schedule 4.23(b)-(c)

 


intellectual property23

 

(b)

 

PRODUCT PATENTS

 

Issued Patents:

 

 

Patent

Number

Title

Filing Date

(mm/dd/yy)

Issue Date

(mm/dd/yy)

Country 1.         8,577,716 System and Method of Ongoing Evaluation Reporting
and Analysis 09/17/09 11/05/13 US 2.         8,633,178 Natural Combination
Hormone Replacement Formulations and Therapies 11/21/12 01/21/14 US 3.        
8,846,648 Natural Combination Hormone Replacement Formulations and Therapies
12/06/13 09/30/14 US 4.         8,846,649 Natural Combination Hormone
Replacement Formulations and Therapies 12/06/13 09/30/14 US 5.         8,933,059
Natural Combination Hormone Replacement Formulations and Therapies 12/06/13
01/13/15 US 6.         8,987,237 Natural Combination Hormone Replacement
Formulations and Therapies 12/06/13 03/24/15 US 7.         8,987,238 Natural
Combination Hormone Replacement Formulations and Therapies 12/06/13 03/24/15 US
8.         8,993,548 Natural Combination Hormone Replacement Formulations and
Therapies 09/03/14 03/31/15 US 9.         8,993,549 Natural Combination Hormone
Replacement Formulations and Therapies 09/03/14 03/31/15 US 10.        
9,006,222 Natural Combination Hormone Replacement Formulations and Therapies
12/06/13 04/14/15 US 11.         9,012,434 Natural Combination Hormone
Replacement Formulations and Therapies 12/06/13 04/21/15 US 12.        
9,114,145 Natural Combination Hormone Replacement Formulations and Therapies
09/03/14 08/25/15 US 13.         9,114,146 Natural Combination Hormone
Replacement Formulations and Therapies 09/03/14 08/25/15 US



 

 







2 Borrower is the holder of all intellectual property unless otherwise
indicated.

 

3 Key: pink - Imvexxy, purple - Bijuva, blue – Annovera.

 







6

 

 

 

Patent

Number

Title

Filing Date

(mm/dd/yy)

Issue Date

(mm/dd/yy)

Country 14.         9,180,091 Soluble Estradiol Capsule for Vaginal Insertion
12/20/13 10/10/15 US 15.         9,248,136 Transdermal Hormone Replacement
Therapies 12/12/13 02/02/16 US 16.         9,289,382 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 02/17/15 03/22/16 US 17.        
9,296,780* Process for Alkynylating 16-Substituted-17-Keto Steroids 12/19/12
03/29/16 US 18.         9,301,920 Natural Combination Hormone Replacement
Formulations and Therapies 03/15/13 04/05/16 US 19.         D801,518
Pharmaceutical Capsule 06/22/15 10/31/17 US 20.         9,931,349 Steroid
Hormone Pharmaceutical Composition 03/30/17 04/03/18 US 21.         10,052,386
Progesterone Formulations 12/11/13 08/21/18 US 22.         10,098,894
Transdermal Cream 07/29/15 10/16/18 US 23.         10,206,932 Natural
Combination Hormone Replacement Formulations and Therapies 05/22/15 02/19/19 US
24.         10,258,630 Vaginal Inserted Estradiol Pharmaceutical Compositions
and Methods 02/09/18 04/17/19 US 25.         89459 Pharmaceutical Capsule
12/22/15 02/17/16 AR 26.         366507 Pharmaceutical Capsule 12/21/15 01/12/16
AU 27.         2012340589 Natural Combination Hormone Replacement Formulations
and Therapies 11/21/12 08/25/16 AU 28.         2013211876 Transdermal Hormone
Replacement Therapies 01/25/13 05/25/17 AU 29.         2013277236 Natural
Combination Hormone Replacement Formulations and Therapies 06/18/13 08/03/17 AU
30.         2013277234 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13
08/10/17 AU 31.         MX 358440 B Soluble Estradiol Capsule for Vaginal
Insertion 06/18/13 08/03/18 MX 32.         166,044 Pharmaceutical Capsule
12/17/15 08/16/16 CA 33.         002916247-0001 Pharmaceutical Capsule 12/18/15
08/10/16 EP

 



 





* Licensed patent or patent application.

 



7

 

 

 

Patent

Number

Title

Filing Date

(mm/dd/yy)

Issue Date

(mm/dd/yy)

Country 34.         302015005859-5 Pharmaceutical Capsule 12/21/15 01/30/18 BR
35.         6285866 Natural Combination Hormone Replacement Formulations and
Therapies 11/21/12 02/09/18 JP 36.         6298460 Progesterone Formulations
06/18/13 03/02/18 JP 37.         MX 50237 B Pharmaceutical Capsule 12/18/15
07/19/17 MX 38.         30-2015-0065043 Pharmaceutical Capsule 12/18/15 03/06/17
KR 39.         101179 Pharmaceutical Capsule 12/21/15 01/10/17 RU 40.        
A2015/01935 Pharmaceutical Capsule 12/21/15 05/16/17 ZA 41.         2015/00211
Natural Combination Hormone Replacement Therapies 06/18/13 07/27/16 ZA
42.         2015/00212 Progesterone Formulations 06/18/13 04/26/17 ZA
43.         6334519 Natural Combination Hormone Replacement Therapies 06/18/13
05/11/18 JP 44.         6342334 Transdermal Hormone Replacement Therapies
01/25/13 05/25/18 JP 45.         6342389 Transdermal Hormone Replacement
Therapies 06/18/13 05/25/18 JP 46.         6397402 Soluble Estradiol Capsule for
Vaginal Insertion 06/18/13 09/07/18 JP 47.         2013277235 Transdermal
Hormone Replacement Therapies 06/18/13 08/02/18 AU 48.         2013277233
Progesterone Formulations 06/18/13 09/13/18 AU 49.         1624393
Pharmaceutical Capsule 12/21/15 01/18/19 JP 50.         2861234B Progesterone
Formulations 06/18/13 03/27/19 EP 51.         2806742B Transdermal Hormone
Replacement Therapies 01/25/13 03/27/19 EP



 

Pending Patent Applications:

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 1.         16/104,101 Natural Combination Hormone Replacement
Formulations and Therapies 08/16/18 US

 



8

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 2.         BR1120140124442 Natural Combination Hormone Replacement
Formulations and Therapies 11/21/12 BR 3.         2,856,520 Natural Combination
Hormone Replacement Formulations and Therapies 11/21/12 CA 4.         12850845.4
Natural Combination Hormone Replacement Formulations and Therapies 11/21/12 EP
5.         2017-173842 Natural Combination Hormone Replacement Formulations and
Therapies 11/21/12 JP 6. MX/a/2014/006256 Natural Combination Hormone
Replacement Formulations and Therapies 11/21/12 MX 7.         15/090,493 Natural
Combination Hormone Replacement Formulations and Therapies 04/04/16 US
8.         20140101244 Natural Combination Hormone Replacement Formulations and
Therapies 03/17/14 AR 9.         2017206262 Natural Combination Hormone
Replacement Formulations and Therapies 07/20/17 AU 10.         BR1120140319103
Natural Combination Hormone Replacement Formulations and Therapies 06/18/13 BR
11.         2,876,977 Natural Combination Hormone Replacement Formulations and
Therapies 06/18/13 CA 12.         13806855.6 Natural Combination Hormone
Replacement Formulations and Therapies 06/18/13 EP 13.         236358 Natural
Combination Hormone Replacement Formulations and Therapies 06/18/13 IL
14.         2017-176379 Natural Combination Hormone Replacement Formulations and
Therapies 06/18/13 JP 15.         10-2015-7001189 Natural Combination Hormone
Replacement Formulations and Therapies 06/18/13 KR 16.         MX/a/2014/015898
Natural Combination Hormone Replacement Formulations and Therapies 06/18/13 MX
17.         2015100533 Natural Combination Hormone Replacement Formulations and
Therapies 06/18/13 RU 18.         15/999,040 Natural Combination Hormone
Replacement Formulations and Therapies 08/16/18 US 19.         14/512,046
Natural Combination Hormone Replacement Formulations and Therapies 10/10/14 US

 



9

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 20.         20150101608 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 AR 21.         2015264003 Natural
Combination Hormone Replacement Formulations and Therapies 05/22/15 AU
22.         BR112016 027359 1 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 BR 23.         2,947,767 Natural Combination
Hormone Replacement Formulations and Therapies 05/22/15 CA 24.        
15727528.0 Natural Combination Hormone Replacement Formulations and Therapies
05/22/15 EP 25.         248985 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 IL 26.         2016-565647 Natural
Combination Hormone Replacement Formulations and Therapies 05/22/15 JP
27.         10-2016-7032773 Natural Combination Hormone Replacement Formulations
and Therapies 05/22/15 KR 28.         MX/a/2016/014281 Natural Combination
Hormone Replacement Formulations and Therapies 05/22/15 MX 29.        
2016143081 Natural Combination Hormone Replacement Formulations and Therapies
05/22/15 RU 30.         2016/07541 Natural Combination Hormone Replacement
Formulations and Therapies 05/22/15 ZA 31.         15/832,757 Natural
Combination Hormone Replacement Formulations and Therapies 12/05/17 US
32.         PCT/US2017/064788 Natural Combination Hormone Replacement
Formulations and Therapies 12/05/17 PCT 33.         15/832,750 Natural
Combination Hormone Replacement Formulations and Therapies 12/05/17 US
34.         16/244,020 Natural Combination Hormone Replacement Formulations and
Therapies 01/09/19 US 35.         16/355,532 Natural Combination Hormone
Replacement Formulations and Therapies 03/15/19 US 36.         62/822,609
Natural Combination Hormone Replacement Formulations and Therapies 03/22/19 US
37.         14/649,818 Soluble Estradiol Capsule for Vaginal Insertion 12/17/15
US 38.         2017208300 Soluble Estradiol Capsule for Vaginal Insertion
06/18/13 AU

 



10

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 39.         BR1120140319146 Soluble Estradiol Capsule for Vaginal
Insertion 06/18/13 BR 40.         2,876,968 Soluble Estradiol Capsule for
Vaginal Insertion 06/18/13 CA 41.         13807188.1 Soluble Estradiol Capsule
for Vaginal Insertion 06/18/13 EP 42.         236359 Soluble Estradiol Capsule
for Vaginal Insertion 06/18/13 IL 43.         10-2015-7001193 Soluble Estradiol
Capsule for Vaginal Insertion 06/18/13 KR 44.         MX/A/2018/009466 Soluble
Estradiol Capsule for Vaginal Insertion 08/02/18 MX 45.         2015100531
Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 RU 46.        
2014/09278 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13 ZA
47.         2018-162966 Soluble Estradiol Capsule for Vaginal Insertion 06/18/13
JP 48.         14/521,230 Vaginal Inserted Estradiol Pharmaceutical Compositions
and Methods 10/22/14 US 49.         20140103975 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 AR 50.         2014349132
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 10/22/14 AU
51.         BR1120160090080 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 10/22/14 BR 52.         2,926,342 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 10/22/14 CA 53.        
14862905.8 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
10/22/14 EP 54.         245139 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 10/22/14 IL 55.         2016-516086 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 10/22/14 JP 56.        
10-2016-7010901 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 10/22/14 KR 57.         MX/A/2016/005092 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 10/22/14 MX 58.         2016118396
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 10/22/14 RU
59.         2016/01933 Vaginal Inserted Estradiol Pharmaceutical Compositions
and Methods 10/22/14 ZA

 



11

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 60.         14/521,002 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 10/22/14 US 61.         15/372,385 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 12/07/16 US 62.        
PCT/US2016/065466 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 12/07/16 PCT 63.         20160103768 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 12/07/16 AR 64.         2016366200
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 AU
65.         BR1120180114839 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 12/07/16 BR 66.         3,007,636 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 12/07/16 CA 67.        
16873806.0 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
12/07/16 EP 68.         19122548.1 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 04/17/19 HK 69.         259884 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 12/07/16 IL 70.        
2018-529574 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
12/07/16 JP 71.         10-2018-7019331 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 12/07/16 KR 72.         MX/A/2018/006882
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 MX
73.         743229 Vaginal Inserted Estradiol Pharmaceutical Compositions and
Methods 12/07/16 NZ 74.         2018121094 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 12/07/16 RU 75.         2018/03804
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 12/07/16 ZA
76.         62/680,715 Vaginal Inserted Estradiol Pharmaceutical Formulations
and Methods 06/06/18 US

 



12

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 77.         15/893,542** Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 02/09/18 US 78.         15/893,550** Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 02/09/18 US 79.        
15/975,733 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
05/09/18 US 80.         15/975,723 Vaginal Inserted Estradiol Pharmaceutical
Compositions and Methods 05/09/18 US 81.         15/781,840 Vaginal Inserted
Estradiol Pharmaceutical Compositions and Methods 06/06/18 US 82.        
16/004,338 Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods
06/08/18 US 83.         PCT/US2018/36790 Vaginal Inserted Estradiol
Pharmaceutical Compositions and Methods 06/08/18 PCT 84.         16/006,721
Vaginal Inserted Estradiol Pharmaceutical Compositions and Methods 06/12/18 US
85.         16/037,452 Progesterone Formulations 07/17/18 US 86.        
2018222947 Progesterone Formulations 06/18/13 AU 87.         BR1120140318379
Progesterone Formulations 06/18/13 BR 88.         2,876,964 Progesterone
Formulations 06/18/13 CA 89.         MX/a/2014/015900 Progesterone Formulations
06/18/13 MX 90.         MX/a/2018/009467 Progesterone Formulations 08/02/18 MX
91.         15/454,898 Progesterone Formulations Having a Desirable PK Profile
03/09/17 US 92.         20150100920 Progesterone Compositions 03/27/15 AR
93.         2015237243 Progesterone Formulations 03/27/15 AU 94.        
BR1120160225708 Progesterone Formulations 03/27/15 BR 95.         2,942,568
Progesterone Formulations 03/27/15 CA 96.         15768772.4 Progesterone
Formulations 03/27/15 EP 97.         247828 Progesterone Formulations 03/27/15
IL

 



 





** Application contains allowable subject matter and a patent will issue in due
course.



 



13

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 98.         2016-557059 Progesterone Formulations 03/24/15 JP
99.         10-2016-7029519 Progesterone Formulations 03/27/15 KR 100.        
MX/A/2016/011706 Progesterone Formulations 03/27/15 MX 101.         2016136666
Progesterone Formulations 03/27/15 RU 102.         2016/06309 Progesterone
Formulations 03/27/15 ZA 103.         16/273,955 Progesterone Formulations
Having a Desirable PK Profile 02/12/19 US 104.         16/125,201 Transdermal
Cream 09/07/18 US 105.         P20150102431 Transdermal Cream 07/29/15 AR
106.         2015296609 Transdermal Cream 07/29/15 AU 107.         BR112016
029338 0 Transdermal Cream 07/29/15 BR 108.         2,951,284 Transdermal Cream
07/29/15 CA 109.         15827543.8 Transdermal Cream 07/29/15 EP 110.        
248984 Transdermal Cream 07/29/15 IL 111.         2016-571728 Transdermal Cream
07/29/15 JP 112.         10-2017-7002451 Transdermal Cream 07/29/15 KR
113.         MX/a/2016/013693 Transdermal Cream 07/29/15 MX 114.        
2016141135 Transdermal Cream 07/29/15 RU 115.         2016/07317 Transdermal
Cream 07/29/15 ZA 116.         15/420,019 Transdermal Cream 01/30/17 US
117.         [***] [***] [***] [***] 118.         [***] [***] [***] [***]
119.         [***] [***] [***] [***] 120.         15/217,301 Formulations for
Solubilizing Hormones 07/22/16 US 121.         BR112014 018439 9 Transdermal
Hormone Replacement Therapies 01/25/13 BR 122.         2,861,346 Transdermal
Hormone Replacement Therapies 01/25/13 CA 123.         MX/A/2014/009093
Transdermal Hormone Replacement Therapies 01/25/13 MX

 



14

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 124.         13/843,362 Transdermal Hormone Replacement Therapies
03/15/13 US 125.         1120140318247 Transdermal Hormone Replacement Therapies
06/18/13 BR 126.         2,876,947 Transdermal Hormone Replacement Therapies
06/18/13 CA 127.         13807463.8 Transdermal Hormone Replacement Therapies
06/18/13 EP 128.         MX/A/2014/015897 Transdermal Hormone Replacement
Therapies 06/18/13 MX 129.         2015/00210 Transdermal Hormone Replacement
Therapies 06/18/13 ZA 130.         15/475,052 Steroid Hormone Pharmaceutical
Composition 03/30/17 US 131.         PCT/US2017/025211 Steroid Hormone
Pharmaceutical Composition 03/30/17 PCT 132.         20170100832 Steroid Hormone
Pharmaceutical Composition 04/03/17 AR 133.         2017239679 Steroid Hormone
Pharmaceutical Composition 03/30/17 AU 134.         BR1120180698776 Steroid
Hormone Pharmaceutical Composition 03/30/17 BR 135.         3,019,375 Steroid
Hormone Pharmaceutical Composition 03/30/17 CA 136.         17776724.1 Steroid
Hormone Pharmaceutical Composition 03/30/17 EP 137.         261924 Steroid
Hormone Pharmaceutical Composition 03/30/17 IL 138.         2018-550593 Steroid
Hormone Pharmaceutical Composition 03/30/17 JP 139.         10-2018-7031666
Steroid Hormone Pharmaceutical Composition 03/30/17 KR 140.        
MX/A/2018/011706 Steroid Hormone Pharmaceutical Composition 03/30/17 MX
141.         746686 Steroid Hormone Pharmaceutical Composition 03/30/17 NZ
142.         2018133921 Steroid Hormone Pharmaceutical Composition 03/30/17 RU
143.         2018/06413 Steroid Hormone Pharmaceutical Composition 03/30/17 ZA
144.         15/475,068 Steroid Hormone Pharmaceutical Composition in Medium
Chain Oils 03/30/17 US 145.         20170100831 Steroid Hormone Compositions in
Medium Chain Oils 04/03/17 AR 146.         PCT/US2017/025220 Steroid Hormone
Compositions in Medium Chain Oils 03/30/17 PCT 147.         15/473,742 Steroid
Hormone Compositions in Medium Chain Oils 03/30/17 US

 



15

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 148.         16/359,839 Steroid Hormone Compositions in Medium Chain
Oils 03/20/19 US 149.         PCT/US2017/024955 Steroid Hormone Compositions in
Medium Chain Oils 03/30/17 PCT 150.         15/901,467 Steroid Hormone
Compositions in Medium Chain Oils 02/21/18 US 151.         20170100830 Steroid
Hormone Compositions in Medium Chain Oils 04/03/17 AR 152.         2017239645
Steroid Hormone Compositions in Medium Chain Oils 03/30/17 AU 153.        
BR1120180701998 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 BR
154.         3,020,153 Steroid Hormone Compositions in Medium Chain Oils
03/30/17 CA 155.         17776645.8 Steroid Hormone Compositions in Medium Chain
Oils 03/30/17 EP 156.         261930 Steroid Hormone Compositions in Medium
Chain Oils 03/30/17 IL 157.         2018-550564 Steroid Hormone Compositions in
Medium Chain Oils 03/30/17 JP 158.         10-2018-7031878 Steroid Hormone
Compositions in Medium Chain Oils 03/30/17 KR 159.         MX/A/2018/011705
Steroid Hormone Compositions in Medium Chain Oils 03/30/17 MX 160.        
746682 Steroid Hormone Compositions in Medium Chain Oils 03/30/17 NZ
161.         2018133932 Steroid Hormone Compositions in Medium Chain Oils
03/30/17 RU 162.         2018/06414 Steroid Hormone Compositions in Medium Chain
Oils 03/30/17 ZA 163.         PCT/US2017/024994 Steroid Hormone Compositions in
Medium Chain Oils 03/30/17 PCT 164.         20170100829 Steroid Hormone
Compositions in Medium Chain Oils 04/03/17 AR 165.         [***] [***] [***]
[***] 166.         [***] [***] [***] [***]

 



16

 

 

 

Application

Number

Title

Application

Date

(mm/dd/yy)

Country 167.         [***] [***] [***] [***] 168.         [***] [***] [***]
[***] 169.         [***]* [***] [***] [***]

 



(c)(i)

 

Borrower has licensed certain Product Patents and is obligated to pay royalties
and other payments pursuant to that certain License Agreement, dated July 30,
2018, between Borrower and The Population Council, Inc.

 

(c)(ii)

 

Borrower has licensed certain Product Patents pursuant to that certain License
and Supply Agreement, dated July 30, 2018, as amended, between Borrower and
Knight Pharmaceuticals, Inc.

 

(c)(iii)

 

Other than the contracts in (c)(i) and (c)(ii) listed above, none.

 

17

 

 

Schedule 4.24

 


insurance

 

1.The Company is covered by general liability and certain other insurance in the
amounts and coverage limits as set forth in the certificate attached hereto as
Annex A.

 

2.The Company is covered by workmen’s compensation insurance in the amounts and
coverage limits as set forth in the certificate attached hereto as Annex B.

 

18

 

 

Schedule 4.24

 

Annex A

 

[***]

 

19

 

 

Schedule 4.24

 

Annex B

 

[***]

 

 

 

20

 

 

Schedule 4.27

 


bank accounts and securities accounts

 

Company Bank or Broker Address Account No. Account Type [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***]

 

21

 

 

Schedule 4.33(d)-(e)

 


regulatory compliance

 

None.

 

22

 

 

Schedule 4.34

 


GOVERNMENT CONTRACTS

 

None.

 

23

 

 

Schedule 6.1

 


permitted indebtedness

 

None.



 

24

 

 

Schedule 6.2

 


permitted liens

 

None.

 

25

 

 

Schedule 6.7

 


permitted investments

 

None.

 

26

 

 

Schedule 6.12

 


Transactions with Shareholders and Affiliates

 

None.

 

1

 